Exhibit 10.01

 

EXECUTION VERSION

 

 

 

TERM LOAN AGREEMENT

 

Dated as of November 30, 2016,

 

among

FLEX LTD.,

as Borrower,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent,

 

and

 

The Other Lenders Party Hereto

 

SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agent,

 

and

 

BANK OF CHINA, NEW YORK BRANCH,

DBS BANK, LTD.,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,

NEW YORK BRANCH

and

MIZUHO BANK (USA),
as Co-Documentation Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

BANK OF CHINA, NEW YORK BRANCH,

DBS BANK, LTD.,

and

MIZUHO BANK (USA),
as
Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

28

1.03

 

Accounting Terms

 

28

1.04

 

Rounding

 

29

1.05

 

Times of Day; Rates

 

29

 

 

 

 

 

ARTICLE II.

 

THE COMMITMENTS AND BORROWINGS

 

29

 

 

 

 

 

2.01

 

The Term A Loans

 

29

2.02

 

Borrowings, Conversions and Continuations of Loans

 

30

2.03

 

Prepayments

 

31

2.04

 

Repayment of Loans

 

37

2.05

 

Interest

 

38

2.06

 

Fees

 

39

2.07

 

Computation of Interest and Fees

 

39

2.08

 

Evidence of Debt

 

39

2.09

 

Payments Generally; Administrative Agent’s Clawback

 

40

2.10

 

Sharing of Payments by Lenders

 

42

2.11

 

Increase in Term A Facility

 

42

2.12

 

New Term Facilities

 

44

2.13

 

Defaulting Lenders

 

45

 

 

 

 

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

46

 

 

 

 

 

3.01

 

Taxes

 

46

3.02

 

Illegality

 

51

3.03

 

Inability to Determine Rates

 

52

3.04

 

Increased Costs

 

53

3.05

 

Compensation for Losses

 

54

3.06

 

Mitigation Obligations; Replacement of Lenders; Certificates

 

54

3.07

 

Survival

 

55

 

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO BORROWINGS

 

55

 

 

 

 

 

4.01

 

Conditions of Initial Borrowing

 

55

4.02

 

Conditions to all Borrowings

 

58

 

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

59

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

 

 

Page

 

 

 

 

 

5.01

 

Due Incorporation, Qualification, Etc.

 

59

5.02

 

Authority

 

59

5.03

 

Enforceability

 

59

5.04

 

Non-Contravention

 

59

5.05

 

Approvals

 

59

5.06

 

No Violation or Default

 

59

5.07

 

Litigation

 

60

5.08

 

Title; Possession Under Leases

 

60

5.09

 

Financial Statements

 

60

5.10

 

Employee Benefit Plans

 

61

5.11

 

Other Regulations

 

62

5.12

 

Patent and Other Rights

 

62

5.13

 

Governmental Charges

 

62

5.14

 

Margin Stock

 

62

5.15

 

Subsidiaries, Etc.

 

63

5.16

 

Solvency, Etc.

 

63

5.17

 

No Withholding, Etc.

 

63

5.18

 

No Material Adverse Effect

 

63

5.19

 

Accuracy of Information Furnished

 

63

5.20

 

Representations as to Foreign Obligors

 

64

5.21

 

Taxpayer Identification Number; Other Identifying Information

 

64

5.22

 

OFAC

 

65

5.23

 

Anti-Corruption Laws

 

65

5.24

 

EEA Financial Institutions

 

65

 

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

65

 

 

 

 

 

6.01

 

Information

 

65

6.02

 

Books and Records

 

68

6.03

 

Inspections

 

68

6.04

 

Insurance

 

69

6.05

 

Taxes, Governmental Charges and Other Indebtedness

 

69

6.06

 

Use of Proceeds

 

69

6.07

 

General Business Operations

 

69

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

 

 

Page

 

 

 

 

 

6.08

 

Pari Passu Ranking

 

70

6.09

 

PATRIOT Act

 

70

6.10

 

Subsidiary Guarantors

 

70

6.11

 

Anti-Corruption Laws

 

71

 

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

72

 

 

 

 

 

7.01

 

Indebtedness

 

72

7.02

 

Liens

 

73

7.03

 

Asset Dispositions

 

76

7.04

 

Mergers, Acquisitions, Etc

 

78

7.05

 

Investments

 

79

7.06

 

Dividends, Redemptions, Etc

 

80

7.07

 

Change in Business

 

81

7.08

 

Employee Benefit Plans

 

81

7.09

 

Transactions With Affiliates

 

81

7.10

 

Accounting Changes

 

82

7.11

 

Burdensome Contractual Obligations

 

82

7.12

 

Financial Covenants

 

83

7.13

 

Sanctions

 

84

7.14

 

Anti-Corruption Laws.

 

84

 

 

 

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

84

 

 

 

 

 

8.01

 

Events of Default

 

84

8.02

 

Remedies Upon Event of Default

 

88

8.03

 

Application of Funds

 

88

8.04

 

Lender Rate Contract Remedies

 

89

 

 

 

 

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

89

 

 

 

 

 

9.01

 

Appointment and Authority

 

89

9.02

 

Rights as a Lender

 

89

9.03

 

Exculpatory Provisions

 

89

9.04

 

Reliance by Administrative Agent

 

90

9.05

 

Delegation of Duties

 

91

9.06

 

Resignation of Administrative Agent

 

91

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

92

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

 

 

Page

 

 

 

 

 

9.08

 

No Other Duties, Etc

 

92

9.09

 

Administrative Agent May File Proofs of Claim

 

92

9.10

 

Guaranty Matters

 

93

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

93

 

 

 

 

 

10.01

 

Amendments, Etc

 

93

10.02

 

Notices; Effectiveness; Electronic Communication

 

95

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

97

10.04

 

Expenses; Indemnity; Damage Waiver

 

98

10.05

 

Payments Set Aside

 

99

10.06

 

Successors and Assigns

 

100

10.07

 

Treatment of Certain Information; Confidentiality

 

105

10.08

 

Right of Setoff

 

106

10.09

 

Interest Rate Limitation

 

107

10.10

 

Counterparts; Integration; Effectiveness

 

107

10.11

 

Survival of Representations and Warranties

 

107

10.12

 

Severability

 

108

10.13

 

Replacement of Lenders

 

108

10.14

 

Governing Law; Jurisdiction; Etc

 

109

10.15

 

Waiver of Jury Trial

 

110

10.16

 

California Judicial Reference

 

110

10.17

 

No Advisory or Fiduciary Responsibility

 

110

10.18

 

Electronic Execution of Assignments and Certain Other Documents

 

111

10.19

 

Judgment Currency

 

111

10.20

 

Bermuda Branch; Full Recourse Obligations

 

112

10.21

 

USA Patriot Act

 

112

10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

112

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

1.01(i)

 

Ineligible Material Subsidiaries

 

 

1.01(ii)

 

Initial Subsidiary Guarantors

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.15

 

Subsidiaries

 

 

5.21

 

Identification Number for the Borrower

 

 

7.01

 

Existing Secured Indebtedness

 

 

7.05

 

Investments

 

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

A

 

Loan Notice

 

 

B

 

Term Note

 

 

C

 

Compliance Certificate

 

 

D

 

Assignment and Assumption

 

 

E

 

Subsidiary Guaranty

 

 

F

 

Guarantor Release Certificate

 

 

G

 

Administrative Questionnaire

 

 

H

 

U.S. Tax Certificates

 

 

 

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of November 30, 2016,
among FLEX LTD. (formerly known as Flextronics International Ltd.), a Singapore
company (the “Borrower” or “Flex”), acting, subject to Section 10.20 hereof,
through its Bermuda branch, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent.

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as administrative agent, entered into that certain
Term Loan Agreement dated as of August 30, 2013 (as amended by Amendment No. 1
dated as of May 21, 2014, the “Existing Flex Term Loan Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent provide a term loan facility to, among other things, refinance the
Existing Flex Term Loan Agreement, and the Lenders and the Administrative Agent
are willing to do so on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.                          DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Acceptable Prepayment Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Acceptance Date” has the meaning specified in Section 2.03(a)(ii).

 

“Act” has the meaning specified in Section 6.09.

 

“Adjusted Revenues” means, in respect of any Subsidiary of Flex for any period,
total revenues for such Subsidiary for such period, less Intercompany Revenues
for such period.

 

“Administrative Agent” means MUFG in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Applicable Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.20(a).

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, which as of the Closing Date
shall be as set forth opposite the name of such Lender on Schedule 2.01 hereto,
and (b) in respect of any Incremental Term Facility, with respect to any Lender
under such Incremental Term Facility at any time, the percentage (carried out to
the ninth decimal place) of the Incremental Term Facility represented by the
principal amount of such Lender’s Incremental Term Loans under such Facility at
such time.  The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Ratings
S&P/Fitch/Moody’s

 

Eurodollar
Rate Loans

 

Base Rate
Loans

 

1

 

BBB or better/Baa2 or better

 

1.125

%

0.125

%

2

 

BBB-/Baa3

 

1.375

%

0.375

%

3

 

BB+/Ba1

 

1.625

%

0.625

%

4

 

BB/Ba2

 

1.875

%

0.875

%

5

 

worse than BB/Ba2

 

2.125

%

1.125

%

 

“Debt Rating” means, as of any date of determination, (i) the long term issuer
credit rating of the Borrower as determined by S&P, (ii) the issuer rating (PDR)
of the Borrower as determined by Moody’s (or, if no such issuer rating is

 

2

--------------------------------------------------------------------------------


 

in effect, then the corporate family rating of the Borrower as determined by
Moody’s), and/or (iii) the long term issuer credit rating (IDR) of the Borrower
as determined by Fitch (collectively, the “Debt Ratings”); provided that (a) if
two of the three respective Debt Ratings issued by the foregoing rating agencies
are the same level, then the Pricing Level for such Debt Ratings shall apply;
(b) if the respective Debt Ratings issued by the foregoing rating agencies all
differ, then the Pricing Level for the middle level of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (c) if the Borrower has only two
Debt Ratings and such Debt Ratings issued by the two rating agencies differ by
one level, then the Pricing Level for the lower of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (d) if the Borrower has only two Debt
Ratings and such Debt Ratings issued by the foregoing rating agencies differ by
more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (e) if the Borrower has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if the Borrower does not have any Debt
Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(ix). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Appropriate Lender” means, at any time, with respect to the Term A Facility or
any Incremental Term Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term A Loan or an Incremental Term Loan, respectively,
at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, MUFG, Sumitomo Mitsui Banking Corporation, Bank
of China, New York Branch, DBS Bank Ltd. and Mizuho Bank (USA), each in its
capacity as co-lead arranger and co-bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(ii); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.), as amended.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as published from time to time in The Wall Street Journal, as the
“US Prime Rate” and (c) the Eurodollar Rate for an Interest Period of one month
plus 1.00%.  If the “US Prime Rate” referenced above is no longer published by
The Wall Street Journal, the Administrative Agent, in its exercise of reasonable
judgment, shall substitute another reasonably comparable means of determining a
prime rate. The Administrative Agent will give the Borrower notice of such
substitution.  Any change in the published “US Prime Rate” will be effective on
the day the change is published in The Wall Street Journal.  Any substitution of
the “US Prime rate” will be effective on the day the Administrative Agent gives
the Borrower notice of such substitution.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Term A Borrowing or an Incremental Term Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings

 

4

--------------------------------------------------------------------------------


 

in deposits in Dollars are conducted by and between banks in the London
interbank Eurodollar market.

 

“Capital Leases” means any and all lease obligations that, in accordance with
GAAP, are required to be capitalized on the books of a lessee.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, with respect to Flex, (a) the acquisition after the
date hereof by any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”))
of (A) beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
SEC under the Exchange Act) of 50% or more of the outstanding Equity Securities
of Flex entitled to vote for members of the board of directors (or similar
governing body), or (B) all or substantially all of the assets of Flex; or
(b) during any period of 12 consecutive calendar months, individuals who are
directors of Flex on the first day of such period (“Initial Directors”) and any
directors of Flex who are specifically approved by two-thirds of the Initial
Directors and previously approved directors shall cease to constitute a majority
of the board of directors of Flex before the end of such period.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986 as amended.

 

“Commitment” means a Term A Commitment or an Incremental Term Loan Commitment,
as the context may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Assets” shall mean, with respect to Flex and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized

 

5

--------------------------------------------------------------------------------


 

debt discount and expense, treasury stock and other like intangibles (in each
case, determined on a consolidated basis and in accordance with GAAP).

 

“Contingent Obligation” means, without duplication, with respect to any Person,
(a) any Guaranty Obligation of that Person and (b) any direct or indirect
obligation or liability, contingent or otherwise, of that Person (i) in respect
of any Surety Instrument issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings or payments or
(ii) in respect of any Rate Contract that is not entered into in connection with
a bona fide hedging operation that provides offsetting benefits to such Person. 
The amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time), and shall, with respect to item (b)(ii) of this definition, be
marked to market on a current basis.

 

“Contractual Obligation” of any Person means any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CFC” means a “controlled foreign corporation” described in Section 957(a) of
the Code.

 

“Debt/EBITDA Ratio” means, with respect to Flex and its Subsidiaries, as of any
date of determination, the ratio, determined on a consolidated basis in
accordance with GAAP, of:

 

(a)                                 The total Indebtedness of Flex and its
Subsidiaries on such date; provided, however, that in computing the foregoing
sum, (i) there shall be excluded therefrom any Indebtedness to the extent the
proceeds thereof are (A) legally segregated from Flex’s or such Subsidiaries’
other assets and (B) either (1) only held in the form of cash or cash
equivalents or (2) used by Flex or its Subsidiaries for a purpose approved in
advance from time to time by the Required Lenders and (ii) there shall be
included as a component of total Indebtedness, without duplication and
regardless of whether constituting Indebtedness as defined herein, all
Securitization Attributable Indebtedness

 

to

 

(b)                                 EBITDA for the four fiscal quarter period
ending on such date.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or

 

6

--------------------------------------------------------------------------------


 

other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate plus (i) the
Applicable Rate, if any, applicable to Base Rate Loans plus (ii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Term Loans, within
three Business Days of the date required to be funded by it hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, become
the subject of a Bail-In Action.

 

“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region itself is the subject of any Sanction.

 

“Discounted Loan Prepayment” has the meaning specified in Section 2.03(a)(ii).

 

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.03(a)(ii).

 

“Discounted Prepayment Effective Date” means in the case of a Discount Range
Prepayment Offer or a Solicited Discounted Prepayment Offer, five (5) Business
Days following the Discount Range Prepayment Response Date or the Solicited
Discounted Prepayment Response Date, as applicable, in accordance with
Section 2.03(a)(ii), unless a shorter period is agreed to between the Borrower
and the Auction Agent.

 

“Discount Range” has the meaning specified in Section 2.03(a)(ii).

 

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.03(a)(ii).

 

7

--------------------------------------------------------------------------------


 

“Discount Range Prepayment Notice” means a written notice of Discount Range
Prepayment Offers made pursuant to Section 2.03(a)(ii) in form reasonably
satisfactory to the Auction Agent.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender submitted in response to an invitation to submit offers following the
Auction Agent’s receipt of a Discount Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.03(a)(ii).

 

“Dollar” and “$” means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision of the United States.

 

“EBITDA” means, with respect to Flex and its Subsidiaries (including, for
purposes of this definition and if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries), for any period, the sum, determined on
a consolidated basis in accordance with GAAP, of the following:

 

(a)                                 The net income or net loss of Flex and its
Subsidiaries for such period before provision for income taxes;

 

plus

 

(b)                                 The sum (without duplication and to the
extent deducted in calculating net income or loss in clause (a) above) of
(i) all Interest Expense of Flex and its Subsidiaries accruing during such
period, (ii) all depreciation and amortization expenses of Flex and its
Subsidiaries accruing during such period and (iii) any other noncash charges of
Flex and its Subsidiaries incurred in such period, including noncash charges for
stock options, performance shares or other equity-based compensation (it being
understood and agreed that the term “noncash charges” does not include charges
which consist of, or require an accrual of or cash reserve for, anticipated cash
charges in subsequent periods);

 

plus

 

(c)                                  An amount, not to exceed $100,000,000 in
any consecutive four-quarter period, equal to the sum (without duplication and
to the extent deducted in calculating net income or loss in clause (a) above) of
all one-time cash charges associated with (i) merger- or acquisition-related
expenses (including legal fees, investment banking fees and other similar fees
and expenses), in connection with any merger or acquisition entered into or
consummated by Flex or any of its Subsidiaries which is otherwise permitted
under this Agreement, (ii) restructuring costs incurred by Flex or any of its
Subsidiaries in connection with any restructuring entered into or consummated by
Flex or any of its Subsidiaries which is otherwise permitted under this
Agreement, and (iii) net losses from the early extinguishment of notes or other
Indebtedness; in each case paid in such period and calculated in accordance with
GAAP; provided, however, that no one-

 

8

--------------------------------------------------------------------------------


 

time cash charges in connection with merger- or acquisition-related expenses
shall be added to the calculation of EBITDA if Flex and its Subsidiaries, in
connection with any merger or acquisition to which such expenses relate, shall
have adjusted EBITDA on a pro forma basis to give effect to such merger or
acquisition as if such merger or acquisition had occurred as of the first day of
such period as described in the next succeeding paragraph.

 

If Flex or any of its Subsidiaries acquires (whether by purchase, merger,
consolidation or otherwise) any Person as a new Subsidiary or all or
substantially all of the assets or property of any Person, during any period in
respect of which EBITDA is to be determined, such EBITDA may, in the sole
discretion of Flex, be determined on a pro forma basis as if such acquisition
occurred as of the first day of such period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elementum” means Elementum SCM (Cayman) Ltd.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)).

 

“Eligible Material Subsidiary” shall mean, at any time of determination, any
Material Subsidiary that is not then an Ineligible Material Subsidiary.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by the Borrower, any
Material Subsidiary or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Enabling Period” has the meaning specified in Section 7.03(a).

 

“Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling of, or exposure to, Hazardous
Materials.

 

9

--------------------------------------------------------------------------------


 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests, beneficial
interests in a trust or other equity interests in such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
the Borrower or any Material Subsidiary under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means for any Interest Period:

 

(a)                                 the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as displayed on pages LIBOR01 of the
Reuters screen (currently referred to on such screen as “ICE LIBOR”) (or on any
successor or substitute page on such screen that displays such rate as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that,
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.  If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period;

 

10

--------------------------------------------------------------------------------


 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day; and

 

(c)                                  if LIBOR shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.  Eurodollar Rate Loans shall be denominated in Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” has the meaning specified in Section 6.07.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 3.06(b) or 10.13) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure (other than as a result of a Change in
Law) to comply with Section 3.01(g); and (d) any U.S. federal withholding Taxes
imposed under FATCA.  Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with Section 3.01(g).

 

11

--------------------------------------------------------------------------------


 

“Existing Flex Indentures” means the Indenture dated as of February 20, 2013
among Flex, certain of its Subsidiaries and U.S. Bank National Association, as
trustee, governing the 4.625% Notes due 2020 and 5.000% Notes due 2023 and the
Indenture dated as of June 8, 2015 among Flex, certain of its Subsidiaries and
U.S. Bank National Association, as trustee, governing the 4.750% Notes due 2025,
in each case, as may be refinanced, renewed, extended, restructured or replaced.

 

“Existing BAML Credit Agreement” means the Credit Agreement dated as of
March 31, 2014, among Flex, the “Designated Borrowers” party thereto, Bank of
America, as the administrative agent, and the “Lenders” party thereto, as may be
refinanced, renewed, extended, restructured or replaced.

 

“Existing Flex Term Loan Agreement” has the meaning specified in the recitals
hereto.

 

“Existing Secured Indebtedness” means the secured Indebtedness existing on the
Closing Date specified on Schedule 7.01.

 

“Facility” means the Term A Facility or an Incremental Term Facility, as the
context may require.

 

“FASB” means the Financial Accounting Standards Board.

 

“FASB ASC” means the Accounting Standards Codification of FASB.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means the letter agreement, dated October 18, 2016 between the
Borrower and MUFG.

 

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, shareholders’ equity and cash flows of such Person
for such period, and a balance sheet of such Person as of the end of such
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period

 

12

--------------------------------------------------------------------------------


 

is less than a full fiscal year or, if such period is a full fiscal year,
corresponding figures from the preceding annual audit, all prepared in
reasonable detail and in accordance with GAAP.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Flex” has the meaning specified in the introductory paragraph hereto.

 

“Flextronics (Hungary)” means Flextronics International KFT, a Hungarian
company.

 

“Flextronics Sales (Mauritius)” means Flextronics Sales & Marketing (A-P) Ltd.,
a Mauritius company.

 

“Foreign Lender” means a Lender that is resident or organized under the
Requirements of Laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.

 

“Foreign Obligor” means the Borrower and any Loan Party that is a Foreign
Subsidiary.

 

“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by the Borrower or any of its Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

13

--------------------------------------------------------------------------------


 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantor Release Certificate” has the meaning specified in Section 6.10(b).

 

“Guaranty Obligation” means, with respect to any Person, subject to the last
sentence of this definition, any direct or indirect liability of that Person
with respect to any indebtedness, lease, dividend, letter of credit or other
obligation (other than endorsements of instruments for collection or deposits in
the ordinary course of business) (the “primary obligations”) of another Person
(the “primary obligor”), including any obligation of that Person, whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.  The amount of any Guaranty Obligation shall be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time); provided, however, that with respect to (1) any Guaranty
Obligation by Flex or any of its Subsidiaries in respect of a primary obligation
of Flex or any of its Subsidiaries and (2) any Guaranty Obligation of Flex or
any of its Subsidiaries in respect of the primary obligation of a lessor in
connection with a transaction relating to Synthetic Lease Obligations entered
into by Flex or any of its Subsidiaries, such Guaranty Obligation shall, in each
case, be deemed to be equal to the maximum reasonably anticipated liability in
respect thereof which shall be deemed to be limited to an amount that actually
becomes past due from time to time with respect to such primary obligation.

 

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos and polychlorinated
biphenyls.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(ii).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.03(a)(ii).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the applicable Lenders
pursuant to Section 2.11 or 2.12.

 

14

--------------------------------------------------------------------------------


 

“Incremental Term Commitment” as to each Incremental Term Lender, its obligation
to make Incremental Term Loans to the Borrower pursuant to an Incremental Term
Facility.

 

“Incremental Term Facility” means the term loans collectively comprising a term
loan tranche established pursuant to Section 2.11 or 2.12.

 

“Incremental Term Loan” means a term loan made by a Lender pursuant to
Section 2.11 or 2.12.

 

“Indebtedness” of any Person shall mean, without duplication, the following:

 

(a)                                 All obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments and all other obligations
of such Person for borrowed money (including obligations to repurchase
receivables and other assets sold with recourse); provided that, “Indebtedness”
shall not at any date of determination include obligations of such Person for
the deferred purchase price of property evidenced by notes, bonds, debentures or
similar instruments to the extent (i) such obligations have a
regularly-scheduled maturity date that is less than one year after such date,
and (ii) solely for purposes of Section 8.01(e), the non-payment of such
obligations as of such date is subject to a good faith dispute, including by
virtue of a bona fide right of setoff by such Person;

 

(b)                                 All obligations of such Person for the
deferred purchase price of property or services (including obligations under
letters of credit and other credit facilities which secure or finance such
purchase price), and the capitalized amount reported for income tax purposes
with respect to Synthetic Lease Obligations; provided that, “Indebtedness” shall
not at any date of determination include obligations consisting of accounts
payable for property or services or the deferred purchase price of property to
the extent (i) such obligations have a regularly-scheduled maturity date or
payment due date that is less than one year after such date, and (ii) solely for
purposes of Section 8.01(e), the non-payment of such obligations as of such date
is subject to a good faith dispute, including by virtue of a bona fide right of
setoff by such Person;

 

(c)                                  All obligations of such Person under
conditional sale or other title retention agreements with respect to property
(other than inventory) acquired by such Person (to the extent of the value of
such property if the rights and remedies of the seller or lender under such
agreement in the event of default are limited solely to repossession or sale of
such property);

 

(d)                                 All obligations of such Person as lessee
under or with respect to Capital Leases and Synthetic Lease Obligations;

 

(e)                                  All Guaranty Obligations of such Person
with respect to the Indebtedness of any other Person, and all other Contingent
Obligations (other than Guaranty Obligations) of such Person;

 

(f)                                   All obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment (other than
payments made solely with other Equity

 

15

--------------------------------------------------------------------------------


 

Securities) in respect of any Equity Securities in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(g)                                  All obligations of other Persons of the
types described in clauses (a) - (f) above to the extent secured by (or for
which any holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien in any property (including accounts and
contract rights) of such Person, even though such Person has not assumed or
become liable for the payment of such obligations, valued at the lesser of
(1) the fair market value of the property securing such obligations and (2) the
stated principal amount of such obligations.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Ineligible Material Subsidiary” means, at any time of determination, (a) any
Material Subsidiary (i) that is then prohibited by any applicable Governmental
Rule from acting as a Subsidiary Guarantor under the Subsidiary Guaranty,
(ii) that then would incur or suffer, or would cause Flex or any Domestic
Subsidiary to incur or suffer, (x) significant tax or similar liabilities or
obligations or (y) an inclusion of income under Section 951(a)(1)(B) of the Code
(or similar non-U.S. tax law) that is reasonably and substantially likely to
result in a significant adverse effect on the Borrower’s consolidated financial
accounts, as a result of acting as a Subsidiary Guarantor under the Subsidiary
Guaranty (other than in the case of a Person that, immediately prior to becoming
a Subsidiary of such a Domestic Subsidiary, was a Subsidiary Guarantor) or
(iii) that is a Foreign Subsidiary as to which the representations and
warranties set forth in Section 5.20 (other than subsection (c) thereof), after
the exercise of commercially reasonable efforts by the Borrower and such
Subsidiary, would not be true and correct were it to execute the Subsidiary
Guaranty,  (b) any Material Subsidiary that then would incur or suffer, or would
cause any Foreign Subsidiary to incur or suffer, significant tax or similar
liabilities or obligations or an inclusion of income that is reasonably and
substantially likely to result in a significant adverse effect on the Borrower’s
consolidated financial accounts, as a result of acting as a Subsidiary Guarantor
under the Subsidiary Guaranty (other than in the case of a Person that,
immediately prior to becoming a Subsidiary of such a Foreign Subsidiary, was a
Subsidiary Guarantor) with respect to which the Borrower has elected, by written
notice to the Administrative Agent delivered within the time period specified by
Section 6.10(a) for the delivery of a Subsidiary Guaranty by such Subsidiary, to
provide a Substitute Guaranty in place of the Subsidiary Guaranty which would
have otherwise been required to be delivered  pursuant to Section 6.10 by such
Subsidiary, (c) the Subsidiaries of Flex listed on Schedule 1.01(i), (d) any
other Subsidiary of the Borrower which is a CFC with respect to which the
Borrower has

 

16

--------------------------------------------------------------------------------


 

elected, by written notice to the Administrative Agent delivered within the time
period specified by Section 6.10(a) for the delivery of a Subsidiary Guaranty by
such Subsidiary, to provide a Substitute Guaranty in place of the Subsidiary
Guaranty which would have otherwise been required to be delivered  pursuant to
Section 6.10 by such Subsidiary and (e) a bankruptcy-remote special purpose
vehicle that exists solely to facilitate a securitization transaction permitted
hereunder.

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Receivables” means, in respect of Flex or any of its consolidated
Subsidiaries, at any time of determination, assets consisting of receivables
owing to such Person by Flex or any consolidated Subsidiary of Flex.

 

“Intercompany Revenues” means, in respect of any Subsidiary of Flex for any
period, revenues of such Subsidiary that would not, after taking into account
offsetting entries in the consolidation process, be recognized in accordance
with GAAP as revenues of Flex in the consolidated Financial Statements of Flex
and its Subsidiaries for such period.

 

“Interest Coverage Ratio” means, with respect to Flex and its Subsidiaries for
any period, the ratio, determined on a consolidated basis in accordance with
GAAP, of:

 

(a)                                 EBITDA for such period

 

to

 

(b)                                 aggregate Interest Expense of Flex and its
Subsidiaries for such period.

 

“Interest Expense” shall mean, with respect to any Person for any period,
(a) the amount which would, in conformity with GAAP, be set forth opposite the
caption “interest expense” or any like caption on a consolidated income
statement of such Person and its Subsidiaries minus (b) the amount of non-cash
interest (including interest paid by the issuance of additional securities)
included in such amount; provided that for any period during which there shall
exist any securitization or similar program relating to the accounts receivable
of Flex or its Subsidiaries, “Interest Expense” shall be adjusted to include
(without duplication) an amount equal to the interest (or other fees in the
nature of interest or discount) accrued and paid or payable in cash for such
period by the applicable special purpose entity to the financiers of such
securitization or similar program.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate

 

17

--------------------------------------------------------------------------------


 

Loan and ending on the date one, two, three or six months thereafter (in each
case, subject to availability), as selected by the Borrower in its Loan Notice;
provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expenses, drawing accounts, advances to employees of such Person for
indemnification, and similar expenditures in the ordinary course of business),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the definition of “Indebtedness” on behalf of any
other Person); provided, however, that Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person
which are current assets and arose from sales of goods or services in the
ordinary course of such Person’s business or (b) prepaid expenses of such Person
incurred and prepaid in the ordinary course of business.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Lender” or “Lenders” each have the meaning specified in the introductory
paragraph hereto, including any Person making a Loan pursuant to Section 2.11 or
2.12.

 

“Lender Rate Contract” has the meaning specified in Section 8.04.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.

 

“Lien” means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such property or

 

18

--------------------------------------------------------------------------------


 

asset or the income therefrom, including any agreement to provide any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
or pursuant to Section 2.11 or 2.12 in the form of a Term Loan, and shall
include a Term A Loan or an Incremental Term Loan, as the context may require.

 

“Loan Documents” means this Agreement, each amendment hereto, each Term Note,
the Fee Letter and the Subsidiary Guaranty.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning given to that term in Regulation U issued by the
FRB.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Flex and Flex’s Subsidiaries, taken
as a whole (excluding, solely for purposes of the closing certificate delivered
by Flex pursuant to Section 4.01(a)(ix), any such changes resulting solely from
macroeconomic or financial market or electronics manufacturing industry events
or circumstances that have not affected and are not expected to affect the
operations, business, assets or financial condition of Flex and its Subsidiaries
taken as a whole to an extent that is or would be disproportionate to that of
other members of its industry), (b) the ability of the Borrower to pay or
perform its Obligations in accordance with the terms of this Agreement and the
other Loan Documents, (c) the ability of the Subsidiary Guarantors (taken as a
whole) to pay or perform the Obligations in accordance with the terms of this
Agreement and the other Loan Documents or (d) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents or any related document, instrument or agreement.

 

“Material Subsidiary” means, at any time of determination, (a) any Subsidiary of
Flex that (i) had Adjusted Revenues during the immediately preceding fiscal year
equal to or greater than 5% of the consolidated total revenues of Flex and its
Subsidiaries during such preceding year or (ii) held assets, excluding
Intercompany Receivables and Investments in Flex or any other Flex Subsidiary,
on the last day of the immediately preceding fiscal year equal to or greater
than 10% of the consolidated total assets of Flex and its Subsidiaries on such
date, in each case as set forth or reflected in the audited Financial Statements
dated March 31, 2016 or the then most-recently available audited Financial
Statements provided pursuant to Section 6.01 hereof; and (b) following any
Material Subsidiary Recalculation Event, any Subsidiary of Flex that, on a pro
forma basis (after giving effect to such Material Subsidiary Recalculation Event
and all other

 

19

--------------------------------------------------------------------------------


 

Material Subsidiary Recalculation Events occurring on or prior to the date
thereof), (1) had Adjusted Revenues during the twelve-month period ended as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available, greater than 5% of the consolidated total revenues of
Flex and its Subsidiaries during such twelve-month period or (2) holds assets,
excluding Intercompany Receivables and Investments in Flex or any other Flex
Subsidiary, equal to or greater than 10% of the consolidated total assets of
Flex and its Subsidiaries (including the assets of such Subsidiary and any other
Subsidiaries acquired) as of the last day of the immediately preceding fiscal
quarter for which Financial Statements are available (such tests in this clause
(b), together, the “Pro Forma MS Test”).  For purposes of the Pro Forma MS Test
in clause (b)(1), a Material Subsidiary Recalculation Event shall be deemed to
have occurred as of the first day of the applicable twelve month period. 
Notwithstanding the foregoing, for purposes of this definition, each of
Flextronics (Hungary) and Flextronics Sales (Mauritius) shall at all times be
deemed to be a Material Subsidiary notwithstanding the fact that the amount of
its Adjusted Revenues or assets is less than the thresholds set forth above.

 

“Material Subsidiary Recalculation Event” means any of the following:  (a) the
consummation of any acquisition by Flex or any of its Subsidiaries of any Person
that becomes a Subsidiary (or part of a Subsidiary) as a result thereof (or the
acquisition of all or substantially all of the assets of any Person or of any
line of business of any Person) that would result in an additional Material
Subsidiary, based on the Pro Forma MS Test, as applied as of such date; (b) any
Subsidiary Guarantor ceasing to be a Subsidiary pursuant to a transaction
otherwise permitted hereunder; (c) the occurrence of any event or circumstance
resulting in the release of any Subsidiary Guarantor pursuant to the terms of
the Subsidiary Guaranty; (d) any Person becoming an Ineligible Material
Subsidiary solely by virtue of clauses (a)(i), (a)(ii) or (b) of the definition
of “Ineligible Material Subsidiary,” and (e) any sale or disposition (including
by merger) of any material portion of the Equity Securities of any Subsidiary of
Flex, or the sale or transfer of all or substantially all of the assets of any
Subsidiary of Flex, if such transaction would result in any additional Material
Subsidiaries, based on the Pro Forma MS Test as applied as of such date.

 

“Maturity Date” means (a) with respect to the Term A Facility, November 30, 2021
and (b) with respect to any Incremental Term Facility, the agreed maturity date
applicable thereto; provided, however, that if any such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Increase Amount” means, at any time, an amount equal to $150,000,000
minus the aggregate principal amount of Incremental Term Loans which have
occurred or are pending pursuant to Section 2.11 or 2.12.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“MUFG” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a global
financial group, and its successors.

 

20

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any multiemployer plan within the meaning of section
3(37) of ERISA maintained or contributed to by the Borrower, any Material
Subsidiary or any ERISA Affiliate.

 

“Net Proceeds” means, with respect to any issuance and sale of securities by any
Person (a) the aggregate cash proceeds received by such Person from such sale
less (b) the sum of (i) the actual amount of the reasonable fees and commissions
payable to Persons other than such Person making the sale or any Affiliate of
such Person and (ii) the reasonable legal expenses and other costs and expenses
directly related to such sale that are to be paid by such Person.

 

“New Term Loans” has the meaning specified in Section 2.12(a).

 

“New Term Loans Funding Date” has the meaning specified in Section 2.12(c).

 

“Non-Core Assets” means those assets and businesses (including the Equity
Securities of any Subsidiary engaged exclusively in such businesses) designated
in good faith by the board of directors of Flex or, with respect to sales,
leases, transfer or other dispositions permitted under Section 7.03(b)(viii),
the applicable Subsidiary proposing to sell, lease, transfer or dispose of such
assets, from time to time as “Non-Core Assets” and set forth in a certificate or
certificates of a Responsible Officer delivered by Flex or such Subsidiary to
the Administrative Agent to the effect that Flex’s or such Subsidiary’s board of
directors has duly designated such assets and businesses as “Non-Core Assets” in
good faith.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offered Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Offered Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary
intangible, recording, or filing or similar taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the

 

21

--------------------------------------------------------------------------------


 

execution, delivery, performance or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.

 

“Overnight Rate” means, for any day, (a) the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.03(a)(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” has the meaning specified in Section 7.01.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.01.

 

“Pro Forma Calculation Subsidiary” means any Subsidiary as to which the Borrower
has properly elected to present its EBITDA on a pro forma basis, as set forth in
the last paragraph of the definition “EBITDA.”

 

“Pro Forma MS Test” has the meaning specified in the definition “Material
Subsidiary.”

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualifying Lender” has the meaning specified in Section 2.03(a)(ii).

 

“Rate Contracts” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock, deferred
compensation arrangement or similar plan providing for payments only on account
of past or future services provided by current or former directors, officers,
employees or consultants of the Borrower or its Subsidiaries shall be a Rate
Contract.

 

“Receivables Assets” means accounts receivable, indebtedness and other
obligations owed to or owned by the Borrower or any Subsidiary (whether now
existing or arising or

 

22

--------------------------------------------------------------------------------


 

acquired in the future) arising in the ordinary course of business from the sale
of goods or services (including any indebtedness or obligation constituting an
account, chattel paper, instrument or general intangible), together with all
related security, collateral, collections, contracts, contract rights,
guarantees or other obligations in respect thereof, all proceeds and supporting
obligations and all other related assets which are of the type customarily
transferred in connection with a sale, factoring, financing or securitization
transaction involving accounts receivable.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any other
recipient of any payment to be made by or on behalf of any Loan Party.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA and applicable regulations thereunder, but shall not include a
reportable event for which the notice requirement has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the aggregate outstanding principal amount of the Term
Loans; provided, that the portion of the Total Outstandings held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility or the commitments thereunder on
such date.

 

“Requirements of Law” applicable to any Person means (a) the articles or
certificate of incorporation and by-laws, partnership agreement or other
organizational or governing documents of such Person, (b) any Governmental
Rule applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means, with respect to any Loan Party, such Loan Party’s
chief executive officer, chief financial officer, treasurer, vice president —
finance, controller, assistant controller, assistant treasurer, director of
treasury operations, corporate secretary, assistant secretary, director or any
other officer or authorized representative of such Loan Party designated from
time to time by its board of directors or equivalent governing body to execute
and deliver any document, instrument or agreement hereunder.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

 

23

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial Inc. and any successor thereto.

 

“Same Day Funds” means with respect to any disbursements and payments,
immediately available funds.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by Flex or its Subsidiaries on any date of determination that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such securitization were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).  For the avoidance of doubt,
“Securitization Attributable Indebtedness” shall not include (a) obligations
that correspond to a deferred purchase price or other consideration owing to
Flex or any of its Subsidiaries funded on a deferred basis from the proceeds of
the collections on such receivables, a subordinated interest held by Flex or any
of its Subsidiaries or the reserve or over-collateralization established or
maintained for the benefit of the unaffiliated third party purchasers or
financial institutions participating in such transaction, and (b) obligations
arising under uncommitted factoring arrangements and similar uncommitted sale
transactions.

 

“Significant Subsidiary” shall mean, at any time of determination, (a) any
Subsidiary of Flex that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than $100,000,000 or (ii) had net
worth on the last day of the immediately preceding fiscal year equal to or
greater than $100,000,000; and (b) in respect of any Subsidiary formed or
acquired during the term of this Agreement, that (i) had Adjusted Revenues
during the twelve-month period ended as of the last day of the immediately
preceding fiscal quarter for which Financial Statements are available greater
than $100,000,000 or (ii) has a net worth (determined on a pro forma basis as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available) equal to or greater than $100,000,000.

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(ii).

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender submitted following the Administrative Agent’s receipt of a
Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(ii) in form reasonably satisfactory to the Auction Agent.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(ii).

 

24

--------------------------------------------------------------------------------


 

“Solicited Discount Proration” has the meaning specified in Section 2.03(a)(ii).

 

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (c) such Person is not engaged in
or about to engage in business or transactions for which such Person’s property
would constitute an unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Submitted Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Submitted Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Subsidiary” of any Person means (a) any corporation of which more than 50% of
the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis, in each case, except where expressly included herein, other
than an Unrestricted Subsidiary.  All references in this Agreement and the other
Loan Documents to Subsidiaries shall, unless otherwise indicated, refer to a
“Subsidiary” or “Subsidiaries” of Flex.

 

“Subsidiary Guarantors” means, collectively, each Subsidiary of Flex which on
the Closing Date or thereafter (pursuant to Section 6.10(a)) executes the
Subsidiary Guaranty.  The Subsidiary Guarantors as of the Closing Date are
identified on Schedule 1.01(ii).

 

“Subsidiary Guaranty” means the Subsidiary Guaranty (including counterparts
thereof and joinders thereto) made by the Subsidiary Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

 

“Substitute Guaranty” means a counterpart of or joinder to the Subsidiary
Guaranty (or such other document as the Administrative Agent shall deem
appropriate) executed by a Substitute Guarantor pursuant to the second sentence
of Section 6.10(a).

 

“Substitute Guarantors” means Significant Subsidiaries of the Borrower which
(a) are not then Subsidiary Guarantors (except as provided below) and (b) in the
aggregate, have Adjusted Revenues or hold assets (excluding Intercompany
Receivables and Investments in Flex or any other Flex Subsidiary) that are at
least equal to the Adjusted Revenues or assets (as applicable) of

 

25

--------------------------------------------------------------------------------


 

a Subsidiary or CFC referred to in clauses (b) or (d), as applicable, of the
definition of “Ineligible Material Subsidiary” with respect to which the
Borrower has elected not to provide a Subsidiary Guaranty; provided that,
notwithstanding the provision set forth in clause (a) above, if the Borrower
elects pursuant to clauses (b) and (d) of the definition of Ineligible Material
Subsidiary to provide a Substitute Guaranty from a Substitute Guarantor in
replacement of a Subsidiary Guaranty otherwise required hereby to be provided by
a Material Subsidiary hereunder, the Borrower may designate Flextronics
(Hungary) and/or Flextronics Sales (Mauritius) as Substitute Guarantors for such
purposes (subject to the remaining provisions set forth in this definition and
the provisions of this Agreement) notwithstanding the fact that the Subsidiaries
Guaranties of Flextronics (Hungary) and Flextronics Sales (Mauritius) were
provided on the Closing Date; provided further, that upon either such Subsidiary
being deemed a Substitute Guarantor, clause (a) of this definition shall again
apply.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person as a
lessee under (a) a so-called synthetic or tax retention lease, where such
transaction is considered borrowed money indebtedness for tax purposes or
bankruptcy purposes but is classified as an operating lease in accordance with
GAAP or (b) a lease, funding agreement or other arrangement for the use or
possession of real or personal property pursuant to which the lessor is treated
as the owner of such property for accounting purposes and the lessee is treated
as the owner of such property for federal income tax purposes and which creates
obligations that do not appear as borrowed money indebtedness on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the borrowed money indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back-up withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01.

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

26

--------------------------------------------------------------------------------


 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term Facilities” means, at any time, the Term A Facility and each Incremental
Term Facility.

 

“Term Increase Effective Date” has the meaning specified in Section 2.11(c).

 

“Term Loan” means a Term A Loan and any Incremental Term Loan.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing a Term Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (i) Elementum and any Person which would
otherwise constitute a “Subsidiary” of Flex but which is designated by Flex (by
notice to the Administrative Agent) as an “Unrestricted Subsidiary,” in each
case so long as (A) less than 100% of the issued and outstanding Equity
Securities of such Person are owned, directly or indirectly, by Flex and (B) the
assets or businesses of such Person (including the Equity Securities of any
Subsidiary engaged exclusively in such businesses) are Non-Core Assets (as
certified by a Responsible Officer of Flex in the notice designating such entity
as an “Unrestricted Subsidiary”), and (ii) each Person owned directly or
indirectly, in whole or in part, by the Persons identified in subsection
(i) above.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).

 

“U.S. Term Loans” means the term loans incurred under the credit agreement dated
as of October 1, 2007, as amended, among the Borrower and Flextronics
International USA, Inc. as borrowers, Citicorp North America, as administrative
agent, and the lenders party thereto.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which more than 90% of the
issued and outstanding Equity Securities are owned, directly or indirectly, by
Flex.

 

27

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements dated as of March 31, 2016, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the

 

28

--------------------------------------------------------------------------------


 

computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio, requirement or
other covenant set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio, requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio, requirement or covenant shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or covenant made before and
after giving effect to such change in GAAP.  The foregoing notwithstanding,
leases shall continue to be classified and accounted for on a basis consistent
with that used in the audited Financial Statements dated as of March 31, 2016
for all purposes of this Agreement.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries (including, if required to be consolidated for
GAAP purposes, the Unrestricted Subsidiaries) or to the determination of any
amount for the Borrower and its Subsidiaries (including, if required to be
consolidated for GAAP purposes, the Unrestricted Subsidiaries) on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the Borrower is required to consolidate pursuant
to FASB ASC 810 as if such variable interest entity were a Subsidiary
(including, if applicable, any of the Unrestricted Subsidiaries) as defined
herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to U.S. Pacific time
(daylight or standard, as applicable). The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto (other than any rate established
pursuant to the second sentence of clause (a) of the definition of “Eurodollar
Base Rate”).

 

ARTICLE II.                     THE COMMITMENTS AND BORROWINGS

 

2.01                        The Term A Loans.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to Flex on the Closing Date in an amount not to exceed the Term A
Commitment of such Term A Lender.  The Term A Borrowing

 

29

--------------------------------------------------------------------------------


 

shall consist of Term A Loans made simultaneously by the Term A Lenders in
accordance with their respective Applicable Percentage of the Term A Facility. 
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  Each Term A Loan shall be denominated in Dollars.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Term
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than (i) 10:00 a.m. three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) 3:00 p.m. on the Business Day prior to the date of any Borrowing
of Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (A) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(E) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans shall be made as, or converted to, Base Rate Loans.  Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans.  In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
10:00 a.m., in each case on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of MUFG with the amount
of such funds or (ii) wire transfer of such funds, in each case in

 

30

--------------------------------------------------------------------------------


 

accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Term A
Borrowings, all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 3
Interest Periods in effect with respect to each Term Facility.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all of the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent, and such Lender.

 

2.03                        Prepayments.

 

(a)                                 (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 8:00
a.m. (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans, and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each affected Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of the relevant
Facility) of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment of an outstanding Term Facility pursuant to
this Section 2.03(a) shall, subject to Section 2.13, be applied to the principal
repayment installments thereof on a pro rata basis, and each such prepayment
shall be paid to the

 

31

--------------------------------------------------------------------------------


 

Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

 

(ii)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as (w) no Default or Event of Default has
occurred and is continuing, (x) Flex shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the proposed prepayment described below and
(2) each of the conditions set forth in this Section has been satisfied,
(y) neither the Borrower nor any other Loan Party has any material non-public
information with respect to Flex and its Subsidiaries or the securities of any
of them that has not been disclosed to the Lenders generally (other than Lenders
who elect not to receive such information) Flex may prepay any portion of the
outstanding Term Loans (and immediately and permanently cancel them) on the
following basis:

 

(B)                               Flex shall have the right to make a voluntary
prepayment of Term Loans at a discount to par pursuant to Discount Range
Prepayment Offers or Solicited Discounted Prepayment Offers (any such
prepayment, the “Discounted Loan Prepayment”), in each case made in accordance
with this Section 2.03(a)(ii); provided that Flex shall not initiate any action
under this Section 2.03(a)(ii) in order to make a Discounted Loan Prepayment of
Loans in any tranche of Term Loans unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Loan
Prepayment of any Term Loan in such tranche as a result of a prepayment made by
Flex on the applicable Discounted Prepayment Effective Date; or (II) at least
three (3) Business Days shall have passed since the date Flex was notified that
no Lender was willing to accept any prepayment of any Term Loan in such tranche
pursuant to a Discount Range Prepayment Notice or in the case of Solicited
Discounted Prepayment Offers, the date of Flex’s election not to accept any
Solicited Discounted Prepayment Offers relating to a Solicited Discount
Prepayment Notice.

 

(C)                                    (1) Subject to the proviso to subsection
(A) above, Flex may from time to time solicit Discount Range Prepayment Offers
by providing the Auction Agent with five (5) Business Days’ notice in the form
of a Discount Range Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of Flex, to (x) each Lender and/or
(y) each Lender with respect to any Term Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Loans (the “Discount Range Prepayment Amount”), the tranche or tranches
of Term Loans subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the principal amount of such Loans
with respect to each relevant tranche of Term Loans willing to be prepaid by
Flex (it being understood that different Discount Ranges and/or Discount Range
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of

 

32

--------------------------------------------------------------------------------


 

$1,000,000 in excess thereof and (IV) each such solicitation shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each applicable Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”).  Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount.  Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.

 

(2)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with Flex and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (B).  Flex agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, Flex will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than or equal to the Applicable Discount
exceeds the Discount Range Prepayment

 

33

--------------------------------------------------------------------------------


 

Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with Flex and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”).  The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) Flex of the respective Lenders’ responses
to such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
and the tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to Flex and Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
Flex shall be due and payable by Flex on the Discounted Prepayment Effective
Date in accordance with subsection (E) below (subject to subsection (I) below).

 

(D)                                    (1) Subject to the proviso to subsection
(A) above, Flex may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of Flex, to (x) each
Lender and/or (y) each Lender with respect to Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this Section),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Solicited Discounted Prepayment Response Date.  The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time on the third Business Day
after the date of delivery of such notice to such Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify

 

34

--------------------------------------------------------------------------------


 

both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Term Loans and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount.  Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

 

(2) The Auction Agent shall promptly provide Flex with a copy of all Solicited
Discounted Prepayment Offers received on or before the Solicited Discounted
Prepayment Response Date.  Flex shall review all such Solicited Discounted
Prepayment Offers and select the smallest of the Offered Discounts specified by
the relevant responding Lenders in the Solicited Discounted Prepayment Offers
that is acceptable to Flex (the “Acceptable Discount”), if any.  If Flex elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by Flex from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), Flex shall
submit an Acceptance and

 

Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. 
If the Auction Agent shall fail to receive an Acceptance and Prepayment Notice
from Flex by the Acceptance Date, Flex shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with Flex and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by Flex at the Acceptable Discount in
accordance with this Section 2.03(a)(ii)(C).  If Flex elects to accept any
Acceptable Discount, then Flex agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required prorate reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”).  Flex will
prepay outstanding Loans pursuant to this subsection (C) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer

 

35

--------------------------------------------------------------------------------


 

at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with Flex
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Solicited Discount Proration”). 
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (I) Flex of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the tranches
of such Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to Flex and Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
Flex shall be due and payable by Flex on the Discounted Prepayment Effective
Date in accordance with subsection (E) below (subject to subsection (I) below).

 

(E)                                     In connection with any Discounted Loan
Prepayment, Flex and the Lenders acknowledge and agree that the Auction Agent
may require the payment of customary and reasonable fees and expenses from Flex
in connection therewith.

 

(F)                                      If any Loan is prepaid in accordance
with paragraphs (B) through (C) above, Flex shall prepay such Loans on the
Discounted Prepayment Effective Date.  Flex shall make such prepayment to the
Administrative Agent, for the account of the Participating Lenders or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant Term Loans on a pro-rata basis
across such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.03(a)(ii) shall be paid to the
Participating Lenders or Qualifying Lenders, as applicable, and shall be applied
to the relevant Term Loans of such Lenders in accordance with their respective
pro rata share.  The aggregate principal amount of the tranches and installments
of the relevant Term Loans outstanding shall be deemed reduced by the full par
value of the aggregate

 

36

--------------------------------------------------------------------------------


 

principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment.

 

(G)                                    To the extent not expressly provided for
herein, each Discounted Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.03(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                                   Notwithstanding anything in any Loan
Document to the contrary, for purposes of this Section 2.03(a)(ii), each notice
or other communication required to be delivered or otherwise provided to the
Auction Agent (or its delegate) shall be deemed to have been given upon Auction
Agent’s (or its delegate’s) actual receipt during normal business hours of such
notice or communication; provided that any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(I)                                        Flex and the Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.03(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(ii) as well as
activities of the Auction Agent.

 

(J)                                        Flex shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Loan Prepayment and rescind the applicable Discount Range
Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
discretion at any time on or prior to the applicable Discount Range Prepayment
Response Date or Solicited Discounted Prepayment Response Date (and if such
offer is revoked pursuant to the preceding clauses, any failure by Flex to make
any prepayment to a Lender, as applicable, pursuant to this
Section 2.03(a)(ii) shall not constitute a Default or Event of Default).

 

(b)                                 Reserved.

 

2.04                        Repayment of Loans.

 

(a)                                 Flex shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.03(a)(i)):

 

37

--------------------------------------------------------------------------------


 

Date

 

Amount

 

 

 

 

 

October 31, 2017

 

$

4,062,500

 

December 31, 2017

 

$

4,062,500

 

March 31, 2018

 

$

4,062,500

 

June 30, 2018

 

$

4,062,500

 

September 30, 2018

 

$

4,062,500

 

December 31, 2018

 

$

4,062,500

 

March 31, 2019

 

$

4,062,500

 

June 30, 2019

 

$

4,062,500

 

September 30, 2019

 

$

4,062,500

 

December 31, 2019

 

$

4,062,500

 

March 31, 2020

 

$

4,062,500

 

June 30, 2020

 

$

4,062,500

 

September 30, 2020

 

$

4,062,500

 

December 31, 2020

 

$

4,062,500

 

March 31, 2021

 

$

4,062,500

 

June 30, 2021

 

$

4,062,500

 

September 30, 2021

 

$

4,062,500

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

 

(b)                                 Flex shall repay to the Lenders making any
Incremental Term Loans the aggregate principal amount thereof on the dates
agreed pursuant to Section 2.11 or Section 2.12, as applicable.

 

2.05                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per

 

38

--------------------------------------------------------------------------------


 

annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of any
Loans then outstanding and all other outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.06                        Fees.

 

(a)                                 The Borrower shall pay to MUFG, in its
capacity as an Arranger and Administrative Agent for its own account, in
Dollars, fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(b)                                 The Borrower shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing (if any)
in the amounts and at the times so specified.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.07                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by the “US
Prime Rate” shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.09(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.08                        Evidence of Debt.  The Borrowings made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the

 

39

--------------------------------------------------------------------------------


 

Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Term
Note, which shall evidence such Lender’s Loans to the Borrower in addition to
such accounts or records.  Each Lender may attach schedules to a Term Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.

 

2.09                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 11:00 a.m. on the date specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 11:00
a.m. shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.  If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans (which payment, for the avoidance of
doubt, shall be in lieu of any other interest (other than interest at the
Default Rate, if applicable) relating to such portion of the relevant
Borrowing).  If the Borrower and such Lender shall pay such interest to the
Administrative

 

40

--------------------------------------------------------------------------------


 

Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Appropriate Lenders severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.  A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to the Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 10.04(c) are several and not joint.  The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal then due

 

41

--------------------------------------------------------------------------------


 

hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

2.10                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender or a prepayment in accordance with Section 2.03(a)(ii)), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof in a transaction not in compliance with
Section 2.03(a)(ii) (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.11                        Increase in Term A Facility.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Borrower may from time
to time, request an increase in the Term A Loans by an amount (for all such
requests) not exceeding the Maximum Increase Amount; provided that (x) any such
request for an increase shall be in a minimum amount of $25,000,000 and (y) no
more than five (5) requests in the aggregate may be made under Sections 2.11 and
2.12.

 

(b)                                 Proposed Lenders.  Any proposed increase in
the Term A Loans may be requested from existing Lenders, new prospective lenders
who are Eligible Assignees (and who are approved by the Administrative Agent,
which approval shall not be unreasonably withheld) or a combination thereof, as
selected by, and with such allocations of committed amounts as may be determined
by, the lead arranger(s) thereof and/or the Borrower, provided that any

 

42

--------------------------------------------------------------------------------


 

incremental Term A Loans made by an Eligible Assignee shall be in a principal
amount of $1,000,000 or an integral multiple of $500,000 in excess thereof. Any
Lender approached to provide all or a portion of the incremental Term A Loans
may elect or decline, in its sole discretion, to provide an incremental Term A
Loan.

 

(c)                                  Effective Date and Allocations.  If the
Term A Loans are increased in accordance with this Section, the Administrative
Agent shall promptly notify the Borrower and the Lenders of the amount and
effective date (the “Term Increase Effective Date”) of such increase.  As of the
Term Increase Effective Date, this Agreement shall be amended to (i) reflect the
incremental Term A Loans being made on the Term Increase Effective Date and the
joinder to this Agreement of any Eligible Assignees making any such incremental
Term A Loans and (ii) increase each then-remaining unpaid installment of
principal of the Term A Loans payable pursuant to Section 2.04(a) prior to the
Maturity Date by an amount such that (A) the increase for each such installment
equals the product of (x) the percentage of the initial principal amount of the
existing Term A Loans payable on each such installment date multiplied by
(y) the aggregate amount of such incremental Term A Loans and (B) the aggregate
principal payments payable pursuant to Section 2.04(a) (including the proviso
thereto) are increased by the aggregate amount of the incremental Term A Loans
being made on the Term Increase Effective Date.  Such amendment shall be
executed and delivered by the Administrative Agent, the Loan Parties and each
Lender and Eligible Assignee making any such incremental Term A Loan without the
consent of any other party.  Such amendment shall be in form and substance
reasonably satisfactory to the Administrative Agent.  On the Term Increase
Effective Date, each incremental Term A Loan made on such date shall be deemed a
Term A Loan for all purposes hereof (including without limitation for purposes
of the payment and amortization requirements of Section 2.04(a)) and the holder
thereof shall be deemed a Term A Lender for all purposes hereof.

 

(d)                                 Effective Date and Allocations. 
Notwithstanding the foregoing, no increase to the Term A Facility shall become
effective under this Section 2.11 unless (i) on the date of such effectiveness,
the conditions set forth in Sections 4.02(a) and 4.02(b) shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Borrower, (ii) after
giving effect to such increase, (A) the Borrower would be in compliance, on a
pro forma basis, with the covenants set forth in Section 7.12 and (B) no Default
has occurred and is continuing or would result therefrom, and the Administrative
Agent shall have received a certificate to that effect dated the Term Increase
Effective Date and executed by a Responsible Officer of the Borrower, (iii) all
reasonable fees and expenses owing to the Administrative Agent and the Lenders
shall have been paid, (iv) an amendment to this Agreement consistent with
Section 2.11(c) and reasonably satisfactory to the Administrative Agent in form
and substance shall have been executed and delivered by the applicable parties
and (v) the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 4.01.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.10 or 10.01 to the contrary.

 

43

--------------------------------------------------------------------------------


 

2.12                        New Term Facilities.

 

(a)                                 Request for New Term Facility.  Provided
there exists no Default, upon notice to the Administrative Agent, the Borrower
may from time to time on or after the Closing Date request a new tranche or
tranches of term loans (“New Term Loans”) in an aggregate amount (for all such
requests) not exceeding the Maximum Increase Amount; provided that (i) any such
request for New Term Loans shall be in a minimum amount of $25,000,000, (ii) no
more than five (5) requests in the aggregate may be made under Sections 2.11 and
2.12, (iii) the maturity date and weighted average life to maturity (as of the
effective date of the New Term Loans) of such New Term Loans shall be no earlier
than, or shorter than, as the case may be, the latest Maturity Date and weighted
average life to maturity (as of the effective date of the New Term Loans), as
the case may be, of the Term Facility, (iv) the interest rate margins applicable
to the New Term Loans shall be determined by the Borrower and the lenders
thereof, provided that in the event the interest rate margins (other than as a
result of the imposition of default interest) for any New Term Loan are higher
than the interest rate margins for the Term A Loans by more than 0.50%, then the
interest rate margins for the Term A Loans shall be increased to the extent
necessary so that such interest rate margins shall be equal to the interest rate
margins for such New Term Loans, minus 0.50%; provided further that, in
determining the interest rate margins applicable to the New Term Loans and the
Term A Loans (A) original issue discount or upfront fees (which shall be deemed
to constitute like amounts of original issue discount) payable or paid, as the
case may be, by any Loan Party to the lenders of Term A Loans or New Term Loans,
as the case may be, in the initial primary syndication thereof shall be included
(with original issue discount being equated to interest based on assumed 4-year
life to maturity), (B) customary arrangement, structuring, underwriting or
commitment fees (or similar fee, however denominated) payable or paid, as the
case may be, to any of the Arrangers (or their affiliates) in connection with
Term A Loans or New Term Loans, as the case may be, or to one or more arrangers
(or their affiliates) thereof shall be excluded and (C) if there is a eurodollar
rate floor or base rate floor applicable to the New Term Loans that is greater
than such floor applicable to the Term A Loans, such increased amount at the
time of such determination shall be equated to an increase in the interest rate
margin for purposes of determining whether the interest rate margins for any New
Term Loans are higher than the applicable interest rate margins for the Term A
Loans, (v) such New Term Loans rank pari passu in right of payment and security
with the Term A Loans, (vi) such New Term Loans share ratably in any prepayment
with the Term A Loans, and (vii) such New Term Loans are on the same terms and
conditions as those set forth in this Agreement, except as set forth in clause
(ii) or (iii) above or to the extent reasonably satisfactory to the
Administrative Agent.

 

(b)                                 Proposed Lenders.  Any proposed New Term
Loans may be requested from existing Lenders, new prospective lenders who are
Eligible Assignees or a combination thereof, as selected by, and with such
allocations of committed amounts as may be determined by, the lead
arranger(s) thereof and/or the Borrower, provided that any New Term Loans made
by an Eligible Assignee shall be in a principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof. Any Lender approached to
provide all or a portion of the New Term Loans may elect or decline, in its sole
discretion, to provide New Term Loans.

 

(c)                                  Notification by Administrative Agent;
Amendments.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the amount and effective date (the

 

44

--------------------------------------------------------------------------------


 

“New Term Loans Funding Date”) of any New Term Loan. Notwithstanding anything in
this Agreement to the contrary, in connection with any New Term Loan, this
Agreement and the other Loan Documents may be amended in a writing executed and
delivered by the Borrower and the Administrative Agent (without any further
consent of Required Term A Lenders that would otherwise be required under
Section 10.01) to reflect any changes (including, without limitation, changes to
Section 10.01 and the definitions related thereto) necessary to give effect to
such New Term Loan in accordance with its terms as set forth herein, which may
include the addition of such New Term Loans as a separate facility, permit
sharing set forth in Section 2.10 in a manner consistent with the treatment
hereunder of the Term A Facility, and to otherwise (subject to the proviso to
Section 2.12(a)) treat such New Term Loans in a manner consistent with the Term
A Loans.

 

(d)                                 Conditions to Effectiveness of New
Advances.  Notwithstanding the foregoing, no New Term Loans shall be made
hereunder unless (i) on the New Term Loans Funding Date, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower, (ii) after giving effect to
the borrowing of such New Term Loans, (A) the Borrower would be in compliance,
on a pro forma basis, with the covenants set forth in Section 7.12 and (B) no
Default has occurred and is continuing or would result therefrom, and the
Administrative Agent shall have received a certificate to that effect dated the
New Term Loans Funding Date and executed by a Responsible Officer of the
Borrower, (iii) all reasonable fees and expenses owing to the Administrative
Agent and the lenders providing the New Term Loans shall have been paid and
(iv) the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 4.01.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.10 or 10.01 to the contrary.

 

2.13                        Defaulting Lenders.  (a)           Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Governmental
Rule:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the

 

45

--------------------------------------------------------------------------------


 

funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (A) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (B) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein that Lender will, to the extent applicable, purchase at par that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III.                TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 General.   For purposes of this
Section 3.01, “Requirements of Law” shall include FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Requirements of Law.  If any

 

46

--------------------------------------------------------------------------------


 

applicable Requirements of Law require the deduction or withholding of any Tax
from any such payment, then the Borrower and the Administrative Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Requirements of Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Requirements of Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes and Other Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by Section 3.01(e) so long
as the Administrative Agent shall have in good faith made a written demand upon
such Lender for the applicable payment and such payment demand has not been
satisfied in full by the applicable Lender within 30 days after such written
demand.  In the event of a payment to the Administrative Agent by the Borrower
pursuant to the preceding sentence, upon the request of the Borrower, the
Administrative Agent shall execute and deliver such documents or instruments as
the Borrower may reasonably request to assign to the Borrower any claims that
the Administrative Agent may have against the applicable Lender with respect to
the payments to the Administrative Agent that were required to have been made
pursuant to Section 3.01(e) below (including the right of set off provided in
the last sentence of Section 3.01(e) below).  A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes

 

47

--------------------------------------------------------------------------------


 

were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or the Administrative Agent to a Governmental Authority
pursuant to this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to requesting Borrower
or the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent (provided that the Administrative Agent shall be under no
obligation to so request), at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                                    any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                                    any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of

 

48

--------------------------------------------------------------------------------


 

copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a CFC described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner of a payment received under any of the Loan Documents, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
at the time or times prescribed by applicable Requirements of Law and from time
to time thereafter

 

49

--------------------------------------------------------------------------------


 

upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Requirements of
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirements of Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Requirements of Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Requirements of Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of determining withholding Taxes imposed under FATCA, from and after
the effective date of this Agreement, Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.  Each Lender shall promptly take such steps (at the cost and expense of
the Borrower) as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Requirements of Law of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender. 
Additionally, the Borrower shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the
Requirements of Law of any jurisdiction, duly executed and completed by the
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Requirements of Law in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

50

--------------------------------------------------------------------------------


 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund (or the amount of any credit in lieu of refund) of any Taxes as to
which it has been indemnified pursuant to this Section 3.01 (including by the
payment of additional amounts pursuant to this Section 3.01), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund (or credit in lieu of refund)), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit in lieu of refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) to the extent the payment of
such amount would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                               Survival.  Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

3.02                        Illegality.  If any Lender determines that any
Requirements of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the applicable interbank market, then, (a) on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make, maintain, fund or continue Eurodollar Rate Loans in the affected
currency or currencies or, in the case of Eurodollar Rate Loans in Dollars, to
convert Base Rate Loans to Eurodollar Rate Loans, shall be suspended, and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all such
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base

 

51

--------------------------------------------------------------------------------


 

Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that
(a) deposits are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans in the affected currency or currencies shall be
suspended, and in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for any Eurodollar Rate Loans subject to clauses (a),
(b) or (c) immediately above (any “Impacted Loans”),  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof. For the avoidance of doubt, nothing contained in this paragraph shall
permit the Administrative Agent to establish an alternative interest rate for
Base Rate Loans and, during the applicable

 

52

--------------------------------------------------------------------------------


 

determination, the utilization of the Eurodollar Rate component of the Base Rate
shall remain suspended in accordance with the preceding paragraph.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and Other Taxes covered by Section 3.01, (B) Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder with respect to any
Eurodollar Rate Loan (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the

 

53

--------------------------------------------------------------------------------


 

Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.05 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 3.05 for any loss, cost or expense
incurred more than nine months prior to the date that such Lender notifies the
Borrower of the act or omission giving rise to such loss, cost or expense and
such Lender’s intention to claim compensation therefor.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders;
Certificates.

 

(a)                                 Designation of a Different Lending Office.
Each Lender may make any Loan to the Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or the Borrower is

 

54

--------------------------------------------------------------------------------


 

required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay, within 10 days of the request therefor, all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                           Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or there occurs any prepayment or conversion
of its Loans under Section 3.02, the Borrower may replace such Lender, so long
as such replacement will result in a reduction of such compensation or amounts
in accordance with Section 10.13.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the basis for and a calculation of the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of Section 3.04 or
Section 3.05 and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV.                 CONDITIONS PRECEDENT TO BORROWINGS

 

4.01                        Conditions of Initial Borrowing.  The obligation of
each Lender to make the initial Borrowing hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party (as applicable), each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Subsidiary Guaranty, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

(ii)                                  Term Notes executed by the Borrower in
favor of each Lender requesting Term Notes;

 

55

--------------------------------------------------------------------------------


 

(iii)                               The certificate of incorporation (or
comparable document) of each Loan Party certified by the Secretary of State (or
comparable public official) of its jurisdiction of organization (or, if any such
Person is organized under the laws of any jurisdiction outside the United
States, such other evidence as the Administrative Agent may request to establish
that such Person is duly organized and existing under the laws of such
jurisdiction), together with an English translation thereof (if appropriate);

 

(iv)                              To the extent such jurisdiction has the legal
concept of a corporation being in good standing and a Governmental Authority in
such jurisdiction issues any evidence of such good standing, a Certificate of
Good Standing (or comparable certificate) for each Loan Party certified by the
Secretary of State (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);

 

(v)                                 A certificate of the secretary or an
assistant secretary (or comparable officer) or a director of each Loan Party
certifying (A) that attached thereto is a true and correct copy of the by-laws
(or comparable document) of such Person as in effect (or, if any such Person is
organized under the laws of any jurisdiction outside the United States, any
comparable document provided for in the respective corporate laws of that
jurisdiction), (B) that attached thereto are true and correct copies of
resolutions duly adopted by the board of directors of such Person (or other
comparable enabling action) and continuing in effect, which (1) authorize the
execution, delivery and performance by such Person of the Loan Documents to be
executed by such Person and the consummation of the transactions contemplated
thereby and (2) designate the officers, directors and attorneys authorized so to
execute, deliver and perform on behalf of such Person and (C) that there are no
proceedings for the dissolution or liquidation of such Person, together with a
certified English translation thereof (if appropriate);

 

(vi)                              A certificate (which may be combined with the
certificate set forth in clause (v) above) of the secretary or an assistant
secretary (or comparable officer) or a director of each Loan Party certifying
the incumbency, signatures and authority of the officers, directors and
attorneys of such Person authorized to execute, deliver and perform the Loan
Documents to be executed by such Person, together with a certified English
translation thereof (if appropriate);

 

(vii)                           Favorable written opinions from each of the
following counsel for the Borrower, the Subsidiary Guarantors and Flex’s
Subsidiaries, addressed to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders, covering such legal matters as the
Administrative Agent may reasonably request and otherwise in form and substance
satisfactory to the Administrative Agent:

 

(A)                                    Curtis, Mallet-Prevost, Colt & Mosle LLP,
U.S. counsel for Flex and its Subsidiaries;

 

56

--------------------------------------------------------------------------------


 

(B)                                    Rahmat Lim & Partners, Malaysian
(including Labuan) counsel for Flex and its Subsidiaries;

 

(C)                                    Allen & Gledhill, Singapore counsel for
Flex and its Subsidiaries;

 

(D)                                    Nauta Dutilh, Dutch counsel for Flex and
its Subsidiaries;

 

(E)                                     C & A Law, Mauritius counsel for Flex
and its Subsidiaries;

 

(F)                                      Dentons Europe LLP, Hungarian counsel
for Flex and its Subsidiaries;

 

(G)                                    Madrona Hong Mazzuco, Brazilian counsel
for Flex and its Subsidiaries; and

 

(H)                                   Such other local counsel to Flex and its
Subsidiaries as the Administrative Agent may reasonably request with respect to
Subsidiary Guarantors.

 

(viii)                        a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and stating that such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

 

(ix)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, (B) that there has been no event or
circumstance since March 31, 2016 that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(C) the current Debt Ratings, and (D) pro forma calculations of the Debt/EBITDA
Ratio and the Interest Coverage Ratio, based upon the Borrower’s Financial
Statements for the quarter ended September 30, 2016;

 

(x)                                 evidence in form and substance satisfactory
to the Administrative Agent that the indebtedness under the Existing Flex Term
Loan Agreement has been (or substantially simultaneously or concurrently with
the funding of the Term A Loan hereunder will be) prepaid and the Existing Flex
Term Loan Agreement has been terminated; and

 

(xi)                              such other assurances, certificates,
documents, consents or opinions as the Administrative Agent or the Required
Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Unless waived by the Administrative Agent
and subject to the Fee Letter, the Borrower shall have paid all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d)                                 The Closing Date shall have occurred on or
before November 30, 2016.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Borrowings.  The obligation of
each Lender to honor any Loan Notice (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of
(i) the Borrower contained in Article V and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be (A) in the case of representations
and warranties that are qualified as to materiality, true and correct, and
(B) in the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
of the date of such Borrowing, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct or true and correct in all material respects, as the case
may be, as of such earlier date; provided that the representations and
warranties contained in Section 5.09 shall be deemed to refer to the most recent
Financial Statements furnished pursuant to subsections (a) and (b) of
Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Borrowing or the application of the proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Loan Notice in accordance with the requirements hereof.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

58

--------------------------------------------------------------------------------


 

ARTICLE V.                      REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01                        Due Incorporation, Qualification, Etc.  Each Loan
Party and each Significant Subsidiary (a) (i) is duly organized and validly
existing and (ii) in any jurisdiction in which such legal concept is applicable,
is in good standing under the laws of its jurisdiction of organization, (b) has
the power and authority to own, lease and operate its properties and carry on
its business as now conducted and (c) is duly qualified and licensed to do
business as a foreign entity in each jurisdiction where the ownership, lease or
operation of its properties or the conduct of its business requires such
qualification or license, except in each case referred to in clauses (a)(ii) or
(c), where the failure to be in good standing or so qualified or licensed is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.02                        Authority.  The execution, delivery and performance
by the Borrower and each Subsidiary Guarantor of each Loan Document executed, or
to be executed, by such Person and the consummation of the transactions
contemplated thereby (a) are within the power of such Person and (b) have been
duly authorized by all necessary actions on the part of such Person.

 

5.03                        Enforceability.  Each Loan Document executed, or to
be executed, by each of the Borrower and each Subsidiary Guarantor has been, or
will be, duly executed and delivered by such Person and constitutes, or when
executed will constitute, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

5.04                        Non-Contravention.  The execution and delivery by
each of the Borrower and each Subsidiary Guarantor of the Loan Documents
executed by such Person and the performance and consummation of the transactions
contemplated thereby do not (a) violate any material Requirements of Law
applicable to such Person, (b) violate any provision of, or result in the breach
or the acceleration of, or entitle any other Person to accelerate (whether after
the giving of notice or lapse of time or both), any material Contractual
Obligation of such Person or (c) result in the creation or imposition of any
material Lien (or the obligation to create or impose any Lien) upon any
property, asset or revenue of such Person (other than Liens created under the
Loan Documents).

 

5.05                        Approvals.  No material consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including the shareholders of any Person) is required
in connection with the execution and delivery of the Loan Documents executed by
the Borrower and each Subsidiary Guarantor and the performance or consummation
of the transactions contemplated thereby, except such as (a) have been made or
obtained and are in full force and effect or (b) are being made or obtained in a
timely manner and once made or obtained will be in full force and effect.

 

5.06                        No Violation or Default.  Neither the Borrower, nor
any Subsidiary Guarantor, nor any of Flex’s Subsidiaries is in violation of or
in default with respect to (a) any

 

59

--------------------------------------------------------------------------------


 

Requirements of Law applicable to such Person or (b) any Contractual Obligation
of such Person, where, in each case or in the aggregate, such violation or
default is reasonably and substantially likely to have a Material Adverse
Effect. Without limiting the generality of the foregoing, neither the Borrower,
nor any Subsidiary Guarantor nor any of Flex’s Subsidiaries (i) has violated any
Environmental Laws, (ii) to the knowledge of the Borrower, any Subsidiary
Guarantor or any of Flex’s Subsidiaries, has any liability under any
Environmental Laws or (iii) has received notice or other communication of an
investigation or, to the knowledge of the Borrower, any Subsidiary Guarantor or
any of Flex’s Subsidiaries, is under investigation by any Governmental Authority
having authority to enforce Environmental Laws, where such violation, liability
or investigation is reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect. No Default has occurred and is
continuing.

 

5.07                        Litigation.  No actions (including derivative
actions), suits, proceedings or investigations are pending or, to the knowledge
of the Borrower, threatened against the Borrower, any Subsidiary Guarantor or
any of Flex’s Subsidiaries at law or in equity in any court or before any other
Governmental Authority which (a) based upon the written advice of such Person’s
outside legal counsel, is reasonably likely to be determined adversely and if so
adversely determined is reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect or (b) seeks to enjoin, either
directly or indirectly, the execution, delivery or performance by the Borrower
or any Subsidiary Guarantor of the Loan Documents or the transactions
contemplated thereby.

 

5.08                        Title; Possession Under Leases.  The Borrower, each
Subsidiary Guarantor and each of Flex’s Subsidiaries own and have good and valid
title, or a valid leasehold interest in, all their respective material
properties and assets as reflected in the most recent Financial Statements
delivered to the Administrative Agent (except those assets and properties
disposed of in the ordinary course of business or otherwise in compliance with
the terms of this Agreement (whether or not then in effect) since the date of
such Financial Statements) and all respective material assets and properties
acquired by the Borrower, each Subsidiary Guarantor and Flex’s Subsidiaries
since such date (except those disposed of in the ordinary course of business or
otherwise in compliance with the terms of this Agreement (whether or not then in
effect) since such date).  Such assets and properties are subject to no Lien,
except for Permitted Liens.

 

5.09                        Financial Statements.  The consolidated Financial
Statements of Flex and its Subsidiaries which have been delivered to the
Administrative Agent, (a) are in accordance with the books and records of Flex
and its Subsidiaries (including, if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries), which have been maintained in
accordance with good business practice, (b) have been prepared in conformity
with GAAP and (c) fairly present in all material respects the financial
conditions and results of operations of Flex and its Subsidiaries (including, if
required to be consolidated for GAAP purposes, the Unrestricted Subsidiaries) as
of the dates thereof and for the periods covered thereby.  Neither Flex nor any
of its Subsidiaries has any Contingent Obligations, liability for taxes or other
outstanding obligations which are material in the aggregate, except as disclosed
or reflected in the Financial Statements of Flex for the quarter ended of
September 30, 2016, furnished by Flex to the Administrative Agent prior to the
date hereof, or in the Financial Statements delivered to the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to Section 6.01(a) or (b), or except as permitted
under Articles VI and VII of this Agreement.

 

5.10                        Employee Benefit Plans.

 

(a)                                 Based on the latest valuation of each
Employee Benefit Plan subject to Title IV of ERISA that the Borrower or any
ERISA Affiliate maintains or contributes to, or has any obligation under (which
occurred within twelve months of the date of this representation), the aggregate
benefit liabilities of such plan within the meaning of section 4001 of ERISA did
not exceed the aggregate value of the assets of such plan, except to the extent
not reasonably and substantially likely to have a Material Adverse Effect. 
Neither the Borrower nor any ERISA Affiliate has any material liability with
respect to any post-retirement benefit under any Employee Benefit Plan which is
a welfare plan (as defined in section 3(1) of ERISA), other than liability for
health plan continuation coverage described in Part 6 of Title I(B) of ERISA,
except to the extent any such liability with respect to any post-retirement
benefit is not reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect.

 

(b)                                 Each Employee Benefit Plan complies, in both
form and operation, in all material respects, with its terms, ERISA and the
Code, and no condition exists or event has occurred with respect to any such
plan which would result in the incurrence by the Borrower or any ERISA Affiliate
of any material liability, fine or penalty, in each case except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.  Each Employee Benefit Plan, related trust agreement,
arrangement and commitment of the Borrower or any ERISA Affiliate is legally
valid and binding and is in all material respects in full force and effect,
except as is not reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect.  As of the Closing Date, no Employee Benefit
Plan is being audited or investigated by any government agency or is subject to
any pending or threatened claim or suit, other than any such audit,
investigation, claim or suit that is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.  Neither the
Borrower nor any ERISA Affiliate nor, to the knowledge of the Borrower, any
fiduciary of any Employee Benefit Plan has engaged in a prohibited transaction
under section 406 of ERISA or section 4975 of the Code which would subject the
Borrower to any material tax, penalty or other liability, including a liability
to indemnify.

 

(c)                                  No Multiemployer Plan in which the Borrower
or any ERISA Affiliate participates is in critical or endangered status (as
defined in ERISA and the Code) except as is not reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect. Neither
the Borrower nor any ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under section 4201
of ERISA or as a result of a sale of assets described in section 4204 of ERISA.
Neither the Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in critical or endangered status or is insolvent under and
within the meaning of section 305 or section 4245 of ERISA or that any
Multiemployer Plan intends to terminate or has been terminated under section
4041A of ERISA, in each case except as is not reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

(d)                                 All employer and employee contributions
required by any applicable Governmental Rule in connection with all Foreign
Plans have been made, or, if applicable, accrued, in all material respects, in
accordance with the country-specific or other applicable accounting practices. 
The fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient, except to the extent that is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect, to procure or provide for the accrued benefit obligations, as of the
date hereof, with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions (if applicable) and valuations most
recently used to determine employer contributions to such Foreign Plan, which
actuarial assumptions and valuations are commercially reasonable viewed as a
whole.  Each Foreign Plan required to be registered has been so registered and
has been maintained in good standing with applicable Governmental Authorities
except to the extent that is not reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect. Each Foreign Plan
reasonably complies in all material respects with all applicable Governmental
Rules.

 

5.11                        Other Regulations.  Neither the Borrower nor any
Material Subsidiary is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or any other
Governmental Rule that limits its ability to incur Indebtedness of the type
represented by the Obligations.

 

5.12                        Patent and Other Rights.  The Borrower and each of
its Subsidiaries own, license or otherwise have the full right to use, under
validly existing agreements, without known conflict with any rights of others,
all patents, licenses, trademarks, trade names, trade secrets, service marks,
copyrights and all rights with respect thereto, which are required to conduct
their businesses as now conducted, except such patents, licenses, trademarks,
trade names, trade secrets, service marks, copyrights and all rights with
respect thereto which if not validly owned, licensed or used would not be
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.13                        Governmental Charges.  The Borrower and each of its
Subsidiaries have filed or caused to be filed all tax returns, and, in
compliance with all applicable Requirements of Law, all reports and declarations
which are required by any Governmental Authority to be filed by them (or, in
each case, extensions thereof have been validly obtained), in each case other
than to the extent that the failure to do so would not be reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.  The Borrower and each of its Subsidiaries have paid, or made provision
for the payment of, all taxes and other Governmental Charges which have or may
have become due pursuant to said returns or otherwise and all other
indebtedness, except such Governmental Charges, taxes or indebtedness, if any,
which are being contested in good faith and as to which if unpaid adequate
reserves (determined in accordance with GAAP) have been provided or which are
not reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.14                        Margin Stock.

 

62

--------------------------------------------------------------------------------


 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying any Margin Stock.  No proceeds of any Loan will be used
to purchase or carry any Margin Stock, or to extend credit to any Person for the
purpose of purchasing or carrying any Margin Stock, in either case in a manner
that violates or causes a violation of Regulations T, U or X of the FRB or any
other regulation of the FRB.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Subsidiaries, Etc.  Schedule 5.15 (as of
September 30, 2016 and, so long as the obligation to deliver such notice is not
suspended pursuant to Section 6.10(b), as thereafter updated on a quarterly
basis by the Borrower in a written notice to Administrative Agent no later than
the date set forth in Section 6.01(f)) sets forth each of Flex’s Significant
Subsidiaries and Material Subsidiaries, its jurisdiction of organization, the
percentages of shares owned directly or indirectly by Flex and whether Flex owns
such shares directly or, if not, the Subsidiary of Flex that owns such shares.

 

5.16                        Solvency, Etc.  The Borrower, each Subsidiary
Guarantor and each Material Subsidiary is Solvent and, after the execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated thereby, will be Solvent.

 

5.17                        No Withholding, Etc.  Except as otherwise disclosed
by the Borrower to the Administrative Agent from time to time (which the
Administrative Agent will deliver to the Lenders), (a) the Borrower has no
actual knowledge of any requirement under any Governmental Rule to make any
deduction or withholding of any nature whatsoever from any payment required to
be made by the Borrower hereunder or under any other Loan Document and
(b) neither this Agreement nor any of the other Loan Documents is subject to any
registration or stamp tax or any other similar or like taxes payable in any
relevant jurisdiction.

 

5.18                        No Material Adverse Effect.  Since March 31, 2016,
no event has occurred and no condition exists which, alone or in the aggregate,
(a) has had (and continues to have) or (b) is reasonably and substantially
likely to have a Material Adverse Effect.

 

5.19                        Accuracy of Information Furnished.  The Loan
Documents and the other certificates, statements and information (excluding
projections) furnished to the Administrative Agent or any Lender in writing by
or on behalf of the Borrower, the Subsidiary Guarantors and Flex’s Subsidiaries
in connection with the Loan Documents and the transactions contemplated thereby,
taken as a whole, as of the date furnished, do not contain and will not contain
any untrue statement of a material fact and do not omit and will not omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

63

--------------------------------------------------------------------------------


 

5.20                        Representations as to Foreign Obligors.  The
Borrower represents and warrants to the Administrative Agent and the Lenders,
with respect to each Foreign Subsidiary that is at any time a Foreign Obligor,
represents and warrants with respect to itself, that:

 

(a)                                 Such Foreign Obligor is subject to civil and
commercial Requirements of Law with respect to its obligations under this
Agreement and the other Loan Documents to which it is a party (collectively as
to such Foreign Obligor, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by such Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts.  Neither such Foreign Obligor nor any
of its property has any immunity from jurisdiction of the courts or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)                                 The Applicable Foreign Obligor Documents are
in all material respects in proper legal form under the Requirements of Law of
the jurisdiction in which such Foreign Obligor is organized and existing for the
enforcement thereof against such Foreign Obligor under the Requirements of Law
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except in either case as has been disclosed to the
Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

5.21                        Taxpayer Identification Number; Other Identifying
Information.  The true and correct unique identification number of the Borrower
that has been issued by its

 

64

--------------------------------------------------------------------------------


 

jurisdiction of organization and the name of such jurisdiction (as well as any
U.S. taxpayer identification number issued to the Borrower, if any) is set forth
on Schedule 5.21.

 

5.22                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries (including the Unrestricted Subsidiaries to the extent they would
constitute Subsidiaries but for being excluded from the definition of
“Subsidiary”), nor, to the knowledge of the Borrower and its Subsidiaries
(including the Unrestricted Subsidiaries to the extent they would constitute
Subsidiaries but for being excluded from the definition of “Subsidiary”), any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction in violation
of Sanctions.

 

5.23                        Anti-Corruption Laws.  The Borrower and its
Subsidiaries (including the Unrestricted Subsidiaries to the extent they would
constitute Subsidiaries but for being excluded from the definition of
“Subsidiary”) have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions applicable to them,
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

 

5.24                        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE VI.                 AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied:

 

6.01                        Information.  The Borrower shall deliver to the
Administrative Agent (for distribution to the Lenders), in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 As soon as available and in no event later
than 55 days after the last day of each fiscal quarter of Flex, a copy of the
Financial Statements of Flex and its Subsidiaries (including, if required to be
consolidated for GAAP purposes, the Unrestricted Subsidiaries) (prepared on a
consolidated basis) for such quarter and for the fiscal year to date, certified
by the chief executive officer, chief operating officer, chief financial
officer, treasurer, assistant treasurer, controller or senior vice president of
finance of Flex to present fairly in all material respects the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes);

 

(b)                                 (i) As soon as available and in no event
later than 100 days after the close of each fiscal year of Flex, (A) copies of
the audited Financial Statements of Flex and its

 

65

--------------------------------------------------------------------------------


 

Subsidiaries (including, if required to be consolidated for GAAP purposes, the
Unrestricted Subsidiaries) (prepared on a consolidated basis) for such year,
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, and (B) copies of
the unqualified opinions (or qualified opinions (other than a “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit) reasonably acceptable to the Administrative Agent) of such
accountants, and (ii) if and when received from such accountants in connection
with the annual audited Financial Statements of Flex (it being acknowledged and
agreed that this clause (ii) imposes no obligation to so request or obtain such
certificates), certificates of such accountants to the Administrative Agent
stating that in making the examination necessary for their opinion they have
reviewed this Agreement and have obtained no knowledge of any Default which has
occurred and is continuing, or if, in the opinion of such accountants, a Default
has occurred and is continuing, a statement as to the nature thereof;

 

(c)                                  Contemporaneously with the quarterly and
year-end Financial Statements required by the foregoing subsections (a) and (b),
a Compliance Certificate executed by the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of Flex, properly completed;

 

(d)                                 As soon as possible and in no event later
than five Business Days after any Responsible Officer of the Borrower knows of
the occurrence or existence of (i) any Reportable Event under any Employee
Benefit Plan or Multiemployer Plan which is reasonably and substantially likely
(alone or in the aggregate) to result in liability to the Borrower or any of its
Subsidiaries of $50,000,000 or more, (ii) any actual or threatened litigation or
suits against the Borrower or any of its Subsidiaries involving potential
monetary damages payable by the Borrower or any of its Subsidiaries of
$50,000,000 or more alone or in the aggregate, (iii) any other event or
condition which is reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect, (iv) any Default or (v) any event
of the type described in Section 8.01(f) or (g) with respect to any Subsidiary,
so long as such Subsidiary is determined at the time of such event to be a
Significant Subsidiary, the statement of the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of the Borrower setting forth
details of such event, condition or Default and the action which the Borrower
proposes to take with respect thereto;

 

(e)                                  Promptly after they are sent, made
available or filed, copies of (i) all registration statements and reports filed
by the Borrower or any of its Subsidiaries with the SEC (including all 10-Q,
10-K and 8-K reports) and (ii) all reports, proxy statements and financial
statements sent or made available by the Borrower or any of its Subsidiaries to
its public security holders;

 

(f)                                   As soon as possible and in no event later
than 55 days after the last day of each fiscal quarter (or 100 days in the case
of the last fiscal quarter of each fiscal year), or 55 days after the date of
any Material Subsidiary Recalculation Event that would result in an additional
Material Subsidiary (based on the Pro Forma MS Test as applied as of such

 

66

--------------------------------------------------------------------------------


 

date), written notice of (i) any new Significant Subsidiary acquired or
established during such quarter (or as a result of such Material Subsidiary
Recalculation Event) or any other change in the information set forth in
Schedule 5.15 during such quarter, (ii) each Subsidiary of Flex that has become
a Material Subsidiary during such quarter (or as a result of such Material
Subsidiary Recalculation Event) and indicating for each such new Material
Subsidiary whether such Material Subsidiary is an Eligible Material Subsidiary
or Ineligible Material Subsidiary and if the latter, the reason it is an
Ineligible Material Subsidiary, and (iii) each Subsidiary that may have
previously been an Ineligible Material Subsidiary but which became an Eligible
Material Subsidiary during such quarter;

 

(g)                                  Promptly after the Borrower changes its
legal name or the address of its chief executive office, written notice setting
forth the Borrower’s new legal name and/or new address;

 

(h)                                 Promptly, a copy of any announcement by
Moody’s, S&P or Fitch of any change or possible change in a Debt Rating;

 

(i)                                     Promptly, notice of the occurrence of
any Material Subsidiary Recalculation Event; and

 

(j)                                    Such other instruments, agreements,
certificates, opinions, statements, documents and information relating to the
operations or condition (financial or otherwise) of the Borrower or each of its
Subsidiaries, and compliance by the Borrower with the terms of this Agreement
and the other Loan Documents as Administrative Agent on behalf of itself or one
or more Lenders may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the SEC’s EDGAR website, any commercial, third-party
website or any website sponsored by the Administrative Agent; provided that:
(i) the Borrower shall, if requested, deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall use
commercially reasonable efforts to notify the Administrative Agent and each
requesting Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.01(c) to the
Administrative Agent (it being acknowledged that electronic delivery thereof
pursuant to Section 10.02 shall be permitted).  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such

 

67

--------------------------------------------------------------------------------


 

request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (1) the Administrative Agent or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndrak or a substantially similar electronic transmission
system (the “Platform”) and (2) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark any Borrower Materials “PUBLIC.”

 

6.02                        Books and Records.  The Borrower and each of its
Subsidiaries shall at all times keep proper books of record and account which
shall be complete and correct in all material respects in accordance with GAAP;
provided that, with respect to any Subsidiary acquired by Flex or its
Subsidiaries after the Closing Date pursuant to a stock purchase or merger
transaction (other than (a) a Person that is merged with or into a Subsidiary of
Flex that owned assets (other than de minimis assets necessary to create an
acquisition vehicle) immediately prior to such merger and (b) a Pro Forma
Calculation Subsidiary), such Subsidiary shall only be required to (i) keep
proper books of record and account which shall be complete and correct in all
material respects in accordance with GAAP in respect of transactions occurring
after the date of such acquisition, and (ii) from and after the date that is the
first day of the first fiscal year of Flex that follows the date of such
acquisition by more than three months, keep proper books of record and account
in respect of all other matters which shall be complete and correct in all
material respects in accordance with GAAP.

 

6.03                        Inspections.  The Borrower and each of its
Subsidiaries shall permit the Administrative Agent and each Lender, or any agent
or representative thereof, upon reasonable notice and during normal business
hours, to visit and inspect any of the properties and offices of the Borrower
and each of its Subsidiaries, to examine the books and records of the Borrower
and

 

68

--------------------------------------------------------------------------------


 

each of its Subsidiaries and make copies thereof and to discuss the affairs,
finances and business of the Borrower and each of its Subsidiaries with, and to
be advised as to the same by, their officers, auditors and accountants, all at
such times and intervals as the Administrative Agent or any Lender may
reasonably request (which visits and inspections shall be at the expense of the
Administrative Agent (subject to reimbursement by the Lenders pursuant to
Section 10.04(c)) or such Lender unless a Default has occurred and is
continuing).

 

6.04                        Insurance.  The Borrower and each of its
Subsidiaries shall (a) carry and maintain insurance of the types and in the
amounts customarily carried from time to time during the term of this Agreement
by others engaged in substantially the same business as such Person and
operating in the same geographic area as such Person, including fire, public
liability, property damage and worker’s compensation, (b) carry and maintain
each policy for such insurance with financially sound insurers and (c) deliver
to the Administrative Agent from time to time, as the Administrative Agent may
request, schedules setting forth all insurance then in effect.

 

6.05                        Taxes, Governmental Charges and Other Indebtedness. 
The Borrower and each of its Subsidiaries shall promptly pay and discharge when
due (a) all taxes and other Governmental Charges prior to the date upon which
penalties accrue thereon, (b) all indebtedness which, if unpaid, could become a
Lien upon the property of the Borrower or any of its Subsidiaries and
(c) subject to any subordination provisions applicable thereto, all other
Indebtedness, which in each of cases (a) through (c) or in the aggregate, if
unpaid, is reasonably and substantially likely to have a Material Adverse
Effect, except such taxes, Governmental Charges or Indebtedness as may in good
faith be contested or disputed, or for which arrangements for deferred payment
have been made, provided that in each such case appropriate reserves are
maintained in accordance with GAAP.

 

6.06                        Use of Proceeds.  The Borrower shall use the
proceeds of the Loans for working capital, capital expenditures and other
general corporate purposes, including refinancing existing Indebtedness of the
Borrower and its Subsidiaries, not in contravention of any Requirement of Law or
Loan Document.  The Borrower shall not use any part of the proceeds of any Loan,
directly or indirectly, in violation of the financial assistance provisions of
Section 76 of the Singapore Companies Act or for the purpose of purchasing or
carrying any Margin Stock, or for the purpose of purchasing or carrying or
trading in any securities, in either case, under such circumstances as to
involve the Borrower, any Lender or Administrative Agent in a violation of
Regulations T, U or X issued by the FRB.

 

6.07                        General Business Operations.  The Borrower and each
of its Subsidiaries shall (a) preserve and maintain its existence and all of its
rights, privileges and franchises reasonably necessary to the conduct of the
business of the Borrower and its Subsidiaries (as a whole), provided that
(i) the Borrower and its Subsidiaries may dissolve, liquidate or terminate the
existence of any Subsidiary of the Borrower, other than the Borrower, possessing
total assets of less than $50,000,000 or serving no continuing business purpose
(each, an “Excluded Subsidiary”), in either case as determined by the board of
directors of the Borrower or such Subsidiary in its good faith reasonable
discretion, (ii) neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if the board of directors of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable

 

69

--------------------------------------------------------------------------------


 

in the conduct of the business of the Borrower or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Borrower and its Subsidiaries (taken as a whole) or the Lenders, and
(iii) the foregoing shall not prohibit the consummation of any sale, transfer or
disposition of assets otherwise permitted under Section 7.03 or any merger or
consolidation otherwise permitted under Section 7.04, (b) conduct its business
activities in compliance with all Requirements of Law and Contractual
Obligations applicable to such Person, and (c) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; except, in the case of clauses (a) and (c), where any failure is
not reasonably likely (alone or in the aggregate) to have a Material Adverse
Effect.

 

6.08                        Pari Passu Ranking.  The Borrower shall take, or
cause to be taken, all actions necessary to ensure that the Obligations of the
Borrower are and continue to rank at least pari passu in right of payment with
all other unsecured and unsubordinated Indebtedness of the Borrower.

 

6.09                        PATRIOT Act.  Promptly following a request therefor,
the Borrower shall provide all documentation and other information that a Lender
reasonably requests in order to comply with such Lender’s ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(known as the USA PATRIOT Act) (the “Act”), provided that any Lender requesting
documentation or other information under this Section 6.09 shall provide any
relevant supporting documentation reasonably requested by the Borrower
responding to such request.  Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.

 

6.10                        Subsidiary Guarantors.

 

(a)                                 Promptly after any Person is required by
Section 6.01(f) to be disclosed as an Eligible Material Subsidiary (and in any
event within 30 days (or such greater number of days to which the Administrative
Agent may agree) thereafter), the Borrower shall cause such Person to (i) become
a Subsidiary Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in clauses (iii),
(iv), (v) and (vi) of Section 4.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (i) of this
Section 6.10(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  If, pursuant to clauses (b) or (d) of the definition of
Ineligible Material Subsidiary, the Borrower elects to provide a Substitute
Guaranty in replacement of a Subsidiary Guaranty otherwise required hereby to be
provided by a Material Subsidiary, the Borrower shall cause the applicable
Substitute Guarantors to comply with clauses (i) and (ii) above as if such
Substitute Guarantors

 

70

--------------------------------------------------------------------------------


 

had themselves been Eligible Material Subsidiaries.  Compliance by Substitute
Guarantors with the preceding sentence in place of such Ineligible Material
Subsidiary shall be deemed to satisfy the Borrower’s obligations under the first
sentence of this Section 6.10(a) with respect to such Material Subsidiary.

 

(b)                                 (i) Upon and no later than 30 days after the
delivery to the Administrative Agent of the annual Financial Statements and
accompanying Compliance Certificate pursuant to Section 6.01(b) and (c), in
relation to any Subsidiary Guarantor that has ceased to be a Material Subsidiary
as of the end of such fiscal year (other than a Subsidiary Guarantor which was
not a Material Subsidiary at the time it became a Subsidiary Guarantor),
(ii) upon and no later than 30 days after the delivery to the Administrative
Agent of evidence in form and substance satisfactory to the Administrative Agent
that a Subsidiary Guarantor has been released (or will concurrently be released
upon the effectiveness of the release hereunder) from all of its obligations
under the guarantees related to the Existing BAML Credit Agreement and the
Existing Flex Indentures (if applicable), or (iii) upon and no later than 30
days after the Borrower receives notice that a Subsidiary Guarantor has become
an Ineligible Material Subsidiary by virtue of the satisfaction of clauses
(a)(i), (a)(ii) or (b) of the definition of “Ineligible Material Subsidiary”
solely due to a Change in Law after the date such Person became a Guarantor
hereunder and the Borrower is unable, with the exercise of commercially
reasonable efforts, to restore such Subsidiary’s status as an Eligible Material
Subsidiary (in each case, a “Releasable Subsidiary”), provided there exists no
Default (other than a Subsidiary Guarantor that has become an Ineligible
Material Subsidiary by virtue of clause (a)(i) of the definition of “Ineligible
Material Subsidiary,” which the Borrower is unable, with the exercise of
commercially reasonable efforts, to resolve, as to which such proviso shall not
apply), the Borrower may deliver to the Administrative Agent a duly executed
certificate of a Responsible Officer of the Borrower, in the form of Exhibit F
(“Guarantor Release Certificate”) and, upon the receipt of such certificate by
the Administrative Agent, such Releasable Subsidiary shall thereupon cease to be
a Subsidiary Guarantor, subject to the possible future application of
Section 6.10(a).  The Administrative Agent shall with reasonable promptness
execute and deliver such reasonable release documentation (which shall contain
appropriate representations and warranties by the Borrower as to the
circumstances underlying such release transaction, but shall require no
representation, warranty or other undertaking on the part of the Administrative
Agent) as the Borrower may reasonably request to evidence the release and
termination of the Subsidiary Guaranty as to such Releasable Subsidiary.  No
release of any Subsidiary Guarantor shall in any way modify, affect or impair
the enforceability of the Subsidiary Guaranty in respect of any other Subsidiary
Guarantor.  From and after the date on which all Subsidiary Guarantors cease to
be Subsidiary Guarantors and there are no guarantors pursuant to the Existing
BAML Credit Agreement or an Existing Flex Indenture until such date (if any) on
which one or more Subsidiaries have become guarantors pursuant to the Existing
BAML Credit Agreement or an Existing Flex Indenture, (x) the obligations of the
Borrower under Section 6.10(a), Section 6.01(f) and Section 6.01(i) shall be
suspended, (y) the references to “Eligible Material Subsidiaries” contained in
Section 7.01(e) and Section 7.02(b), shall be deemed references to
“Subsidiaries” and (z) the application of Section 7.01(h)(y), the last sentence
of the definition of “Material Subsidiary” and the proviso in
Section 7.11(j) shall be suspended.

 

6.11                        Anti-Corruption Laws.  Each of the Borrower and its
Subsidiaries (including the Unrestricted Subsidiaries to the extent they would
constitute Subsidiaries but for

 

71

--------------------------------------------------------------------------------


 

being excluded from the definition of “Subsidiary”) shall conduct its businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions applicable to them, and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

ARTICLE VII.                                    NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied:

 

7.01                        Indebtedness.  Neither the Borrower nor any of its
Subsidiaries shall create, incur, assume or permit to exist any Indebtedness
except for the following (“Permitted Indebtedness”):

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness that is not secured by a Lien
in any asset or property of any of the Borrower or any of its Subsidiaries;

 

(c)                                  (i) Indebtedness under Capital Leases
(other than pursuant to sale-leaseback transactions) or under purchase money
loans incurred by the Borrower or any of its Subsidiaries to finance the
acquisition, construction, development or improvement by such Person of real
property, fixtures, inventory or equipment or other tangible assets, provided
that in each case (A) such Indebtedness is incurred by such Person at the time
of, or not later than 120 days after, the acquisition, construction, development
or improvement by such Person of the property so financed and (B) such
Indebtedness does not exceed the purchase price of the property (or the cost of
constructing, developing or improving the same) so financed, (ii) Indebtedness
under initial or successive refinancings (which shall include any amendments,
modifications, renewals, refundings or replacements) of any such Capital Leases
or purchase money loans, provided that the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced (except to the extent necessary to pay fees, expenses, underwriting
discounts and prepayment penalties in connection therewith), and (iii) to the
extent constituting Indebtedness, Securitization Attributable Indebtedness
arising out of transactions not resulting in a breach of Section 7.03 or
Section 7.12(a);

 

(d)                                 Existing Secured Indebtedness, together with
initial or successive refinancings (which shall include any amendments,
modifications, renewals, refundings or replacements) thereof, provided that
(i) the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced (except to the extent necessary to
pay fees, expenses, underwriting discounts and prepayment penalties in
connection therewith) and (ii) the other terms and provisions of any such
refinancing with respect to maturity, redemption, prepayment, default and
subordination are no less favorable in any material respect to Lenders than the
Indebtedness being refinanced;

 

(e)                                  (ii) Indebtedness of Flex or any of its
Subsidiaries owing to Flex, any Subsidiary Guarantor or any Eligible Material
Subsidiary and (ii) to the extent permitted

 

72

--------------------------------------------------------------------------------


 

by Section 7.05, Guaranty Obligations of Flex or any of its Subsidiaries of
Permitted Indebtedness of Flex or any of its Subsidiaries;

 

(f)                                   Indebtedness (including Capital Leases)
under sale-leaseback transactions of fixed assets and under initial or
successive refinancings (which shall include any amendments, modifications,
renewals, refundings or replacements) of any such sale-leaseback transactions
(provided that the principal amount of any such refinancing does not exceed the
principal amount of the Indebtedness being refinanced, except to the extent
necessary to pay fees, expenses, underwriting discounts and prepayment penalties
in connection therewith) in an aggregate amount outstanding not to exceed at any
time for Flex and its Subsidiaries together $250,000,000;

 

(g)                                  Indebtedness of a Person existing at the
time such Person was acquired as a new Subsidiary by the Borrower or any of its
Subsidiaries (whether by merger, consolidation, or otherwise) or assumed in
connection with the acquisition of assets by the Borrower or any of its
Subsidiaries from a Person, in each case other than to the extent such
Indebtedness was created, incurred or assumed in contemplation of or in
connection with the financing of such acquisition, and provided such
Indebtedness ceases to exist as to the Borrower and its Subsidiaries by a date
no later than 180 days after the effective date of such acquisition; and

 

(h)                                 Other Indebtedness that is secured by a Lien
on any assets or property of the Borrower or any of its Subsidiaries (which
shall (x) include, for the avoidance of doubt, Indebtedness of the type
described in subsection (f) of this Section in excess of $250,000,000 and
Indebtedness of the type described in clause (g) of this Section which is not
repaid within such 180 day period, but (y) exclude Indebtedness owing by the
Borrower, any Subsidiary Guarantor or any Eligible Material Subsidiary to any
other Subsidiary of the Borrower which is not a Subsidiary Guarantor or Eligible
Material Subsidiary, other than to the extent any such Indebtedness described in
this clause (y) arises pursuant to one or more securitization arrangements),
provided that the aggregate principal amount of all such other secured
Indebtedness (excluding Indebtedness secured by cash or cash equivalents to the
extent such cash or cash equivalents are proceeds of such Indebtedness) and Rate
Contracts to the extent secured by a Lien (whether or not constituting
“Indebtedness”) outstanding during any fiscal quarter of Flex does not exceed
the greater of (i) $500,000,000 and (ii) 5% of Consolidated Tangible Assets as
of the last day of the immediately preceding fiscal quarter; and provided,
further, that for purposes of this Section 7.01 only, the “principal amount” of
the obligations of any Person in respect of any Rate Contract at any time shall
be in the maximum aggregate amount (giving effect to any netting agreements), if
any, that such Person would be required to pay if such Rate Contract were
terminated at such time.

 

7.02                        Liens.  Neither the Borrower nor any of its
Subsidiaries shall create, incur, assume or permit to exist any Lien on or with
respect to any of their assets or property of any character, whether now owned
or hereafter acquired, except for the following Liens (“Permitted Liens”):

 

73

--------------------------------------------------------------------------------


 

(a)                                 Liens that secure only Indebtedness which
constitutes Permitted Indebtedness under subsections (c) (but only to the extent
such Liens are on the assets so financed, the proceeds thereof and any
improvements thereon), (d), (e), (f) or (h) of Section 7.01 and Liens that
secure Rate Contracts that do not constitute Indebtedness, provided that the
aggregate principal amount of Indebtedness that constitutes Permitted
Indebtedness under Section 7.01(h) and secured Rate Contracts that do not
constitute Indebtedness shall not exceed the amount set forth in
Section 7.01(h);

 

(b)                                 Liens in favor of the Borrower, any Eligible
Material Subsidiary or any Subsidiary Guarantor on all or part of the assets of
Subsidiaries of the Borrower, any Eligible Material Subsidiary or any Subsidiary
Guarantor securing Indebtedness owing by Subsidiaries of the Borrower, any
Eligible Material Subsidiary or any Subsidiary Guarantor, as the case may be, to
the Borrower or to such other Eligible Material Subsidiary or Subsidiary
Guarantor;

 

(c)                                  Liens to secure taxes, assessments and
other government charges in respect of obligations not overdue or Liens on
properties to secure claims for labor, services, materials or supplies in
respect of obligations not overdue for a period of more than 60 days (taking
into account applicable grace periods) or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP so long as such
Liens are not being foreclosed;

 

(d)                                 deposits or pledges made in connection with,
or to secure payment of, workmen’s compensation, unemployment insurance, old age
pensions or other social security obligations and good faith deposits in
connection with tenders, contracts or leases to which the Borrower or any of its
Subsidiaries is a party or deposits or pledges to secure, or in lieu of, surety,
penalty or appeal bonds, performance bonds or other similar obligations;

 

(e)                                  Liens of carriers, landlords, warehousemen,
mechanics and materialmen, and other like Liens on properties which would not
have a Material Adverse Effect and are in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods), or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;

 

(f)                                   encumbrances on real property consisting
of easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s or lessee’s Liens under leases to which the Borrower or any of its
Subsidiaries is a party (including Synthetic Lease Obligations), and other minor
Liens or encumbrances none of which interferes materially with the use of the
property, in each case which do not individually or in the aggregate have a
Material Adverse Effect;

 

74

--------------------------------------------------------------------------------


 

(g)                                  Liens in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent under the Loan
Documents;

 

(h)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(i)                                     (x) Liens arising out of cash
management, netting or set off arrangements made between banks or financial
institutions and Flex or any of its Subsidiaries in the ordinary course of
business, or over any asset held with a clearing house, and (y) other Liens
arising by operation of law or by agreement in favor of collecting or payor
banks and other banks providing cash management services, in each case, having a
right of setoff, revocation, refund or chargeback against money or instruments
of Flex or any of its Subsidiaries on deposit with or in possession of such bank
to secure the payment of bank fees and other amounts owing in the ordinary
course of business;

 

(j)                                    Liens securing Indebtedness or other
obligations on cash or cash equivalents to the extent such cash or cash
equivalents represent proceeds from such Indebtedness or other obligations;

 

(k)                                 rights of third parties in equipment or
inventory consigned to or by, or otherwise owned by such third party and which
is being stored on property owned or leased by, the Borrower or any of its
Subsidiaries;

 

(l)                                     Liens created pursuant to attachment,
garnishee orders or other process in connection with pre-judgment court
proceedings;

 

(m)                             precautionary Liens over Receivables Assets in
connection with any securitization, factoring or similar sale transaction
permitted under Section 7.03;

 

(n)                                 the interest of a licensor under any license
of intellectual property in the ordinary course of business;

 

(o)                                 Liens on assets pursuant to merger
agreements, stock or asset purchase agreements and similar purchase agreements
in respect of the disposition of such assets by the Borrower or its
Subsidiaries;

 

(p)                                 call arrangements, rights of first refusal
and similar rights and customary reciprocal easements and other rights of use
relating to (i) Investments in joint ventures, partnerships and the like,
(ii) investments consisting of Equity Securities issued by suppliers and other
venture capital or similar direct investments, (iii) ownership of undivided
interests in assets subject to a joint ownership or similar agreement, or
(iv) assets acquired in original equipment manufacturer divestiture transactions
or other acquisitions and arising in favor of the original seller or transferor
of such assets (or their respective Affiliates) pursuant to or in connection
with master services, manufacturing services or supply arrangements entered into
in connection therewith;

 

75

--------------------------------------------------------------------------------


 

(q)                                 Liens on any asset at the time the Borrower
or any of its Subsidiaries acquired such asset and Liens on the assets of a
Person existing at the time such Person was acquired by the Borrower or any of
its Subsidiaries, including any acquisition by means of a merger, amalgamation
or consolidation with or into the Borrower or any of its Subsidiaries; subject
to the condition that (i) any such Lien may not extend to any other asset of the
Borrower or any of its Subsidiaries; (ii) any such Lien shall not have been
created in contemplation of or in connection with the transaction or series of
transactions pursuant to which such asset or Person was acquired by the Borrower
or any of its Subsidiaries; and (iii) any such Lien is released no later than
180 days after the effective date of such acquisition;

 

(r)                                    Liens securing judgments for the payment
of money not constituting an Event of Default under Section 8.01(h);

 

(s)                                   purchase money Liens upon or in any real
property or equipment acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such property or equipment or to secure Indebtedness incurred solely for the
purpose of financing the acquisition of such property or equipment, or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired (and any accessions or additions thereto, and proceeds thereof), and no
such extension, renewal or replacement shall extend to or cover any properties
not theretofore subject to the Lien being extended, renewed or replaced; and

 

(t)                                    Liens not otherwise permitted under this
Section 7.02, provided that the aggregate fair market value of all assets
subject to such Liens does not at any time exceed $150,000,000.

 

7.03                        Asset Dispositions.  Neither the Borrower nor any of
its Subsidiaries shall sell, lease, transfer or otherwise dispose of any of
their assets or property, whether now owned or hereafter acquired, except as
follows:

 

(a)                                 At any time that two of the three Debt
Ratings are greater than or equal to the following ratings: BB+ by S&P, Ba1 by
Moody’s and/or BB+ by Fitch (such time, “Enabling Period”), such Persons may
sell, lease, transfer or otherwise dispose of (i) assets and property for fair
market value (provided that for this purpose the sale of Receivables Assets
pursuant to a securitization, factoring or other sale arrangement shall be
deemed to be at fair market value so long as the consideration received therefor
(including any deferred purchase price) is not less than 95% of the face value
of the receivables so sold); (ii) assets and property pursuant to distributions
and dividends permitted by Section 7.06; (iii) assets or property to the
Borrower or any of its Wholly-Owned Subsidiaries from the Borrower or any of its
Subsidiaries; (iv) damaged, obsolete or worn-out assets and scrap in the
ordinary course of business; and (v) duplicative or excess assets existing as a
result of acquisitions otherwise permitted pursuant to Section 7.04 and excess
assets resulting from a restructuring not otherwise prohibited hereunder; and

 

76

--------------------------------------------------------------------------------


 

(b)                                 At any time that is not during an Enabling
Period, such Persons may sell, lease, transfer or otherwise dispose of:

 

(i)                                     assets or property in the ordinary
course of business for fair market value;

 

(ii)                                  Receivables Assets in securitization,
factoring or other sale transactions, provided that the aggregate outstanding
balance of accounts receivable so sold by the Borrower and its Subsidiaries and
funded in cash by the unaffiliated third party purchaser(s) thereof (excluding,
for the avoidance of doubt, receivables sold for a deferred purchase price or
other consideration funded on a deferred basis from the proceeds of the
collections on such receivable and receivables which represent a subordinated
interest or a reserve) together and outstanding at any time shall not exceed 30%
of the aggregate outstanding balance of accounts receivable of Flex and its
Subsidiaries at such time, provided, however, that the Borrower and its
Subsidiaries shall not be in default of this clause (ii) upon the termination of
an Enabling Period if, as a result of sales of accounts receivable during such
Enabling Period, the outstanding balance of accounts receivable so sold by the
Borrower and its Subsidiaries exceeds 30% of the then aggregate outstanding
balance of accounts receivable of the Borrower and its Subsidiaries;

 

(iii)                               (A) duplicative or excess assets existing as
a result of transactions otherwise permitted pursuant to Section 7.04, provided
that in each case the aggregate amount of any such duplicative or excess assets
sold or transferred in any fiscal year (excluding sales or transfers during an
Enabling Period) does not exceed (together with the aggregate amount of assets
sold or transferred pursuant to clause (B) of this subsection (b)(iii)) 5% of
all fixed assets (net of depreciation) held by Flex and its Subsidiaries as of
the end of the most recent fiscal quarter for which Financial Statements have
been delivered hereunder, and (B) duplicative or excess assets existing as a
result of a restructuring of the businesses of Flex or its Subsidiaries not
otherwise prohibited hereunder, provided that in each case the aggregate amount
of any such duplicative or excess assets sold or transferred in any fiscal year
(excluding sales or transfers during an Enabling Period) does not exceed 1% of
all fixed assets (net of depreciation) held by Flex and its Subsidiaries as of
the end of the immediately preceding fiscal quarter;

 

(iv)                              damaged, obsolete or worn-out assets and
scrap, in each case in the ordinary course of business;

 

(v)                                 assets or property to the Borrower or any of
its Subsidiaries from the Borrower or any of its Subsidiaries;

 

(vi)                              dispositions of Investments permitted under
Section 7.05 consisting of cash equivalents and marketable securities for a
purchase price that is not less than fair market value of the Investments being
sold;

 

(vii)                           fixed assets sold and leased back by Flex or its
Subsidiaries for fair market value in a transaction not otherwise prohibited
hereunder, provided such assets

 

77

--------------------------------------------------------------------------------


 

were first acquired by Flex or its Subsidiaries no earlier than 180 days prior
to the date of such sale-leaseback;

 

(viii)                        sales and other dispositions of Non-Core Assets
for fair market value;

 

(ix)                              sales and other dispositions of assets or
Investments not constituting Non-Core Assets for fair market value, excluding
sales or other dispositions during an Enabling Period, in an aggregate amount
not to exceed in any fiscal year 10% of the total assets of Flex and its
Subsidiaries at the end of the immediately preceding fiscal year; and

 

(x)                                 assets and property pursuant to
distributions and dividends permitted by Section 7.06.

 

7.04                        Mergers, Acquisitions, Etc.  Neither the Borrower
nor any of its Subsidiaries shall amalgamate or consolidate with or merge into
any other Person or permit any other Person to amalgamate or merge into them,
acquire any Person as a new Subsidiary or acquire all or substantially all of
the assets of any other Person, except for the following:

 

(a)                                 The Borrower and its Subsidiaries may
amalgamate or merge with each other and with any other Person permitted to be
acquired as a new Subsidiary under clause (b) below, provided that (i) (A) in
any such amalgamation or merger involving the Borrower, the Borrower is the
surviving Person and (B) in any such amalgamation or merger involving a
Subsidiary Guarantor, the surviving Person is an Eligible Material Subsidiary
and becomes a Subsidiary Guarantor by executing and delivering such documents of
assumption, and related certificates and legal opinions as the Administrative
Agent may reasonably request, and (ii) in each case, no Default has occurred and
is continuing on the date of, or will result after giving effect to, any such
amalgamation or merger;

 

(b)                                 The Borrower and its Subsidiaries may
acquire any Person as a new Subsidiary or all or substantially all of the assets
of any Person or line of business or division of any Person, provided that:

 

(i)                                     No Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
acquisition;

 

(ii)                                  Such Person (or line or division) is not
primarily engaged in any business substantially different from (A) the present
business of the Borrower or any Subsidiary (other than any such acquired
Subsidiary) or (B) any business reasonably related or ancillary thereto; and

 

(iii)                               In the case of an acquisition of a Person as
a new Subsidiary, the Borrower or its Subsidiaries possess the power to direct
or cause the direction of the management and policies of such Person; and

 

78

--------------------------------------------------------------------------------


 

(c)                                  Any of Flex’s Subsidiaries may amalgamate
or consolidate with or merge into any other Person or permit any other Person to
merge into them in connection with a sale, transfer or other disposition of
assets permitted under Section 7.03 or in connection with a joint venture
Investment permitted under Section 7.05, provided that to the extent any Loan
Party is a party to any such joint venture, such Loan Party shall be the
surviving entity.

 

7.05                        Investments.  During any time that is not an
Enabling Period, neither the Borrower nor any of its Subsidiaries shall make any
Investment, except for the following:

 

(a)                                 Investments, other than Investments in joint
ventures or non-Wholly-Owned Subsidiaries, permitted by the investment policy of
Flex delivered by Flex to the Administrative Agent on the Closing Date or, if
any changes to the investment policy of Flex are hereafter duly approved by the
Board of Directors of Flex, in any subsequent investment policy which is the
most recent investment policy delivered by Flex to Administrative Agent with a
certificate of Flex’s chief financial officer to the effect that such investment
policy has been duly approved by Flex’s Board of Directors and is then in
effect;

 

(b)                                 Investments listed in Schedule 7.05
committed on the Closing Date;

 

(c)                                  Investments received by the Borrower and
its Subsidiaries in connection with the bankruptcy or reorganization of
customers and suppliers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

(d)                                 Investments by Flex or its Subsidiaries in
Flex or Wholly-Owned Subsidiaries of Flex;

 

(e)                                  Investments consisting of loans to
employees and officers for travel, housing, relocation and other similar
expenses incurred in the ordinary course of business;

 

(f)                                   Investments of the Borrower and its
Subsidiaries in interest rate protection, currency swap and foreign exchange
arrangements, provided that all such arrangements are entered into in connection
with bona fide hedging operations and not for speculation;

 

(g)                                  Deposit accounts;

 

(h)                                 Investments permitted by Section 7.04, other
than joint venture Investments and Investments in Subsidiaries that are not
Wholly-Owned Subsidiaries;

 

(i)                                     Investments made as a result of (i) the
receipt of non-cash consideration from an asset disposition permitted under
Section 7.03 or (ii) a retained interest in any asset disposed of in a
transaction permitted under Section 7.03 (and any increases in any such
Investments under clauses (i) and (ii) above);

 

79

--------------------------------------------------------------------------------


 

(j)                                    Provided no Default has occurred and is
continuing on the date of, or will result after giving effect
thereto, Investments in Elementum in an aggregate amount not to exceed
$50,000,000; and

 

(k)                                 Other Investments (including joint venture
Investments and Investments in Subsidiaries that are not Wholly-Owned
Subsidiaries), provided that:

 

(i)                                     No Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
Investment; and

 

(ii)                                  The aggregate consideration paid by the
Borrower and its Subsidiaries for all such Investments pursuant to this clause
(j) in any fiscal year (without duplication) does not exceed the sum of (1) 10%
of the total assets of Flex and its Subsidiaries at the end of the immediately
preceding fiscal quarter, plus (2) 75% of the Net Proceeds received from the
issuance by Flex of any Equity Securities of the type described in clause (a) of
the definition of “Equity Securities” during calendar year 2007 or thereafter.

 

For the avoidance of doubt, during an Enabling Period the limitations on
Investments contained in this Section 7.05 shall not apply.

 

7.06                        Dividends, Redemptions, Etc.  Neither the Borrower
nor any of its Subsidiaries shall (a) pay any dividends or make any
distributions (whether in cash, securities or other property) on its Equity
Securities, including any payment to a sinking fund or similar deposit,
(b) purchase, redeem, retire, defease, cancel, terminate, or otherwise acquire
for value any of its Equity Securities, or (c) return any capital to any holder
of its Equity Securities as such, or set apart any sum for any of the foregoing
purposes, except as follows:

 

(i)                                     The Borrower or any of its Subsidiaries
may pay dividends or make distributions on, or make exchanges of, its Equity
Securities payable in such Person’s own Equity Securities;

 

(ii)                                  Any Subsidiary of Flex may pay dividends,
make distributions (whether in cash, securities or other property) or return
capital to, or repurchase, redeem, retire, defease, or otherwise acquire for
value its Equity Securities from, the holders of such Subsidiary’s Equity
Securities;

 

(iii)                               Flex may pay dividends on its Equity
Securities payable in cash or repurchase, redeem, retire, defease, or otherwise
acquire for value its Equity Securities for cash, provided that, in each case,
no Default has occurred and is continuing on the date of, or will result after
giving effect to, any such payment or repurchase, redemption, retirement,
defeasance or other acquisition;

 

(iv)                              Flex and its Subsidiaries may make regularly
scheduled payments of interest and principal on any Indebtedness which
constitutes Equity Securities, and payments due upon the conversion of such
Equity Securities, in accordance with the terms thereof, subject to the terms of
any applicable subordination agreement; and

 

80

--------------------------------------------------------------------------------


 

(v)                                 Provided there exists no Default either
before or after giving effect thereto, Flex and its Subsidiaries may make
distributions (including dividends) in the form of Equity Securities of a
Subsidiary or Subsidiaries the aggregate value of which distributions together
shall not exceed $800,000,000 during the term hereof, provided, that for
purposes of this clause (v), the aggregate value of any such distribution shall
be deemed to be equal to the product of (A) the value of the assets of such
Subsidiary (as shown on the Financial Statements of Flex most recently delivered
pursuant to Section 6.01(a) or (b)) and (B) the percentage of the Equity
Securities in such Subsidiary that were paid in such distribution.

 

7.07                        Change in Business.  Neither the Borrower nor any of
its Subsidiaries shall engage to any material extent, either directly or
indirectly, in any business substantially different from (i) their present
business or (ii) any business reasonably related or ancillary thereto.

 

7.08                        Employee Benefit Plans.

 

(a)                                 Neither the Borrower nor any ERISA Affiliate
shall (i) adopt or institute any employee pension benefit plan within the
meaning of section 3(2) of ERISA that is subject to Title IV of ERISA (not
including any such plan of a Person existing at the time such Person was
acquired by the Borrower or any ERISA Affiliate), (ii) take any action which
will result in the partial or complete withdrawal, within the meanings of
sections 4203 and 4205 of ERISA, from a Multiemployer Plan, (iii) engage or
permit any Person to engage in any transaction prohibited by section 406 of
ERISA or section 4975 of the Code involving any Employee Benefit Plan or
Multiemployer Plan which would subject the Borrower or any ERISA Affiliate to
any material tax, penalty or other liability including a liability to indemnify,
(iv) fail to meet the minimum funding standards of sections 412 or 430 of the
Code or sections 302 or 303 of ERISA with respect to any Employee Benefit Plan,
(v) fail to make full payment when due of all amounts due as contributions to
any Employee Benefit Plan or Multiemployer Plan, (vi) fail to comply with the
requirements of section 4980B of the Code or Part 6 of Title I(B) of ERISA, or
(vii) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 436(f)(1) of the Code, where singly or
cumulatively, the above would be reasonably and substantially likely to have a
Material Adverse Effect.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries shall (i) engage in any transaction prohibited by any Governmental
Rule applicable to any Foreign Plan, (ii) fail to make full payment when due of
all amounts due as contributions to any Foreign Plan or (iii) otherwise fail to
comply with the requirements of any Governmental Rule applicable to any Foreign
Plan, where singly or cumulatively, the above would be reasonably and
substantially likely to have a Material Adverse Effect.

 

7.09                        Transactions With Affiliates.  Neither the Borrower
nor any of its Subsidiaries shall enter into any Contractual Obligation with any
Affiliate (other than the Borrower, one of its Subsidiaries or the Unrestricted
Subsidiaries, to the extent the Unrestricted Subsidiaries would constitute
Subsidiaries but for being excluded from the definition of “Subsidiary”) or
engage in any other transaction with any such Affiliate except (i) upon terms at
least as favorable to the Borrower or such Subsidiary as an arms-length
transaction with

 

81

--------------------------------------------------------------------------------


 

unaffiliated Persons, except as disclosed or reflected in the Financial
Statements of Flex for the fiscal year ended March 31, 2016 and the quarter
ended September 30, 2016, furnished by Flex to the Administrative Agent prior to
the date hereof, or as timely disclosed or reflected (or to be timely disclosed
or reflected) in the Financial Statements delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b), (ii) compensation arrangements,
indemnification agreements and employee benefits plans for officers and
directors duly approved by the board of directors of the Borrower or such
Subsidiary, (iii) in connection with transactions made in accordance with
Section 7.04 or 7.05, or (iv) dividends, distributions, redemptions, payments
and other transactions permitted under Section 7.06.

 

7.10                        Accounting Changes.  Flex and its Subsidiaries shall
not (a) change their fiscal year (currently April 1 through March 31), or
(b) change in any material respect their accounting practices except (i) as
required by GAAP, or (ii) as permitted by GAAP if such Person receives the prior
written consent of the Administrative Agent to such GAAP-permitted change;
provided, however, that Flex and its Subsidiaries may change their fiscal year
on a one-time basis during the term of this Agreement or materially change their
accounting practices to the extent permitted by GAAP without the prior written
consent of the Administrative Agent if, in either event, (A) Flex shall deliver
to the Administrative Agent notice (“change notice”) detailing such change in
fiscal year or practice no later than 90 days prior to the intended effective
date of such change, and (B) if the Required Lenders shall so request by notice
delivered by the Administrative Agent to the Borrower no later than 30 days
after the date of such change notice, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend any ratio or covenant
requirement set forth in any Loan Document that would reasonably be expected to
be affected (either on a one-time basis, or otherwise) by such change in fiscal
year or practice, to preserve the original intent thereof in light of such
change in fiscal year or practice (any such amendment to be subject to the
approval of the Required Lenders), provided that, until and unless such
provisions are duly amended, no such change in fiscal year or material change in
accounting practice shall become effective.

 

7.11                        Burdensome Contractual Obligations.  Neither the
Borrower nor any of its Subsidiaries will enter into any Contractual Obligation
(excluding this Agreement and the other Loan Documents) that restricts the
ability of any Wholly-Owned Subsidiary of Flex or any other Subsidiary of Flex
that had revenues during the immediately preceding fiscal year equal to or
greater than $25,000,000 or net worth on the last day of the immediately
preceding fiscal year equal to or greater than $25,000,000, to pay or make
dividends or distributions in cash or kind, to make loans, advances or other
payments of whatsoever nature or to make transfers or distributions of all or
any part of their assets to the Borrower or to any Subsidiary of such
Subsidiary; provided, however, that the foregoing shall not apply to:

 

(a)                                 restrictions or conditions imposed by any
Governmental Rule;

 

(b)                                 customary restrictions and conditions
contained in licenses, leases and franchise agreements;

 

(c)                                  transfer or distribution restrictions or
conditions arising in connection with the sale of a Subsidiary or other assets
otherwise permitted hereunder, effective pending such sale, provided such
restrictions and conditions apply only to such Subsidiary or assets to be sold;

 

82

--------------------------------------------------------------------------------


 

(d)                                 restrictions or conditions in respect of
transfers or distributions affecting property or assets subject to a Permitted
Lien;

 

(e)                                  restrictions or conditions contained in
instruments and agreements evidencing Indebtedness for borrowed money that are
taken as a whole no more restrictive than such restrictions and conditions
contained in this Agreement;

 

(f)                                   customary restrictions in respect of
transfers or distributions contained in purchase or supply agreements entered
into in the ordinary course of business, provided such restrictions are limited
to the property or assets that are the subject of such agreements, and customary
restrictions on the assignment of such agreements contained in agreements
entered into in the ordinary course of business;

 

(g)                                  restrictions or conditions contained in any
joint venture agreements, partnership agreements, organizational documents and
other agreements relating to the joint ownership of assets, provided such
restrictions or conditions apply only to the assets or property contained within
such joint venture, partnership or other joint ownership arrangement;

 

(h)                                 restrictions or conditions relating to
Receivables Assets contained in agreements relating to securitization, factoring
and other similar receivables sale transactions permitted hereunder;

 

(i)                                     restrictions or conditions imposed by
agreements governing Existing Secured Indebtedness (but shall not apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition); and

 

(j)                                    restrictions or conditions applicable to
assets (including agreements) or a Person acquired by the Borrower or any of its
Subsidiaries as permitted by this Agreement, provided that the exception in this
clause (j) shall cease to apply, from and after the date that is 180 days after
such acquisition, to restrictions or conditions imposed by agreements governing
Indebtedness of a Person to the extent such Person is or becomes a Material
Subsidiary.

 

7.12                        Financial Covenants.  The Borrower will comply, and
will cause compliance, with the following financial covenants, unless the
Required Lenders shall otherwise consent in writing:

 

(a)                                 Debt/EBITDA Ratio.  Flex shall not permit
its Debt/EBITDA Ratio as of the last day of any fiscal quarter to exceed
4.00:1.00.

 

(b)                                 Interest Coverage Ratio.  Flex shall not
permit its Interest Coverage Ratio to be less than 3.00 to 1.00 for any
consecutive four-quarter period ending on the last day of any fiscal quarter.

 

In the event that the minimum “Interest Coverage Ratio” requirement set forth in
the Existing BAML Credit Agreement is eliminated, from and after the date of
such elimination, the Borrower shall not be required to comply with the minimum
Interest Coverage Ratio requirement set forth in Section 7.12(b) above.

 

83

--------------------------------------------------------------------------------


 

7.13                        Sanctions.  Neither the Borrower nor any of its
Subsidiaries (including the Unrestricted Subsidiaries to the extent they would
constitute Subsidiaries but for being excluded from the definition of
“Subsidiary”) shall directly or indirectly, use the proceeds of any Borrowing,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of,
or business with, any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, in each case
other than to the extent such transaction or activity is permitted under
applicable law, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, or otherwise) of
Sanctions.

 

7.14                        Anti-Corruption Laws. Neither the Borrower nor any
of its Subsidiaries (including the Unrestricted Subsidiaries to the extent they
would constitute Subsidiaries but for being excluded from the definition of
“Subsidiary”) shall directly or indirectly use the proceeds of any Borrowing for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions applicable to it.

 

ARTICLE VIII.       EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid hereunder, and in the
currency required hereunder, any amount of principal of any Loan, or (ii) within
five Business Days after the same becomes due, any interest on any Loan, or any
fee due hereunder, or (iii) within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Defaults.  The Borrower or any of
its Subsidiaries (whether or not a party hereto) shall fail to observe or
perform any covenant, obligation, condition or agreement set forth in
Section 6.06 or 6.07(a) (with respect to the existence of the Borrower) or
Article VII; or

 

(c)                                  Other Defaults.  The Borrower or any of its
Subsidiaries (whether or not a party hereto) shall fail to observe or perform
any other covenant, obligation, condition or agreement contained in this
Agreement or the other Loan Documents and such failure shall continue for
30 Business Days after the earlier of (i) the Borrower’s written acknowledgement
of such failure and (ii) the Administrative Agent’s or any Lender’s written
notice to the Borrower of such failure; provided, however, that (x) if the
Borrower shall have failed to provide a notice of Default within five Business
Days as required under Section 6.01(d)(iv), such 30-Business Day cure period
shall be reduced by the number of days that have elapsed following the
expiration of such five-Business Day notice period until such notice was
provided and (y) in the event that such failure cannot reasonably be cured
within such 30 Business Day period, and such failure relates to the

 

84

--------------------------------------------------------------------------------


 

observance or performance of any of the covenants, obligations, conditions or
agreements contained in Section 5.06 hereof with respect to Hazardous Materials
or any Environmental Laws or any judgment, consent decree, settlement or
compromise in respect of any claim based thereon, it shall not constitute an
Event of Default hereunder so long as the Borrower shall have commenced to cure
such failure within such 30 Business Day period and shall thereafter diligently
pursue such cure to completion, and provided, further, that such failure shall
in all events be cured within 180 days after the Administrative Agent’s or such
Lender’s written notice thereof; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty or written certificate, information or other
statement (financial or otherwise) made or furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in or in connection with this
Agreement or any of the other Loan Documents, or as an inducement to the
Administrative Agent or any Lender to enter into this Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made (or deemed
made) or furnished; or

 

(e)                                  Cross-Default.  (i) The Borrower, any
Subsidiary Guarantor or any Material Subsidiary shall fail to make any payment
on account of any Indebtedness of such Person (other than the Obligations) when
due (whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and such failure shall continue beyond any period of grace provided
with respect thereto, if the amount of such Indebtedness exceeds $100,000,000 or
the effect of such failure is to cause, or permit the holder or holders thereof
to cause, Indebtedness of the Borrower, any Subsidiary Guarantor or any Material
Subsidiary (other than the Obligations) in an aggregate amount exceeding
$100,000,000 to become due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise); or (ii) the Borrower, any
Subsidiary Guarantor or any Material Subsidiary shall otherwise fail to observe
or perform any agreement, term or condition contained in any agreement or
instrument relating to any Indebtedness of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness of the Borrower, any Subsidiary Guarantor
or any Material Subsidiary (other than the Obligations) in an aggregate amount
exceeding $100,000,000 to become due (and/or to be secured by cash collateral
other than cash collateral obligations not arising from an event of default
under any agreement or instrument relating to Indebtedness incurred in
connection with Synthetic Lease Obligations or letters of credit); provided
that, for the avoidance of doubt, so long as any acquired Person (or its
successor by merger, consolidation or otherwise) is not in breach of its
obligations in respect of repaying or repurchasing, or making an offer to repay
or repurchase, any Indebtedness of such Person of the kind described in
Section 7.01(g), which obligations in respect of repaying or repurchasing, or
making an offer to repay or repurchase, result from the acquisition of such
Person, neither the existence of such repayment or repurchase obligations (nor
the circumstances giving rise to such obligations) shall constitute an Event of
Default under this Section 8.01(e); or

 

(f)                                   Insolvency, Voluntary Proceedings.

 

85

--------------------------------------------------------------------------------


 

(i)                                     The Borrower or any Significant
Subsidiary shall (1) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (2) be unable, or admit in writing its inability, to pay its debts
generally as they mature, (3) make a general assignment for the benefit of its
or any of its creditors, (4) become insolvent (as such term may be defined or
interpreted under any applicable statute), (5) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (6) take any
action for the purpose of effecting any of the foregoing; or the Borrower or any
Material Subsidiary shall be dissolved or liquidated in full or in part;
provided, however, that the dissolution, liquidation or termination of the
existence of an Excluded Subsidiary shall not constitute an Event of Default
under this Section 8.01(f); or

 

(ii)                                  Any Unrestricted Subsidiary (if at such
time (A) it would constitute a Material Subsidiary but for it being excluded
from the definition of “Subsidiary” herein and (B) it is required to be
consolidated with the Borrower and its Subsidiaries for GAAP purposes) shall
(1) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (2) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (3) make a general assignment for the benefit of its or any of its
creditors, (4) become insolvent (as such term may be defined or interpreted
under any applicable statute), (5) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, (6) take any action for the purpose of
effecting any of the foregoing, or (7) be dissolved or liquidated in full or in
part; or

 

(g)                                  Involuntary Proceedings.

 

(i)                                     Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Borrower or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Borrower or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or

 

86

--------------------------------------------------------------------------------


 

(ii)                                  So long as an Unrestricted Subsidiary
(A) would constitute a Material Subsidiary but for it being excluded from the
definition of “Subsidiary” herein and (B) is required to be consolidated with
the Borrower and its Subsidiaries for GAAP purposes), proceedings for the
appointment of a receiver, trustee, liquidator or custodian of such Unrestricted
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to such Unrestricted Subsidiary or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within 60 days of commencement; or

 

(h)                                 Judgments.  (i) One or more
non-interlocutory judgments, orders, decrees or arbitration awards requiring the
Borrower and/or its Subsidiaries to pay an aggregate amount of $100,000,000 or
more (exclusive of amounts covered by insurance issued by an insurer not an
Affiliate of the Borrower and otherwise satisfying the requirements set forth in
Section 6.04 to which the insurer does not dispute coverage) shall be rendered
against the Borrower and/or its Subsidiaries in connection with any single or
related series of transactions, incidents or circumstances and the same shall
not be satisfied, vacated or stayed for a period of 60 consecutive days,
(ii) any non-interlocutory judgment, writ, assessment, warrant of attachment,
tax lien or execution or similar process shall be issued or levied against a
substantial part of the property of the Borrower or any of its Subsidiaries and
the same (A) shall not be released, stayed, vacated or otherwise dismissed
within 60 days after issue or levy and (B) is reasonably and substantially
likely to have a Material Adverse Effect or (iii) any non-interlocutory
judgments, orders, decrees, arbitration awards, writs, assessments, warrants of
attachment, tax liens or executions or similar processes which do not constitute
an Event of Default under Section 8.01(h)(ii) and which, alone or in the
aggregate, are reasonably and substantially likely to have a Material Adverse
Effect are rendered, issued or levied; or

 

(i)                                     Loan Documents.  Any Loan Document or
any material term thereof shall cease to be, or be asserted by the Borrower or
any Subsidiary Guarantor not to be, a legal, valid and binding obligation of the
Borrower or any Subsidiary Guarantor enforceable in accordance with its terms;
or

 

(j)                                    Employee Benefit Plans.  (i) Any
Reportable Event which constitutes grounds for the termination of any Employee
Benefit Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Employee Benefit Plan, and which is reasonably and substantially
certain to result in liability to the Borrower in excess of $50,000,000 shall
occur, (ii) any Employee Benefit Plan shall be terminated within the meaning of
Title IV of ERISA (x) in a distress termination, or (y) other than a distress
termination and the resulting liability is in excess of $50,000,000, or
(iii) any event with respect to a Foreign Plan which is reasonably and
substantially certain to result in liability to the Borrower that is not funded
or reserved in excess of $100,000,000 shall occur; or

 

87

--------------------------------------------------------------------------------


 

(k)                                 Change of Control.  Any Change of Control
shall occur.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself, the Lenders
all rights and remedies available to it, the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.13, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

88

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by any Governmental Rule.

 

8.04                        Lender Rate Contract Remedies.  Notwithstanding any
other provision of this Article VIII, each Lender or its Affiliates which has
entered into a Rate Contract with Flex or its Subsidiaries (“Lender Rate
Contract”) shall have the right, with prior notice to the Administrative Agent,
but without the approval or consent of the Administrative Agent or any other
Lender, to the extent provided by such Lender Rate Contracts, (a) to declare an
event of default, termination event or other similar event thereunder which will
result in the early termination of such Lender Rate Contract, (b) to determine
net termination amounts in accordance with the terms of such Lender Rate
Contract and to set-off amounts between Lender Rate Contracts of such Lender,
and (c) to prosecute any legal action against the Borrower or any of its
Subsidiaries to enforce net amounts owing to such Lender or its Affiliate under
such Lender Rate Contracts.

 

ARTICLE IX.                ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints The Bank of Tokyo-Mitsubishi UFJ, Ltd. to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and no Loan Party shall have rights
as a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

89

--------------------------------------------------------------------------------


 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and

 

90

--------------------------------------------------------------------------------


 

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall

 

91

--------------------------------------------------------------------------------


 

continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent and (ii) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents
or Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.06 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

 

92

--------------------------------------------------------------------------------


 

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10                        Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion, (a) to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if
there occurs a Release Date (as defined in the Subsidiary Guaranty) as to such
Person, and (b) to release any Subsidiary Guarantor which is a Significant
Subsidiary (but not a Material Subsidiary) from the Subsidiary Guaranty upon,
and in exchange for, the Borrower causing any other Significant Subsidiary or
Significant Subsidiaries not already party thereto to enter into the Subsidiary
Guaranty (and comply with the documentary requirements of
Section 6.10(a) applicable to Eligible Material Subsidiaries) if the
Administrative Agent determines in its sole discretion that such exchange of
Subsidiary Guarantors will not be disadvantageous to the Lenders in any material
respect). Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

 

ARTICLE X.                     MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent (which
acknowledgment the Administrative Agent shall provide promptly and in any event
within three Business Days following its actual receipt of an amendment or
waiver countersigned by the Required Lenders, the Borrower and other applicable
Loan Party, if any), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Borrowing
under a particular Facility without the written consent of the Required Term A
Lenders and/or any comparable required lender calculation set forth in any
Incremental Term Facility (the “Required Incremental Term Facility Lenders”);

 

93

--------------------------------------------------------------------------------


 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (C) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(f)                                   change Section 2.10 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(g)                                  change (i) any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or (ii) the definition of “Required
Term A Lenders” or any comparable provision specifying the number of percentage
of Incremental Term Lenders required to amend, waive or otherwise modify any
rights under any Incremental Term Facility or make any determination or grant of
any consent thereunder without the written consent of each Lender under the
applicable Facility;

 

(h)                                 release all or substantially all of the
value of the Subsidiary Guaranty without the written consent of each Lender,
except to the extent the release of any Subsidiary Guarantor is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);

 

and, provided further, that (A)  no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (B) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (C) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (D) any waiver, amendment or modification that by its term
affects the Lenders in one Facility disproportionately adversely relative to
Lenders in any other Facility shall require the consent of the Required Term A
Lenders or Required Incremental Term Facility Lenders (as defined above). 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each

 

94

--------------------------------------------------------------------------------


 

affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender
may be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended in accordance with and pursuant to the terms of Section 2.11 or 2.12,
including, without limitation, to permit the Lenders providing such additional
credit facilities to participate in any required vote or action required to be
approved by the Required Lenders or by any other number, percentage or class of
Lenders hereunder.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may each, in

 

95

--------------------------------------------------------------------------------


 

its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to

 

96

--------------------------------------------------------------------------------


 

enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Requirement of Law, including
United States Federal and state securities Requirements of Law, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic or electronic Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

97

--------------------------------------------------------------------------------


 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.  This Section 10.04(a) shall not apply with respect to Taxes
other than Taxes that represent losses or damages arising from any non-Tax
claim.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee in respect of or arising out of or in
connection with claims, damages, or liabilities asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries (including, if it would constitute a Subsidiary but for it
being excluded from the definition of “Subsidiary” herein, an Unrestricted
Subsidiary), or any environmental liability related in any way to the Borrower
or any of its Subsidiaries (including, if it would constitute a Subsidiary but
for it being excluded from the definition of “Subsidiary” herein, an
Unrestricted Subsidiary), or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such

 

98

--------------------------------------------------------------------------------


 

other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  This
Section 10.04(b) shall not apply with respect to Taxes other than Taxes that
represent losses or damages arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, or the Administrative Agent incurs any expense pursuant to
Section 6.03 that is not subject to reimbursement by the Borrower, but without
affecting the Borrower’s obligation (if any) to make such payment, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.09(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provision of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or

 

99

--------------------------------------------------------------------------------


 

required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) and the Administrative Agent will provide
the Borrower with prompt written notice of any request by a Lender to make an
assignment; provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                                    in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment under any Facility
and the Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

100

--------------------------------------------------------------------------------


 

(B)                                    in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                                    the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(B)                                    the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term A Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; provided, however, that the acknowledgement of the
Administrative Agent shall be required for assignments to a Lender, an Affiliate
of a Lender or an Approved Fund.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and

 

101

--------------------------------------------------------------------------------


 

recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Governmental Rule without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Term Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

102

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.10 as though it were a
Lender.

 

103

--------------------------------------------------------------------------------


 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Term Note(s), if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is

 

104

--------------------------------------------------------------------------------


 

required under Section 2.09(b)(ii).  For the avoidance of doubt, the Borrower
agrees that each SPC shall be entitled to the benefits of Section 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) provided that such SPC agrees to be
subject to the obligations of Section 3.01 as though it were a Lender.  An SPC
shall not be entitled to receive any greater payment under Section 3.01, 3.04 or
3.05 than the Granting Lender would have been entitled to receive, unless the
grant to such SPC is made with the Borrower’s prior written consent.  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.01 and Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any state
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative Agent
or any Lender shall exercise commercially reasonable efforts to notify the
Borrower as soon as reasonably practicable in the event of any such disclosure,
unless such notification shall be prohibited by applicable law, legal process or
regulatory request, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a

 

105

--------------------------------------------------------------------------------


 

Lender pursuant to Sections 2.11(b) or 2.12(b) or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, provided that, the
source of such information was not actually known by the Administrative Agent,
any Lender, or any of their respective Affiliates, as the case may be, to be
bound by a confidentiality agreement with the Borrower or any of its
Subsidiaries with respect to such Information.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and the terms
hereof to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (A) the
Information may include material non-public information concerning the Borrower
or any of its Subsidiaries, as the case may be, (B) it has developed compliance
procedures regarding the use of material non-public information and (C) it will
handle such material non-public information in accordance with applicable
Requirements of Law, including United States Federal and state securities
Requirements of Law.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such

 

106

--------------------------------------------------------------------------------


 

Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.13 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and each of its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirements of Law (the “Maximum Rate”).  If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the

 

107

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If (v) any Lender requests
compensation under Section 3.04, (w)  the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 and a replacement of such Lender would
result in a reduction in such compensation or amount, (x) any Lender’s Loans are
prepaid or converted under Section 3.02, (y) any Lender is a Defaulting Lender,
or (z) any Lender shall refuse to consent to a waiver or amendment to, or a
departure from the provisions of, this Agreement or any other Loan Document
which requires the consent of all the Lenders or all Lenders directly affected
thereby and that has been consented to by the Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 10.04, 3.01 or 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

108

--------------------------------------------------------------------------------


 

(d)                                 such assignment does not conflict with
applicable Requirements of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN
SUCH BOROUGH, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION 10.14.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY

 

109

--------------------------------------------------------------------------------


 

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 
WITHOUT LIMITING THE FOREGOING, THE BORROWER HEREBY APPOINTS, IN THE CASE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE OF NEW YORK,
CT CORPORATION, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK,
NEW YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE
STATE OF NEW YORK WITH RESPECT THERETO, PROVIDED THE BORROWER MAY APPOINT ANY
OTHER PERSON, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN
THE STATE OF NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY
TO THE ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW
AGENT AGREEING SO TO ACT.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16                 California Judicial Reference.  If any action or
proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 10.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

10.17                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and Arrangers, on the other

 

110

--------------------------------------------------------------------------------


 

hand, (ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent and the Arrangers each are and have been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
have not been, are not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent nor the Arrangers
have any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arrangers have any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates.  To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.19                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative

 

111

--------------------------------------------------------------------------------


 

Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower (or to any other Person who may be entitled
thereto under applicable law).

 

10.20                 Bermuda Branch; Full Recourse Obligations.  All Loans to
Flex shall be made to or incurred by Flex at its Bermuda branch located at
Canon’s Court, 22 Victoria Street, Hamilton HM 12 BERMUDA and all payments of
principal and interest by Flex will be made through its Bermuda branch;
provided, however, that notwithstanding the foregoing, Flex acknowledges and
agrees that the Obligations hereunder are full recourse to Flextronics
International Ltd., a Singapore corporation, and are in no manner limited to any
extent to any branch thereof and shall in no manner impair the Administrative
Agent’s or any Lender’s ability to enforce or collect any Obligation from Flex.

 

10.21                 USA Patriot Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower and other Loan Parties, which
information includes the name and address of the Borrower and other Loan Parties
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower or other Loan Party in accordance with
the Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

10.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

112

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Remainder of this page intentionally left blank]

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

FLEX LTD.

 

 

 

By:

/s/ Manny Marimuthu

 

Name:

Manny Marimuthu

 

Title:

Authorized Signatory

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, 

 

LTD., as Administrative Agent

 

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

Title:

Director

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, 

 

LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

Title:

Director

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

 

CORPORATION, as a Lender

 

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

Title:

Managing Director

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD.,

 

as a Lender

 

 

 

 

By:

/s/ Yeo How Ngee

 

Name:

Yeo How Ngee

 

Title:

Managing Director

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK

 

OF CHINA LTD., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Kan Chen

 

Name:

Kan Chen

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Linjia Zhou

 

Name:

Linjia Zhou

 

Title:

Executive Director

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK (USA), as a Lender

 

 

 

 

By:

/s/ Daniel Guevara

 

Name:

Daniel Guevara

 

Title:

Director

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

CHINA CONSTRUCTION BANK

 

CORPORATION NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Jun Bi

 

Name:

Jun Bi

 

Title:

D.G.M.

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

By:

/s/ Steven Aloupis

 

Name:

Steven Aloupis

 

Title:

Managing Director

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, NEW YORK

 

BRANCH, as a Lender

 

 

 

 

By:

/s/ Manoranjan Panda

 

Name:

Manoranjan Panda

 

Title:

VP & Head (Credit Management Cell)

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

AGRICULTURAL BANK OF CHINA

 

LIMITED, SINGAPORE BRANCH, as a Lender

 

 

 

 

By:

/s/ Fan Gang

 

Name:

Fan Gang

 

Title:

General Manager

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(i)

 

INELIGIBLE MATERIAL SUBSIDIARIES

 

1.              Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

2.              Flextronics Technology (Malaysia) Sdn. Bhd.

 

3.              Flextronics Technology (Penang) Sdn. Bhd.

 

4.              Flextronics Manufacturing (Singapore) Pte Ltd

 

Schedule 1.01(i)

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(ii)

 

INITIAL SUBSIDIARY GUARANTORS

 

The following Subsidiaries shall be the initial Subsidiary Guarantors:

 

Subsidiary Guarantors

 

Country

Flextronics Marketing (L) Ltd.

 

Federal Territory of Labuan

Flextronics International Europe B.V.

 

The Netherlands

Flextronics International Kft.

 

Hungary

Flextronics America, LLC

 

Delaware, U.S.A.

Flextronics Sales & Marketing (A-P) Ltd.

 

Mauritius

Flextronics International USA, Inc.

 

California, U.S.A.

Flextronics International Asia-Pacific Ltd.

 

Mauritius

Flextronics Sales & Marketing North Asia
(L) Ltd.

 

Federal Territory of Labuan

Flextronics Sales and Marketing Consumer
Digital Ltd.

 

Mauritius

Flextronics Logistics USA, Inc.

 

California

Flextronics Telecom Systems Ltd

 

Mauritius

Flextronics Industries Marketing (L) Ltd.

 

Federal Territory of Labuan

Flextronics International Tecnologia Ltda.

 

Brazil

 

Schedule 1.01(ii)

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Term A
Commitment

 

Term A Facility
Applicable Percentage

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

100,000,000.00

 

14.285714286

%

Sumitomo Mitsui Banking Corporation

 

$

87,500,000.00

 

12.500000000

%

Bank of China, New York Branch

 

$

87,500,000.00

 

12.500000000

%

DBS Bank Ltd.

 

$

87,500,000.00

 

12.500000000

%

Industrial and Commercial Bank of China Ltd., New York Branch

 

$

87,500,000.00

 

12.500000000

%

Mizuho Bank (USA)

 

$

50,000,000.00

 

7.142857143

%

China Construction Bank Corporation New York Branch

 

$

50,000,000.00

 

7.142857143

%

Standard Chartered Bank

 

$

50,000,000.00

 

7.142857143

%

State Bank of India, New York Branch

 

$

50,000,000.00

 

7.142857143

%

Agricultural Bank of China Limited, Singapore Branch

 

$

50,000,000.00

 

7.142857143

%

Total

 

$

700,000,000.00

 

100.00000000

%

 

Schedule 2.01

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

SUBSIDIARIES

 

SCHEDULE 5.15

 

SUBSIDIARIES

 

Material Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Country

Flextronics International Europe B.V.

 

Flex Ltd.

 

100

 

The Netherlands

Flextronics Marketing (L) Ltd.

 

Flex Ltd.

 

100

 

Federal Territory of Labuan

Flextronics Telecom Systems Ltd

 

Flex Ltd.

 

100

 

Mauritius

Flextronics Logistics USA, Inc.

 

Flextronics International Holding LLC

 

100

 

California, U.S.A.

Flextronics International Tecnologia Ltda.

 

Flextronics Holdings do Brasil Ltd.

 

100

 

Brazil

Flextronics International Kft.

 

Flextronics International GmbH/ Flextronics Sárvár Logistics Korlátolt
Felelõsségũ Társaság

 

99.99/ 0.01

 

Hungary

 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Country

Flextronics (Israel) Ltd.

 

Flextronics Central Europe B.V.

 

100

 

Israel

Flextronics America, LLC

 

Flextronics International USA, Inc.

 

100

 

Delaware, U.S.A.

Flextronics Automotive USA (Texas), LLC

 

Flextronics Automotive USA, Inc

 

100

 

Texas, U.S.A

Flextronics Automotive USA Manufacturing Co.

 

Flextronics Automotive USA, Inc

 

100

 

Ohio, USA

Flextronics Automotive USA, Inc.

 

Flextronics International USA, Inc.

 

100

 

Michigan. U.S.A

Flextronics Computing (Suzhou) Co., Ltd

 

Flextronics Electronics Technology (Suzhou) Co., Ltd./Flextronics Technology
Wujiang (Mauritius) Ltd

 

75/25

 

China

Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

Flextronics Mauritius Limited

 

100

 

China

Flextronics Industrial (Zhuhai) Co., Ltd.

 

Flextronics Industrial Zhuhai (Mauritius) Co., Ltd.

 

100

 

Mauritius

Flextronics Industries Marketing (L) Ltd.

 

Flex Ltd.

 

100

 

Labuan

Flextronics International Asia-Pacific Ltd

 

Flex Ltd.

 

100

 

Mauritius

Flextronics International Cork B.V. (Irish Branch)

 

Dii International Holdings C.V.

 

100

 

Ireland

Flextronics International Gesellschaft m.b.H.

 

Flextronics Central Europe B.V.

 

100

 

Austria

Flextronics International Japan Co., Ltd.

 

Flextronics Corporation

 

100

 

Japan

Flextronics International Poland sp. z o.o.

 

Flextronics International Sweden AB

 

100

 

Poland

Flextronics Logistics (Hong Kong) Limited

 

Astron Group Limited

 

100

 

Hong Kong

Flextronics Manufacturing (Singapore) Pte. Ltd.

 

Flextronics Investment Holding (Singapore) Pte. Ltd.

 

100

 

Singapore

Flextronics Manufacturing (Zhuhai) Co., Ltd.

 

Flextronics Manufacturing Zhuhai (Mauritius) Co., Ltd.

 

100

 

China

Flextronics Manufacturing Europe B.V.

 

Flextronics Europe Holdings CV

 

100

 

The Netherlands

Flextronics Manufacturing S.r.l.

 

Flextronics Italy S.p.A.

 

100

 

Italy

Flextronics ODM Luxembourg S.A.

 

Flextronics Central Europe B.V.

 

100

 

Luxembourg

Flextronics Sales & Marketing North Asia (L) Ltd.

 

Flex Ltd.

 

100

 

Labuan

Flextronics Sales and Marketing Consumer Digital Ltd.

 

Flex Ltd.

 

100

 

Mauritius

Flextronics Technologies (India) Private Limited

 

Flextronics International Asia-Pacific Ltd /Power Systems Technologies
Ltd./Flextornics Mauritius Limited/Flextronics Telecom Systems Ltd

 

94.75/4.27/0.17/0.80

 

India

 

Schedule 5.15

Page 1

 

--------------------------------------------------------------------------------


 

Flextronics Technology (Penang) Sdn. Bhd.

 

Flextronics Global Holdings L.P.

 

100

 

Malaysia

Flextronics Technology (Shanghai) Co., Ltd.

 

Flextronics Technology Shanghai (Mauritius) Co., Ltd.

 

100

 

China

MCi (Mirror Controls International) Holdings B.V.

 

MICOH B.V.

 

100

 

Netherlands

MCi (Mirror Controls International) Ireland Limited

 

MCi (Mirror Controls International) Ireland Operations Limited

 

100

 

Ireland

MCi (Mirror Controls International) Ireland Operations Limited

 

MCi (Mirror Controls International) B.V.

 

100

 

Netherlands

MICOH B.V.

 

Flextronics International Europe B.V.

 

100

 

Netherlands

Multek Industries Limited

 

Astron Group Limited/Flextronics International Ltd

 

84.91/15.09

 

China

Multek Technologies Limited

 

Flex Ltd.

 

100

 

Mauritius

NexTracker, Inc

 

Flextronics International USA, Inc.

 

100

 

USA

Pacific Device, Inc.

 

Avail Medical Products, Inc.

 

100

 

Delaware

Parque de Tecnologia Electronica, S.A. de C.V.

 

Flextronics Holdings Mexico, S.A. de C.V. /Flextronics Manufacturing Mex, S.A.
de C.V.

 

99.99/.01

 

Mexico

 

Schedule 5.15

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

IDENTIFICATION NUMBER FOR THE BORROWER

 

Borrower

 

Identification Number

 

Jurisdiction of Organization

Flex Ltd.

 

1990-02645-H

 

Singapore

 

Schedule 5.21

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING SECURED INDEBTEDNESS

 

Subsidiary

 

Lender

 

TYPE

 

US Dollar
Equivalent
Outstanding
Amount (as of
October 30, 2016)

 

Collateral
Pledge Type

Flextronics International USA, Inc.

 

Cisco

 

Capital Lease

 

$

19,403,319.50

 

Computer Equipment & Software

Sønderborg Værktøjsfabrik A/S

 

Danske Leasing

 

Capital Lease

 

$

670,343.55

 

Production Machinery

RIWISA AG, Kunststoffwerke Hägglingen

 

IG Leasing

 

Capital Lease

 

$

210,129.18

 

Spritzgiessmaschine

Flextronics International USA, Inc.

 

Ge Capital, US Bank

 

Capital Lease

 

$

4,530.15

 

Machinery Finance Resources

Flextronics Logistics B.V.

 

De Lage Landen Financial Services B.V.

 

Capital Lease

 

$

76,241.11

 

File Server

 

 

 

 

 

 

 

 

 

Total Secured Debt

 

 

 

 

 

$

20,364,563.49

 

 

 

Schedule 7.01

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

INVESTMENTS

 

Miscellaneous Investment

$186,469,000.00

 

Schedule 7.05

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Flex Ltd.

 

Flex Ltd.

Century House

16 Par-la-Ville Road

Hamilton HM 08, Bermuda

 

Flex Ltd.

2 Changi South Lane

Singapore 486123

Attention: Chief Financial Officer

Telephone: OMITTED

Electronic Mail: OMITTED

Website Address:  www.flextronics.com

 

With courtesy copy to:

 

Flextronics International USA, Inc.

6201 America Center Drive

4th Floor

San Jose, CA 95002

Attention: Corporate Treasury

Telephone: OMITTED

Electronic Mail: OMITTED

 

ADMINISTRATIVE AGENT:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1221 Avenue of the Americas

New York, NY 10020

Telephone: OMITTED

Electronic Mail: OMITTED

 

Schedule 10.02

Page 1

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:             ,    

 

To:                             The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The Borrower hereby requests (select one):

 

o A Borrowing of Loans

¨ A conversion or continuation of Loans

 

 

1.

On       (a Business Day).

 

 

2.

In the amount of         .

 

 

3.

Comprised of              .

 

[Type of Loan requested]

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of          months.

 

 

5.

Wire Instructions:

 

 

 

Bank:

 

 

 

ABA No.:

 

 

 

Account No.:

 

 

 

Attention:

 

 

 

Reference:

 

A - 1

--------------------------------------------------------------------------------


 

 

FLEX LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                            or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan made by the Lender to the Borrower under that certain
Term Loan Agreement, dated as of November 30, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flex Ltd. (formerly known as Flextronics International Ltd.), the Lenders
from time to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars and in Same Day Funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement. 
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Term Note and endorse thereon the date,
amount, currency and maturity of its Term Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

B - 1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

FLEX LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term Loan
Made

 

Currency
and
Amount of
Term Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                             The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                        of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited Financial Statements required by Section 6.01(b) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
Financial Statements required by Section 6.01(a) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
such financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

C - 1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
(i) the Borrower contained in Article V of the Agreement and (ii) each Loan
Party contained in each other Loan Document or in any document furnished at any
time under or in connection with the Loan Documents, are (A) in the case of
representations and warranties that are qualified as to materiality, true and
correct, and (B) in the case of representations and warranties that are not
qualified as to materiality, true and correct in all material respects, in each
case on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct or true and correct in all material respects, as
the case may be, as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
Section 5.09 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b) of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
 of                             ,                           .

 

 

FLEX LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                   (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.12(b) — Interest Coverage Ratio. (1)

 

 

 

 

 

A.

EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

 

 

 

 

 

 

 

1.

Net income or net loss (before provision for income taxes) for Subject Period:

$

 

 

 

 

 

 

 

 

2.

All Interest Expense for Subject Period:

$

 

 

 

 

 

 

 

 

3.

Depreciation expenses for Subject Period:

$

 

 

 

 

 

 

 

 

4.

Amortization expenses for Subject Period:

$

 

 

 

 

 

 

 

 

5.

Non-cash charges for Subject Period:

$

 

 

 

 

 

 

 

 

6.

One-time cash charges associated with merger or acquisition-related expenses
which are paid in the Subject Period:

$

 

 

 

 

 

 

 

 

7.

One-time cash charges associated with restructuring costs which are paid in the
Subject Period:

$

 

 

 

 

 

 

 

 

8.

One-time cash charges associated with net losses from the early extinguishment
of notes or other Indebtedness, which are paid in the Subject Period:

$

 

 

--------------------------------------------------------------------------------

(1)  Schedule I not required in the event that the minimum “Interest Coverage
Ratio” requirement set forth in the Existing BAML Credit Agreement is
eliminated.

 

C - 3

--------------------------------------------------------------------------------


 

 

 

9.

Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject Period):

$

 

 

 

 

 

 

 

 

10.

EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):

$

 

 

 

 

 

 

 

B.

Interest Expense:

 

 

 

 

 

 

 

 

1.

All “interest expense” for Subject Period:

$

 

 

 

 

 

 

 

 

2.

All non-cash interest included in Line I.B.1:

$

 

 

 

 

 

 

 

 

3.

Total Interest Expense (Line I.B.1 — 2):

$

 

 

 

 

 

 

C.

Interest Coverage Ratio (Line I.A.10 ¸ I.B.3):

 

 

 

 

 

 

 

Minimum required:

3.00 to 1.00

 

 

 

 

 

II.

Section 7.12(a) — Debt/EBITDA Ratio.

 

 

 

 

 

 

 

A.

Total Indebtedness at Statement Date:

$

 

 

 

 

 

 

 

B.

EBITDA for Subject Period (Line I.A.10 above):

$

 

 

 

 

 

 

 

C.

Debt/EBITDA Ratio (Line II.A ¸ Line II.B):

 

 

 

 

 

 

 

Maximum permitted:

4.00 to 1.00

 

C - 4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

net income or net loss for Subject Period

 

 

 

 

 

 

 

 

 

 

+ all Interest Expense for Subject Period

 

 

 

 

 

 

 

 

 

 

+ depreciation expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

+ amortization expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

+ non-cash charges for Subject Period

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
merger-or-acquisition related expenses which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
restructuring costs which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with net
losses from the early extinguish-ment of notes or other Indebtedness, which

 

 

 

 

 

 

 

 

 

 

 

C - 5

--------------------------------------------------------------------------------


 

are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

= EBITDA

 

 

 

 

 

 

 

 

 

 

 

C - 6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(2)  For bracket language here and elsewhere in the form relating to the
Assignors(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(3)  For bracket language here and elsewhere in the form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(4)  Select as appropriate.

(5)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D - 1

--------------------------------------------------------------------------------


 

1.             Assignor[s]:

 

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Borrower(s):          Flex Ltd. (formerly known as Flextronics
International Ltd.)

 

4.                                      Administrative Agent: The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as the administrative agent under the Term Loan
Agreement.

 

5.                                      Term Loan Agreement:      Term Loan
Agreement, dated as of November 30, 2016, among Flex Ltd., the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

6.             Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/
Loans
for all Lenders(9)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.           Trade Date:                            ](11)

 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

(7)  List each Assignee, as appropriate.

(8)  Fill in the appropriate terminology for the types of facilities under the
Term Loan Agreement that are being assigned under this Assignment (e.g. “Term A
Commitment”, etc.).

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(11) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D - 2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

[Consented to and](12) Accepted:

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](13)

 

 

 

FLEX LTD.

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

(13)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.

 

D - 3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLEX LTD.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Term Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Term Loan Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vii) of the Term Loan Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Term
Loan Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Term Loan Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Term Loan Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall

 

D - 4

--------------------------------------------------------------------------------


 

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

D - 5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of November 30, 2016, is made by each
of the undersigned (together, the “Guarantors”; each a “Guarantor”), in favor of
the Lenders from time to time party to the Term Loan Agreement referred to below
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

A.                                    Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (the “Borrower”), the Lenders from time
to time party thereto (each a “Lender” and, collectively, the “Lenders”) and the
Administrative Agent are parties to a Term Loan Agreement dated as of
November 30, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Agreement”).

 

B.                                    The Guarantors are Subsidiaries of the
Borrower.

 

C.                                    It is a condition precedent to the
effectiveness of the Term Loan Agreement and the making of the Loans under the
Term Loan Agreement that the Guarantors enter into to this Guaranty to guarantee
the indebtedness and other obligations of the Borrower to the Guaranteed Parties
under or in connection with the Term Loan Agreement.

 

D.                                    The Guarantors, as Subsidiaries or
Affiliates of the Borrower, will derive substantial direct and indirect benefits
from the making of the Loans to the Borrower pursuant to the Term Loan Agreement
(which benefits are hereby acknowledged by the Guarantors).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Term Loan Agreement, and in consideration thereof, the Guarantors hereby
agree as follows:

 

SECTION 1.                                                 Definitions;
Interpretation.

 

(a)                                 Terms Defined in Term Loan Agreement.  All
capitalized terms used in this Guaranty (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Term Loan Agreement.

 

(b)                                 Certain Defined Terms.  As used in this
Guaranty (including in the recitals hereof), the following terms shall have the
following meanings:

 

“Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at any
time, the aggregate amount of all payments made by such Guarantor under this
Guaranty (including under Section 9 hereof) at or prior to such time.

 

“Agreement Currency” has the meaning set forth in Section 24.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

E - 1

--------------------------------------------------------------------------------


 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, the Borrower or any other Person in which
a Lien shall exist in favor of the Guaranteed Parties to secure the Guaranteed
Obligations.

 

“Collateral Documents” means any agreement pursuant to which the Guarantors, the
Borrower or any other Person provides a Lien on any Collateral securing any or
all of the Guaranteed Obligations and all filings, documents and agreements made
or delivered pursuant thereto.

 

“Fair Share” shall mean, with respect to any Guarantor at any time, an amount
equal to (i) a fraction, the numerator which is the Maximum Guaranty Amount of
such Guarantor and the denominator of which is the aggregate Maximum Guaranty
Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid by all
Funding Guarantors under this Guaranty at or prior to such time.

 

“Fair Share Shortfall” shall mean, with respect to any Guarantor at any time,
the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.

 

“Funding Guarantor” has the meaning set forth in Section 9.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 24.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

“Maximum Guaranty Amount” shall mean, with respect to any Guarantor at any time,
(i) the full amount of the Guaranteed Obligations at such time or (ii) if any
court of competent jurisdiction determines in any action to enforce this
Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.

 

E - 2

--------------------------------------------------------------------------------


 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8.03.

 

“Release Date” means, in respect of any Guarantor, the occurrence of any of the
following:  (i) the date of receipt by the Administrative Agent of an executed
Guarantor Release Certificate in compliance with Section 6.10(b) of the Term
Loan Agreement in relation to such Guarantor, or (ii) the date the
Administrative Agent receives actual notice of the consummation of any of the
following in relation to such Guarantor, provided such transactions are
permitted under the Term Loan Agreement:  (A) the sale of all or substantially
all of the Equity Securities issued by, or of all or substantially all of the
assets of, such Guarantor to a Person that is not FIL or any of its Affiliates,
or (B) a Substantial Spin-off of such Guarantor, (C) the dissolution,
liquidation or termination of the existence of such Guarantor, or (D) the merger
or amalgamation of such Guarantor with or into any Person other than FIL or any
of its Affiliates.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and as such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act and other applicable state law;
(ii) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (iii) such Person is
able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Substantial Spin-off” means, in respect of any Guarantor, the sale, transfer or
distribution (including by means of a dividend) of 50% or more of the Equity
Securities of such Person entitled to vote for the board of directors or similar
governing body of such Person pursuant to a public offering or spin-off (by
means of a dividend) of such securities.

 

“Term Loan Agreement” has the meaning specified in the recitals to this
Guaranty.

 

(c)                                  Interpretation.  The rules of
interpretation set forth in Sections 1.02 and 1.03 of the Term Loan Agreement
shall be applicable to this Guaranty and are incorporated herein by this
reference.

 

E - 3

--------------------------------------------------------------------------------


 

SECTION 2.                                                 Guaranty.

 

(a)                                 Each Guarantor hereby severally absolutely,
unconditionally and irrevocably guarantees for the Guaranteed Parties, and their
respective successors, endorsees, transferees and assigns, the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) of all (and not merely a lesser
or proportional part of) the indebtedness, liabilities and other obligations of
the Borrower (now existing or hereafter arising) to the Guaranteed Parties under
or in connection with the Term Loan Agreement, the Term Notes and the other Loan
Documents, including all unpaid principal of the Loans, all interest accrued
thereon, all fees due under the Term Loan Agreement and all other amounts
payable by the Borrower to the Guaranteed Parties thereunder, in connection
therewith, and in connection with any other Loan Document.  The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include without limitation any and all advances, debts,
obligations and liabilities, whether now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
the Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.  The foregoing
indebtedness, liabilities and other obligations of the Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

(b)                                 To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including if
applicable, the New York Uniform Fraudulent Conveyance Act or other applicable
state law and §§ 544 and 548 of the Bankruptcy Code) any limitations on the
amount of any Guarantor’s liability with respect to the Guaranteed Obligations
which any Guaranteed Party can enforce under this Guaranty, the Guaranteed
Parties by their acceptance hereof accept such limitation on the amount of the
Guarantor’s liability hereunder to the extent needed to make this Guaranty and
the Guarantor Documents fully enforceable and nonavoidable.

 

SECTION 3.                                                 Liability of
Guarantors.  The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute, independent and unconditional, and shall not be affected
by any circumstance which might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)                                 the Guarantor’s liability hereunder shall be
the immediate, direct, and primary obligation of the Guarantor and shall not be
contingent upon any Guaranteed Party’s exercise or enforcement of any remedy it
may have against the Borrower or any other Person, or against any Collateral;

 

E - 4

--------------------------------------------------------------------------------


 

(b)                                 this Guaranty is a guaranty of payment when
due and not merely of collectibility;

 

(c)                                  the Guaranteed Parties may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
notwithstanding the existence of any dispute between any of the Guaranteed
Parties and the Borrower with respect to the existence of such Event of Default;

 

(d)                                 the Guarantor’s payment of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge the Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(e)                                  the Guarantor’s liability with respect to
the Guaranteed Obligations shall remain in full force and effect without regard
to, and shall not be impaired or affected by, nor shall the Guarantor be
exonerated or discharged by, any of the following events:

 

(i)                                     any Insolvency Proceeding with respect
to the Borrower, the Guarantor, any other Guarantor or other Loan Party or any
other Person;

 

(ii)                                  any limitation, discharge, or cessation of
the liability of the Borrower, the Guarantor, any other Guarantor or other Loan
Party or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

(iii)                               any merger, acquisition, consolidation or
change in structure of the Borrower, the Guarantor or any other Guarantor or
other Loan Party or Person, or any sale, lease, transfer or other disposition of
any or all of the assets or shares of the Borrower, the Guarantor, any other
Guarantor or other Loan Party or other Person (in each case, except as otherwise
provided in Section 25 hereof);

 

(iv)                              any assignment or other transfer, in whole or
in part, of any Guaranteed Party’s interests in and rights under this Guaranty
or the other Loan Documents, including any Guaranteed Party’s right to receive
payment of the Guaranteed Obligations, or any assignment or other transfer, in
whole or in part, of any Guaranteed Party’s interests in and to any of the
Collateral;

 

(v)                                 any claim, defense, counterclaim or setoff,
other than that of prior performance, that the Borrower, the Guarantor, any
other Guarantor or other Loan Party or other Person may have or assert,
including any defense of incapacity or lack of corporate or other authority to
execute any of the Loan Documents;

 

(vi)                              any Guaranteed Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan
Document, any Guaranteed Obligations, or any Collateral, or any Guaranteed
Party’s exchange, release, or waiver of any Collateral;

 

(vii)                           any Guaranteed Party’s exercise or nonexercise
of any power, right or remedy with respect to any of the Collateral, including
any Guaranteed Party’s compromise,

 

E - 5

--------------------------------------------------------------------------------


 

release, settlement or waiver with or of the Borrower, any other Guarantor or
other Loan Party or any other Person;

 

(viii)                        any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;

 

(ix)                              any impairment or invalidity of any of the
Collateral or any other collateral securing any of the Guaranteed Obligations or
any failure to perfect any of the Liens of the Guaranteed Parties thereon or
therein; and

 

(x)                                 any other guaranty, whether by the Guarantor
or any other Guarantor or other Person, of all or any part of the Guaranteed
Obligations or any other indebtedness, obligations or liabilities of the
Borrower to any Guaranteed Party.

 

SECTION 4.                                                 Consents of
Guarantors.  Each Guarantor hereby unconditionally consents and agrees that,
without notice to or further assent from the Guarantor:

 

(a)                                 the principal amount of the Guaranteed
Obligations may be increased or decreased and additional Obligations of the Loan
Parties under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

(b)                                 the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Guaranteed Obligation or any
fee or other amount payable under such Loan Document, by an amendment,
modification or renewal of any Loan Document or otherwise;

 

(c)                                  the time for the Borrower’s (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

 

(d)                                 any Guaranteed Party may discharge or
release, in whole or in part, any other Guarantor or other Loan Party or any
other Person liable for the payment and performance of all or any part of the
Guaranteed Obligations, and may permit or consent to any such action or any
result of such action, and shall not be obligated to demand or enforce payment
upon any of the Collateral or any other collateral, nor shall any Guaranteed
Party be liable to the Guarantor for any failure to collect or enforce payment
or performance of the Guaranteed Obligations from any Person or to realize on
the Collateral or other collateral therefor;

 

(e)                                  in addition to the Collateral, the
Guaranteed Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Guaranteed Obligations, and may, from
time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

E - 6

--------------------------------------------------------------------------------


 

(f)                                   the Guaranteed Parties may request and
accept other guaranties of the Guaranteed Obligations and any other
indebtedness, obligations or liabilities of the Borrower to any Guaranteed Party
and may, from time to time, in whole or in part, surrender, release,
subordinate, modify, waive, rescind, compromise or extend any such guaranty and
may permit or consent to any such action or the result of any such action; and

 

(g)                                  the Guaranteed Parties may exercise, or
waive or otherwise refrain from exercising, any other right, remedy, power or
privilege (including the right to accelerate the maturity of any Loan and any
power of sale) granted by any Loan Document or other security document or
agreement, or otherwise available to any Guaranteed Party, with respect to the
Guaranteed Obligations or any of the Collateral, even if the exercise of such
right, remedy, power or privilege affects or eliminates any right of subrogation
or any other right of the Guarantor against the Borrower;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.                                                 Guarantor Waivers.

 

(a)                                 Certain Waivers.  Each Guarantor waives and
agrees not to assert:

 

(i)                                     any right to require any Guaranteed
Party to marshal assets in favor of the Borrower, the Guarantor, any other Loan
Party or any other Person, to proceed against the Borrower, any other Loan Party
or any other Person, to proceed against or exhaust any of the Collateral, to
give notice of the terms, time and place of any public or private sale of
personal property security constituting the Collateral or other collateral for
the Guaranteed Obligations or comply with any other provisions of § 9-611 of the
New York Uniform Commercial Code (or any equivalent provision of any other
applicable law) or to pursue any other right, remedy, power or privilege of any
Guaranteed Party whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of the Borrower or any other
Person;

 

(iv)                              any defense based upon any Guaranteed Party’s
errors or omissions in the administration of the Guaranteed Obligations;

 

(v)                                 any rights to set-offs and counterclaims;

 

(vi)                              any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of the Guarantor or the right
of the Guarantor to proceed against the Borrower or any other obligor of the
Guaranteed Obligations for reimbursement; and

 

(vii)                           without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law

 

E - 7

--------------------------------------------------------------------------------


 

limiting the liability of or exonerating guarantors or sureties, or which may
conflict with the terms of this Guaranty.

 

(b)                                 Additional Waivers.

 

(i)                                     Each Guarantor waives any and all notice
of the acceptance of this Guaranty, and any and all notice of the creation,
renewal, modification, extension or accrual of the Guaranteed Obligations, or
the reliance by the Guaranteed Parties upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty.  Each Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Borrower, the Guarantor or
any other Guarantor or other Person with respect to the Guaranteed Obligations.

 

(ii)                                  Until the Guaranteed Obligations have been
paid in full in cash, each Guarantor waives (A) any defenses the Guarantor may
have to the Guaranty by reason of an election of remedies by the Guaranteed
Parties, (B) any rights or defenses the Guarantor may have by reason of
protection afforded to the Borrower or any other Loan Party pursuant to the
anti-deficiency or other laws of the State of New York limiting or discharging
the Borrower’s or such other Loan Party’s indebtedness, (C) any defenses arising
by reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of the Borrower, (D) any
defenses based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower, (E) any right to compel any Guaranteed
Party to proceed against or exhaust any security for the Guaranteed Obligations
(or to proceed against such security in a particular order) or to pursue any
other remedy in such Guaranteed Party’s power whatsoever, and (F) any benefit of
and any right to participate in any security now or hereafter held by the
Guaranteed Parties.

 

(iii)                               Each Guarantor warrants and agrees that each
of the waivers set forth herein is made with full knowledge of its significance
and consequences and that if any such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.

 

(c)                                  Independent Obligations.  The obligations
of each Guarantor hereunder are independent of and separate from the obligations
of any other Guarantor or other guarantor of the Guaranteed Obligations, the
Borrower and any other Loan Party and upon the occurrence and during the
continuance of any Event of Default, a separate action or actions may be brought
against each Guarantor, whether or not the Borrower or any such other Guarantor
or other Loan Party is joined therein or a separate action or actions are
brought against the Borrower or any such other Guarantor or other Loan Party.

 

(d)                                 Financial Condition of Borrower.  No
Guarantor shall have any right to require any Guaranteed Party to obtain or
disclose any information with respect to:  (i) the financial condition or
character of the Borrower or the ability of the Borrower to pay and perform the
Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral; (iv) the
existence or nonexistence

 

E - 8

--------------------------------------------------------------------------------


 

of any other guarantees of all or any part of the Guaranteed Obligations;
(v) any action or inaction on the part of any Guaranteed Party or any other
Person; or (vi) any other matter, fact or occurrence whatsoever.

 

SECTION 6.                                                 Subrogation.  Until
the Guaranteed Obligations (other than contingent indemnification obligations)
shall be satisfied in full and the Commitments shall be terminated, no Guarantor
shall have, and no Guarantor shall directly or indirectly exercise, (a) any
rights that it may acquire by way of subrogation under this Guaranty, by any
payment hereunder or otherwise, (b) any rights of contribution, indemnification,
reimbursement or similar suretyship claims arising out of this Guaranty, or
(c) any other right which it might otherwise have or acquire (in any way
whatsoever) which could entitle it at any time to share or participate in any
right, remedy or security of any Guaranteed Party as against the Borrower or any
other Guarantor or other Loan Party, whether in connection with this Guaranty,
any of the other Loan Documents or otherwise.  If any amount shall be paid to
any Guarantor on account of the foregoing rights at any time when all the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of the Guaranteed Parties and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.  Upon the indefeasible payment in full of the Guaranteed
Obligations and the termination of all Commitments, each Guarantor shall be
subrogated to the rights of the Guaranteed Parties against the Borrower to the
extent otherwise permitted by law; provided that such subrogation shall not
(i) constitute a representation or warranty, express or implied, by any
Guaranteed Party as to the enforceability or collectibility of any obligations
of the Borrower under the Loan Documents or as to the perfection, priority or
enforceability of any lien or security interest contained in or relating to any
Loan Document; (ii) grant to the Guarantor any right of recourse against any
Guaranteed Party in respect thereof; (iii) give rise to any duty on the part of
any Guaranteed Party to cooperate with the Guarantor in the protection,
preservation or enforcement of any rights the Guarantor may have against the
Borrower or any other Loan Party; (iv) impair any Guaranteed Party’s unfettered
discretion to settle or otherwise compromise any claims such Guaranteed Party
may have against the Borrower or otherwise impair or affect any of the waivers
or consents contained herein; or (v) restrict any Guaranteed Party from
enforcing or forbearing from enforcing any of its rights or remedies against the
Borrower; provided, further, that each Guarantor shall, upon demand, indemnify
each Guaranteed Party against any and all costs and expenses arising directly or
indirectly in connection with such right of subrogation.

 

SECTION 7.                                                 Continuing Guaranty;
Reinstatement.

 

(a)                                 This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Term
Loan Agreement and the other Loan Documents, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This Guaranty shall, subject to Section 26 hereof, continue in effect
and be binding upon each Guarantor until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations.

 

E - 9

--------------------------------------------------------------------------------


 

(b)                                 This Guaranty shall continue to be effective
or shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of the Borrower (or
receipt of any proceeds of Collateral) shall be rescinded, invalidated, declared
to be fraudulent or preferential, set aside, voided or otherwise required to be
repaid to the Borrower, its estate, trustee, receiver or any other Person
(including under the Bankruptcy  Code or other state or federal law), or must
otherwise be restored by the Administrative Agent or any Lender, whether as a
result of Insolvency Proceedings or otherwise.  To the extent any payment is so
rescinded, set aside, voided or otherwise repaid or restored, the Guaranteed
Obligations shall be revived in full force and effect without reduction or
discharge for such payment.

 

SECTION 8.                                                 Payments.

 

(a)                                 Each Guarantor hereby agrees, in furtherance
of the foregoing provisions of this Guaranty and not in limitation of any other
right which any Guaranteed Party or any other Person may have against the
Guarantor by virtue hereof, upon the failure of the Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), the Guarantor shall forthwith pay, or cause to be
paid, in cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to the
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding).  Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Term Loan Agreement.

 

(b)                                 Any and all payments by or on account of any
obligation of any Guarantor hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable Law requires the deduction or withholding of any Tax from any such
payment, then the applicable Guarantor and, if applicable, the Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 8) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.  As soon as
practicable after any payment of Taxes by any Guarantor to a Governmental
Authority pursuant to this Section 8, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(c)                                  In addition, each Guarantor agrees to pay
any and all present or future stamp, court or documentary taxes and any other
excise or property taxes or charges or similar

 

E - 10

--------------------------------------------------------------------------------


 

levies which arise from any payment made under the Guarantor Documents or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, the Guarantor Documents (hereinafter referred to as
“Other Taxes”).

 

(d)                                 Without limiting the provisions of
Section 8(c) above, each Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(e)                                  The Guarantors shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 8) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(f)                                   Any payment by any Guarantor hereunder the
application of which is not otherwise provided for herein, shall be applied in
the order specified in Section 8.03 of the Term Loan Agreement.

 

(g)                                  As soon as practicable after any payment of
Taxes or Other Taxes by any Guarantor to a Governmental Authority, each
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such
payments, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(h)                                 The agreements in this Section 8 shall
survive the payment of all Guaranteed Obligations.

 

SECTION 9.                                                 Contribution among
Guarantors.  Guarantors desire to allocate among themselves, in a fair and
equitable manner, their rights of contribution from each other when any payment
is made by any Guarantor under this Guaranty.  Accordingly, if any payment is
made by any Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds
its Fair Share, the Funding Guarantor shall be entitled to a contribution from
each other Guarantor in the amount of such other Guarantor’s Fair Share
Shortfall, so that all such contributions shall cause each Guarantor’s Aggregate
Guaranty Payments to equal its Fair Share.  The amounts payable as contributions
hereunder shall be determined by the Funding Guarantor as of the date on which
the related payment or distribution is made by the Funding Guarantor, and such
determination shall be binding on the other Guarantors absent manifest error. 
The allocation and right of contribution among Guarantors set forth in this
Section 9 shall not be construed to limit in any way the liability of any
Guarantor under this Guaranty or the amount of the Guaranteed Obligations.

 

SECTION 10.                                          Representations and
Warranties.  In order to induce the Lenders to make Loans to the Borrower
pursuant to the Term Loan Agreement, each Guarantor represents and warrants to
each Guaranteed Party that:

 

E - 11

--------------------------------------------------------------------------------


 

(a)                                 Organization and Powers.  Each Guarantor
(i) (A) is duly organized and validly existing and (B) in any jurisdiction in
which such legal concept is applicable, is in good standing under the laws of
its jurisdiction of organization, (ii) has the power and authority to own, lease
and operate its properties and carry on its business as now conducted and
(iii) is duly qualified and licensed to do business as a foreign entity in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clauses (i)(B) or (iii), where the failure to be in good
standing or so qualified or licensed is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.

 

(b)                                 Authorization; No Conflict.  The execution,
delivery and performance by each Guarantor of this Guaranty and any other
Guarantor Documents executed, or to be executed, by such person and the
consummation of the transaction contemplated thereby (i) are within the power of
such person and (ii) have been duly authorized by all necessary actions on the
part of such Person, and do not and will not (x) violate any material
Requirement of Law applicable to such Guarantor, (y) violate any provision of,
or result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material Contractual Obligation of such Guarantor or (z) result in the creation
or imposition of any material Lien (or the obligation to create or impose any
Lien) upon any property, asset or revenue of such Guarantor (other than Liens
created under the Loan Documents).

 

(c)                                  Binding Obligation.  This Guaranty has
been, and the other Guarantor Documents, when executed and delivered by each
Guarantor, will have been, duly executed and delivered by such Guarantor.  This
Guaranty constitutes, and each other Guarantor Document when so executed and
delivered will constitute, a legal, valid and binding obligation of the
Guarantor, enforceable against each Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditor’s rights generally and
general principles of equity.

 

(d)                                 Governmental Consents.  No material consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Guarantor of this Guaranty or any other Guarantor Documents, except
such as (i) have been made or obtained and are in full force and effect or
(ii) are being made or obtained in a timely manner and once made or obtained
will be in full force and effect.

 

(e)                                  Consideration.  Each Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in § 548 of the
Bankruptcy Code), and at least “fair consideration” (as such term is used in
§ 272 of the New York Uniform Fraudulent Conveyance Act) and more than
sufficient consideration to support its obligations hereunder in respect of the
Guaranteed Obligations and under any of the Collateral Documents to which it is
a party.

 

(f)                                   Solvency.  Immediately prior to and after
and giving effect to the incurrence of each Guarantor’s obligations under this
Guaranty such Guarantor is and will be Solvent.

 

E - 12

--------------------------------------------------------------------------------


 

(g)                                  Term Loan Agreement Representations.  Each
representation and warranty made by the Borrower in the Term Loan Agreement in
reference to any Guarantor is true and correct as to such Guarantor.

 

SECTION 11.                                          Term Loan Agreement
Covenants.  Each Guarantor shall observe, perform and comply with all covenants
applicable to the Guarantor set forth in Articles VI and VII of the Term Loan
Agreement, which by their terms the Borrower is required to cause the Guarantor
to observe, perform and comply with (or which by the terms of such Articles are
to be complied with by such Guarantor), as if such covenants were set forth in
full herein.

 

SECTION 12.                                          Notices.  Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be in writing (including by facsimile transmission) and mailed,
faxed, emailed (subject to the provisions of the final sentence of this
Section 12) or delivered, in the case of a Guarantor, to the address or
facsimile number or email address specified on the signature page hereof, and in
the case of any Guaranteed Party, to the address or facsimile number or email
address specified in the Term Loan Agreement, or to such other address,
facsimile number or email address as shall be designated by such party in a
notice to the other parties.  All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (a) actual receipt by
the intended recipient and (b) (i) if delivered by hand or by courier, when
signed for by the intended recipient; (ii) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (iii) if delivered by
facsimile, when sent and receipt has been confirmed by telephone, when
delivered; and (iv) if delivered by electronic mail (which form of delivery is
subject to the provisions of the final sentence of this Section 12), when
delivered. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, and to
distribute documents for execution by the parties thereto, and may not be used
for any other purpose.

 

SECTION 13.                                          No Waiver; Cumulative
Remedies.  No failure by any Guaranteed Party to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Guarantor Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein or therein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

SECTION 14.                                          Costs and Expenses.

 

(a)                                 Costs and Expenses.  Each Guarantor
severally, shall: (i) pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Guaranty and the other Guarantor
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable costs
and expenses of counsel; and (ii) pay or reimburse the Administrative Agent and
each other Guaranteed Party for all costs and expenses incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies

 

E - 13

--------------------------------------------------------------------------------


 

under this Guaranty or the other Guarantor Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all costs and expenses of counsel.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.

 

(b)                                 Interest.  Any amounts payable by a
Guarantor under this Section 14 or otherwise under this Guaranty if not paid
upon demand shall bear interest from the date of such demand until paid in full,
at a fluctuating interest rate per annum at all times equal to the Default Rate
applicable to Base Rate Loans to the fullest extent permitted by applicable
Law.  Any such interest shall be due and payable upon demand and shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.

 

(c)                                  Payment.  All amounts due under this
Section 14 shall be payable within ten Business Days after demand therefor.

 

(d)                                 Survival.  The agreements in this Section 14
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

SECTION 15.                                          Right of Set-Off.  In
addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default each Lender and
each of their respective Affiliates is authorized at any time and from time to
time, without prior notice to the applicable Guarantor, any such notice being
waived by each Guarantor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender or any such Affiliate to or for the credit or the account of such
Guarantor against any and all Obligations owing to such Lender, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Guaranty or any other Guarantor Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each of
the Lenders agrees (by its acceptance hereof) promptly to notify the Guarantors
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of each Lender and
their respective Affiliates under this Section XV are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.

 

SECTION 16.                                          Marshalling; Payments Set
Aside.  Neither the Administrative Agent nor any other Guaranteed Party shall be
under any obligation to marshal any assets in favor of any Guarantor or any
other Person or against or in payment of any or all of the Guaranteed
Obligations.  To the extent that any Guarantor makes a payment to any Guaranteed
Party, or any Guaranteed Party exercises its right of set-off, and such payment
or the proceeds of such set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency

 

E - 14

--------------------------------------------------------------------------------


 

Proceeding or otherwise, then (a) to the extent of such recovery the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each of the Lenders severally agrees (by its
acceptance hereof) to pay to the Administrative Agent upon demand its pro rata
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

SECTION 17.                                          Benefits of Guaranty.  This
Guaranty is entered into for the sole protection and benefit of the
Administrative Agent and each other Guaranteed Party and their respective
successors and assigns, and no other Person (other than any Indemnitee specified
herein) shall be a direct or indirect beneficiary of, or shall have any direct
or indirect cause of action or claim in connection with, this Guaranty.  The
Guaranteed Parties, by their acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than the Guarantors, and
such obligations shall be limited to those expressly stated herein.

 

SECTION 18.                                          Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Guaranty shall be
binding upon each Guarantor and its successors and assigns, and inure to the
benefit of and be enforceable by the Administrative Agent and each other
Guaranteed Party and their respective successors, endorsees, transferees and
assigns.

 

(b)                                 Assignment.  Except to the extent otherwise
provided in the Term Loan Agreement, no Guarantor shall have the right to assign
or transfer its rights and obligations hereunder or under any other Guarantor
Documents without the prior written consent of the Required Lenders.  Each
Lender may, without notice to or consent by any Guarantor, sell, assign,
transfer or grant participations in all or any portion of such Lender’s rights
and obligations hereunder and under the other Guarantor Documents in connection
with any sale, assignment, transfer or grant of a participation by such Lender
in accordance with Section 10.06 of the Term Loan Agreement of or in its rights
and obligations thereunder and under the other Loan Documents.  In the event of
any grant of a participation, the participant (A) shall be deemed to have a
right of setoff under Section 15 in respect of its participation to the same
extent as if it were such “Guaranteed Party;” and (B) shall also be entitled to
the benefits of Section 14.

 

SECTION 19.                                          Governing Law and
Jurisdiction.

 

(a)                                 THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH GUARANTOR
IRREVOCABLY WAIVES

 

E - 15

--------------------------------------------------------------------------------


 

ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST SUCH
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH GUARANTOR
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

(c)                                  Each Guarantor hereby irrevocably appoints
CT Corporation, with offices on the date hereof at 111 Eighth Avenue, New York,
New York 10011, as its authorized agent (in such capacity, the “Process Agent”)
with all powers necessary to receive on its behalf service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding arising out of or relating to this Guaranty and the other Guarantor
Documents in any of the courts in and of the State of New York.  Such service
may be made by mailing or delivering a copy of such process to the Guarantor in
care of the Process Agent at the Process Agent’s address and the Guarantor
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf and agrees that the failure of the Process Agent to give
any notice of any such service to the Guarantor shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon.  As an alternative method of service, each Guarantor also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to the Guarantor at its
address specified on the signature page hereof.  If for any reason the Borrower
shall cease to act as Process Agent, each Guarantor shall appoint forthwith, in
the manner provided for herein, a successor Process Agent qualified to act as an
agent for service of process with respect to all courts in and of the State of
New York and acceptable to the Administrative Agent.

 

(d)                                 Nothing in this Section 19 shall affect the
right of the Guaranteed Parties to serve legal process in any other manner
permitted by law or limit the right of the Guaranteed Parties to bring any
action or proceeding against the Guarantor or its property in the courts of
other jurisdictions.

 

SECTION 20.                                          Waiver of Jury Trial.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF

 

E - 16

--------------------------------------------------------------------------------


 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND
THE OTHER GUARANTOR DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 20.

 

SECTION 21.                                          Entire Agreement;
Amendments and Waivers.  This Guaranty together with the other Guarantor
Documents embodies the entire agreement of the Guarantor with respect to the
matters set forth herein and supersedes all prior or contemporaneous agreements
and understandings of the Guarantors, verbal or written, relating to the subject
matter hereof and thereof and shall not be amended as to any Guarantor except by
written agreement of the Guarantor, the Administrative Agent and the Required
Lenders.  No waiver of any rights of the Guaranteed Parties under any provision
of this Guaranty or consent to any departure by any Guarantor therefrom shall be
effective unless in writing and signed by the Administrative Agent and the
Required Lenders, or the Administrative Agent (with the written consent of the
Required Lenders).  Any such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

SECTION 22.                                          Severability.  If any
provision of this Guaranty or the other Guarantor Documents is held to be
illegal, invalid or unenforceable as to any or all Guarantors, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Guarantor Documents as to such affected Guarantor(s) shall not be affected
or impaired thereby, (b) the legality, validity and enforceability of such
provisions and any other provisions as to any other Guarantor shall not be
affected or impaired thereby, and (c) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 23.                                          Counterparts.  This
Guaranty may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

SECTION 24.                                          Judgment Currency.  If, for
the purposes of obtaining judgment in any court, it is necessary to convert a
sum due hereunder or any other Guarantor Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Guarantor in respect of any
such sum due from it to any Guaranteed Party hereunder or under the other
Guarantor Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of the Term Loan Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Guarantor in the Agreement

 

E - 17

--------------------------------------------------------------------------------


 

Currency, the Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent (by its acceptance hereof) agrees to
return the amount of any excess to the Guarantor (or to any other Person who may
be entitled thereto under applicable law). The agreements in this Section 24
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

SECTION 25.                                          Future Guarantors.  At such
time following the date hereof as any Subsidiary of the Borrower (an “Acceding
Subsidiary”) is required to accede hereto pursuant to the terms of
Section 6.10(a) of the Term Loan Agreement, such Acceding Subsidiary shall
execute and deliver to the Administrative Agent a Joinder Agreement
substantially in the form of Annex I hereto, signifying its agreement to be
bound by the provisions of this Guaranty as a Guarantor to the same extent as if
such Acceding Subsidiary had originally executed this Guaranty as of the date
hereof.

 

SECTION 26.                                          Guarantor Release.  Each
Guarantor shall remain obligated under and bound by this Guaranty until
termination of the Commitments and payment and performance in full of the
Guaranteed Obligations; provided that this Guaranty shall be terminated as to
any Guarantor, provided there exists no Default (except as otherwise specified
in Section 6.10(b) of the Term Loan Agreement), upon the occurrence of a Release
Date as to such released Guarantor, without affecting or impairing the
obligations of any other Guarantor hereunder.

 

SECTION 27.                                          California Judicial
Reference.  If any action or proceeding is filed in a court of the State of
California by or against any party hereto in connection with any of the
transactions contemplated by this Guaranty or any other Loan Document, (a) the
court shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who shall be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 10.04 of the Term Loan Agreement,
the Guarantors shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.

 

[Remainder of page intentionally left blank]

 

E - 18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the date
first above written.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Title:

 

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY]

 

E - 19

--------------------------------------------------------------------------------


 

[FORM OF]

 

GUARANTY JOINDER AGREEMENT

 

THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of           , 20   by
                     , a           [corporation/limited liability
company/partnership] (“Joining Party”), and delivered to THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as administrative agent (in such capacity, the
“Administrative Agent”), for the benefit of the Lenders (as defined below). 
Except as otherwise defined herein, terms used herein and defined in the Term
Loan Agreement (as defined below) shall be used herein as therein defined.

 

A.                                    Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (“Borrower”), the lenders from time to
time party thereto (each a “Lender” and, collectively, the “Lenders”), and the
Administrative Agent are parties to a Term Loan Agreement, dated as of
November 30, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Agreement”);

 

B.                                    The Joining Party is a direct or indirect
Subsidiary of the Borrower and desires, or is required pursuant to the
provisions of the Term Loan Agreement, to become a Guarantor under the
Subsidiary Guaranty; and

 

C.                                    The Joining Party will obtain benefits
from the incurrence and continuance of Loans by the Borrower, in each case
pursuant to the Term Loan Agreement and, accordingly, desires to execute this
Joinder in order to satisfy the requirements described in the preceding
paragraph;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each Lender and the Administrative Agent and hereby covenants and agrees with
each Lender and the Administrative Agent as follows:

 

1.                                      By this Joinder, the Joining Party
becomes a Guarantor for all purposes under the Subsidiary Guaranty, pursuant to
Section 25 thereof.

 

2.                                      The Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Subsidiary Guaranty with
respect to all Guaranteed Obligations (as defined in the Subsidiary Guaranty),
and will be bound by all terms, conditions and duties applicable to a Guarantor
under the Guaranty and the other Loan Documents.  Without limitation of the
foregoing, and in furtherance thereof, the Joining Party severally absolutely,
unconditionally and irrevocably guarantees the full and prompt payment when due
of all (and not merely a lesser or proportional part of the) Guaranteed
Obligations (on the same basis as the other Guarantors under the Subsidiary
Guaranty).

 

3.                                      The Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as a Guarantor pursuant to the Subsidiary Guaranty, in each case as of
the date hereof (except to the extent any such representation or warranty
relates solely to an earlier date in which case such representation and warranty
shall be true and correct as of such earlier date), and agrees to be bound by
all covenants, agreements and obligations of a Guarantor and Loan Party pursuant
to the Subsidiary Guaranty and all other Loan Documents to which it is or
becomes a party.

 

E - 20

--------------------------------------------------------------------------------


 

4.                                      This Joinder shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, the Joining Party may not assign any
of its rights, obligations or interest hereunder or under any other Loan
Document without the prior written consent of the Lenders or as otherwise
permitted by the Loan Documents.  THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Joinder
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Joinder shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Joinder, which shall remain binding on all parties hereto.

 

5.                                      From and after the execution and
delivery hereof by the parties hereto, this Joinder shall constitute a “Loan
Document” for all purposes of the Term Loan Agreement and the other Loan
Documents.

 

6.                                      The effective date of this Joinder is
              , 20  .

 

[Remainder of page intentionally left blank]

 

E - 21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

 

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted and Acknowledged by:

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

E - 22

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTOR RELEASE CERTIFICATE

 

To:          The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the             of the Borrower, and that as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower pursuant to Section 6.10(b) of the Agreement and that:

 

1.             There exists no Default as of the date hereof.

 

[Select One]

 

2.             As set forth on the worksheet attached hereto as Annex I, [name
of applicable Subsidiary Guarantor] has ceased to be a Material Subsidiary as of
the Borrower’s fiscal year end dated               , 20  .

 

2.             [Name of applicable Subsidiary Guarantor] has been released from
all of its obligations under the Existing BAML Credit Agreement and the Existing
Flex Indentures as of [insert date] and delivered herewith is the evidence of
such release.

 

2.             [Name of applicable Subsidiary Guarantor] has ceased to be an
Eligible Material Subsidiary as of [insert date] by virtue of the satisfaction
of clause (a) of the definition of “Ineligible Material Subsidiary” in the
Agreement solely due to a Change in Law, and the Borrower is unable, with the
exercise of commercially reasonable efforts, to restore the status of such
Subsidiary as an Eligible Material Subsidiary.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                 ,       .

 

 

FLEX LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F - 1

--------------------------------------------------------------------------------


 

Name of Subsidiary:

 

 

 

 

 

 

MATERIAL SUBSIDIARY CALCULATION
($ in 000’s)

 

I.

Material Subsidiary Test (“MS Test”) Based on Adjusted Revenues.

 

 

 

 

 

 

1.

Total revenues of Subsidiary:

 

$

 

 

 

 

 

2.

Intercompany Revenues:

 

$

 

 

 

 

 

3.

Adjusted revenues (Line I.1 — Line I.2):

 

$

 

 

 

 

 

4.

Consolidated total revenues for FIL:

 

$

 

 

 

 

 

5.

5% of Line I.4:

 

$

 

 

 

 

 

6.

Line I.3 — Line I.5:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line I.6 is equal to 0 or is a positive number

 

 

 

 

 

 

 

MS Test Not Met (if Line I.6 is a negative number)

 

 

 

 

 

 

II.

MS Test Based on Adjusted Assets

 

 

 

 

 

 

1.

Total assets of Subsidiary:

 

$

 

 

 

 

 

2.

Intercompany Receivables:

 

$

 

 

F - 2

--------------------------------------------------------------------------------


 

3.

Intercompany Investments:

 

$

 

 

 

 

 

4.

Adjusted assets (Line II.1 — 2 — 3):

 

$

 

 

 

 

 

5.

Consolidated total assets for FIL:

 

$

 

 

 

 

 

6.

10% of Line II.6:

 

$

 

 

 

 

 

7.

Line II.4 — Line II.7:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line II.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

Not Met if Line II.7 is negative number

 

 

 

F - 3

--------------------------------------------------------------------------------


 

III.

Pro Forma MS Test Based on Adjusted Revenues.

 

 

 

 

 

 

1.

Total revenues of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events occurring on or prior thereto:

 

$

 

 

 

 

 

2.

Intercompany Revenues:

 

$

 

 

 

 

 

3.

Adjusted revenues on a pro forma basis (Lines III.1 — Line III.2):

 

$

 

 

 

 

 

4.

Consolidated total revenues for FIL:

 

$

 

 

 

 

 

5.

5% of Line III.4:

 

$

 

 

 

 

 

6.

Line III.3 — Line III.5:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line III.6 is a positive number

 

 

 

 

 

 

 

MS Test not met if Line III.6 is a negative number

 

 

 

 

 

 

 

IV.

Pro Forma MS Test Based on Net Assets.

 

 

 

 

 

 

1.

Total assets of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events on or prior thereto:

 

$

 

 

 

 

 

2.

Intercompany Receivables:

 

$

 

 

 

 

 

3.

Intercompany Investments:

 

$

 

 

F - 4

--------------------------------------------------------------------------------


 

4.

Adjusted assets (Line IV.1 — Line IV.2 — Line IV.3):

 

$

 

 

 

 

 

5.

Consolidated total assets of FIL:

 

$

 

 

 

 

 

6.

10% of Line IV.5:

 

$

 

 

 

 

 

7.

Line IV.4 — Line IV.6:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line IV.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

MS Test not met if Line IV.7 is a negative number

 

 

 

F - 5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

[             ], Agency Management /MUFG

 

FAX#: [          ]

 

I.  Borrower Name: Flex Ltd.

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

·                  Signing Term Loan Agreement         o YES         o NO

·                  Coming in via Assignment        o YES         o NO

 

III. Type of
Lender:                                                                                                                                                                                                          

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Borrower, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

G - 1

--------------------------------------------------------------------------------


 

Does Secondary Operations Contact need copy of notices?   o YES   o NO

 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:

 

o

 

 

 

o

 

 

 

o

 

 

 

o

 

 

 

o

 

 

 

o

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

(ABA #)

 

 

 

 

 

 

 

(Account #)

 

 

 

 

 

 

 

(Attention)

 

 

 

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

 

 

 

Pay to:

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

 

 

 

(ABA#)

(City/State)

 

 

 

 

 

 

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

G - 2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

(Attention)

 

 

 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

 

Tax Withholding Form Delivered to The Bank of Tokyo-Mitsubishi UFJ, Ltd.*:

 

                     W-9

 

                     W-8BEN

 

                     W-8BEN-E

 

                     W-8ECI

 

                     W-8EXP

 

                     W-8IMY

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (or W-8BEN, as
applicable) (Certificate of Foreign Status of Beneficial Owner), b.) Form W-8ECI
(Income Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN-E (or W-8BEN, as applicable)
for certain institutions claiming the benefits of a tax treaty with the U.S. 
Please refer to the instructions when completing the form applicable to your
institution.  In addition, please be advised that U.S. tax regulations do not
permit the acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

 

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

G - 3

--------------------------------------------------------------------------------


 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Term Loan
Agreement, the applicable tax form for your institution must be completed and
returned on or prior to the date on which your institution becomes a lender
under this Term Loan Agreement.  Failure to provide the proper tax form when
requested will subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[Tax FormTool Kit (2006)]

 

X. MUFG Payment Instructions:

 

USD

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

ABA#

Acct. #

Attn:

Ref: Flex Ltd.

 

G - 4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF U.S. TAX CERTIFICATES

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

 

H - 1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

H - 2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

H - 3

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Term Note(s) evidencing such Loan(s)), (iii) with respect to the extension of
credit pursuant to this Term Loan Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

H - 4

--------------------------------------------------------------------------------


 

Date:            , 20[  ]

 

 

H - 4

--------------------------------------------------------------------------------